 

Exhibit 10.22

 

EXECUTION VERSION

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

ANI PHARMACEUTICALS, INC.,

as Borrower,

 

CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWER

FROM TIME TO TIME PARTY HERETO,

as Guarantors,

 

THE LENDERS PARTY HERETO,

 

and

 

CITIZENS BANK, N.A.,

as Administrative Agent

 

Dated as of December 27, 2018

 

CITIZENS BANK, N.A.,

as Lead Arranger and Bookrunner

 

THE HUNTINGTON NATIONAL BANK and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Joint Lead Arrangers, Joint Bookrunners and Co-Syndication Agents

 

REGIONS BANK,

as Documentation Agent

 

 

 

[tv512330_ex10-22img01.jpg]

 

 

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

TABLE OF CONTENTS

 

    Page       Article I DEFINITIONS 1 Section 1.1 Defined Terms. 35 Section 1.2
Other Definitional Provisions. 35 Section 1.3 Accounting Terms. 35 Section 1.4
Time References. 36 Section 1.5 Execution of Documents. 36       Article II THE
LOANS; AMOUNT AND TERMS 37 Section 2.1 Revolving Loans. 37 Section 2.2 Initial
Term Loan; Delayed Draw Term Loans. 39 Section 2.3 Letter of Credit Subfacility.
42 Section 2.4 Swingline Loan Subfacility. 45 Section 2.5 Fees. 47 Section 2.6
Commitment Reductions. 48 Section 2.7 Prepayments. 49 Section 2.8 Default Rate
and Payment Dates. 50 Section 2.9 Conversion Options. 51 Section 2.10
Computation of Interest and Fees; Usury. 52 Section 2.11 Pro Rata Treatment and
Payments. 53 Section 2.12 Non-Receipt of Funds; Administrative Agent’s Clawback.
55 Section 2.13 Inability to Determine Interest Rate. 56 Section 2.14 Yield
Protection. 56 Section 2.15 Compensation for Losses. 58 Section 2.16 Taxes. 58
Section 2.17 Indemnification; Nature of Issuing Lender’s Duties. 62 Section 2.18
Illegality. 63 Section 2.19 Mitigation Obligations; Replacement of Lenders. 63
Section 2.20 Cash Collateral. 64 Section 2.21 Defaulting Lenders. 65 Section
2.22 Incremental Facilities. 67 Section 2.23 MIRE Events. 70       Article III
REPRESENTATIONS AND WARRANTIES 70 Section 3.1 Financial Condition. 70 Section
3.2 No Material Adverse Effect; Internal Control Event. 71 Section 3.3 Corporate
Existence; Compliance with Law; Patriot Act Information. 71 Section 3.4
Corporate Power; Authorization; Enforceable Obligations. 71 Section 3.5 No Legal
Bar; No Default. 72 Section 3.6 No Material Litigation. 72 Section 3.7
Investment Company Act; etc. 72 Section 3.8 Margin Regulations. 72 Section 3.9
ERISA. 73

 

i

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 3.10 Environmental Matters. 73 Section 3.11 Use of Proceeds. 74 Section
3.12 Subsidiaries; Joint Ventures; Partnerships. 75 Section 3.13 Ownership. 75
Section 3.14 Consent; Governmental Authorizations. 75 Section 3.15 Taxes. 75
Section 3.16 Collateral Representations. 75 Section 3.17 Solvency. 77 Section
3.18 Compliance with FCPA. 77 Section 3.19 No Burdensome Restrictions. 77
Section 3.20 [Reserved]. 77 Section 3.21 Labor Matters. 77 Section 3.22 Accuracy
and Completeness of Information. 78 Section 3.23 Material Contracts. 78 Section
3.24 Insurance. 78 Section 3.25 Security Documents. 78 Section 3.26
Classification of Senior Indebtedness. 78 Section 3.27 Anti-Terrorism Laws; OFAC
Rules and Regulations. 79 Section 3.28 Authorized Officer. 79 Section 3.29 Flood
Hazard Property. 79 Section 3.30 [Reserved]. 80 Section 3.31 EEA Financial
Institution. 80 Section 3.32 Trade Relations. 80 Section 3.33 Leases. 80 Section
3.34 Health Care Laws and Permits. 80 Section 3.35 Regulatory Matters. 81      
Article IV CONDITIONS PRECEDENT 82 Section 4.1 Conditions to Closing Date. 82
Section 4.2 Conditions to All Extensions of Credit. 86       Article V
AFFIRMATIVE COVENANTS 87 Section 5.1 Financial Statements. 87 Section 5.2
Certificates; Other Information. 88 Section 5.3 Payment of Taxes and Other
Obligations. 90 Section 5.4 Conduct of Business and Maintenance of Existence. 90
Section 5.5 Maintenance of Property; Insurance. 90 Section 5.6 Maintenance of
Books and Records. 91 Section 5.7 Notices. 91 Section 5.8 Environmental Laws. 92
Section 5.9 Financial Covenants. 92 Section 5.10 Additional Guarantors. 93
Section 5.11 Compliance with Law. 94 Section 5.12 Pledged Assets. 94 Section
5.13 [Reserved]. 94

 

ii

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 5.14 Landlord Waivers. 95 Section 5.15 Further Assurances and
Post-Closing Covenants. 95 Section 5.16 Use of Proceeds. 96       Article VI
NEGATIVE COVENANTS 96 Section 6.1 Indebtedness. 96 Section 6.2 Liens. 98 Section
6.3 Nature of Business. 100 Section 6.4 Consolidation, Merger, Purchase and Sale
of Assets, etc. 100 Section 6.5 Advances, Investments and Loans. 102 Section 6.6
Transactions with Affiliates. 103 Section 6.7 Corporate Changes; Material
Contracts. 103 Section 6.8 Limitation on Restricted Actions. 103 Section 6.9
Restricted Payments. 104 Section 6.10 Sale Leasebacks. 104 Section 6.11 No
Further Negative Pledges. 105 Section 6.12 Account Control Agreements;
Additional Bank Accounts. 105 Section 6.13 [Reserved]. 105 Section 6.14
Amendments to Subordinated Debt Documents. 105 Section 6.15 Changes in Delaware
Law. 105       Article VII EVENTS OF DEFAULT 106 Section 7.1 Events of Default.
106 Section 7.2 Acceleration; Remedies. 109       Article VIII THE
ADMINISTRATIVE AGENT 109 Section 8.1 Appointment and Authority. 109 Section 8.2
Rights as a Lender. 110 Section 8.3 Exculpatory Provisions. 110 Section 8.4
Reliance by Administrative Agent. 111 Section 8.5 Delegation of Duties. 111
Section 8.6 Resignation of Administrative Agent. 111 Section 8.7 Non-Reliance on
Administrative Agent and Other Lenders. 112 Section 8.8 No Other Duties, Etc.
113 Section 8.9 Administrative Agent May File Proof of Claim. 113 Section 8.10
Collateral and Guaranty Matters. 113 Section 8.11 Notice of Default. 114 Section
8.12 Indemnification. 114 Section 8.13 Credit Bidding. 115       Article IX
MISCELLANEOUS 115 Section 9.1 Amendments, Waivers, Consents and Release of
Collateral. 115 Section 9.2 Notices. 118 Section 9.3 No Waiver; Cumulative
Remedies. 120 Section 9.4 Survival of Representations and Warranties. 120
Section 9.5 Payment of Expenses and Taxes; Indemnity. 120

 

iii

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 9.6 Successors and Assigns; Participations. 122 Section 9.7 Right of
Set-off; Sharing of Payments. 126 Section 9.8 Table of Contents and Section
Headings. 127 Section 9.9 Counterparts; Integration; Effectiveness; Electronic
Execution. 127 Section 9.10 Severability. 127 Section 9.11 Integration. 127
Section 9.12 Cashless Settlement. 128 Section 9.13 Governing Law; Consent to
Jurisdiction; Service of Process and Venue. 128 Section 9.14 Treatment of
Certain Information; Confidentiality. 129 Section 9.15 Acknowledgments. 129
Section 9.16 Waivers of Jury Trial. 130 Section 9.17 Patriot Act Notice. 130
Section 9.18 Resolution of Drafting Ambiguities. 130 Section 9.19 Subordination
of Intercompany Debt. 130 Section 9.20 Continuing Agreement. 131 Section 9.21
Press Releases and Related Matters. 131 Section 9.22 Appointment of Borrower.
131 Section 9.23 No Advisory or Fiduciary Responsibility. 132 Section 9.24
Responsible Officers and Authorized Officers. 132 Section 9.25 Acknowledgement
and Consent to Bail-In of EEA Financial Institutions. 132 Section 9.26 Certain
ERISA Matters 133 Section 9.27 Amendment and Restatement. 135       Article X
GUARANTY 135 Section 10.1 The Guaranty. 135 Section 10.2 Bankruptcy. 136 Section
10.3 Nature of Liability. 136 Section 10.4 Independent Obligation. 136 Section
10.5 Authorization. 137 Section 10.6 Reliance. 137 Section 10.7 Waiver. 137
Section 10.8 Limitation on Enforcement. 138 Section 10.9 Confirmation of
Payment. 138 Section 10.10 Eligible Contract Participant. 139 Section 10.11
Keepwell. 139

 

iv

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Schedules

Schedule 1.1(a) Investments Schedule 1.1(b) Liens Schedule 2.1(a) Lenders and
Commitments Schedule 3.3 Patriot Act Information Schedule 3.6 Litigation
Schedule 3.12 Subsidiaries Schedule 3.16(a) Intellectual Property Schedule
3.16(b) Documents, Instruments and Tangible Chattel Paper Schedule 3.16(c)
Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit Rights, Securities
Accounts, Uncertificated Investment Property Schedule 3.16(d) Commercial Tort
Claims Schedule 3.16(e) Pledged Equity Interests Schedule 3.16(f)(i) Mortgaged
Properties Schedule 3.16(f)(ii) Other Collateral Locations Schedule 3.23
Material Contracts Schedule 3.24 Insurance Schedule 3.28 Authorized Officers
Schedule 3.33 Leases Schedule 5.15 Post-Closing Matters Schedule 6.1(b)
Indebtedness

 

Exhibits

Exhibit 1.1(a) Form of Account Designation Notice Exhibit 1.1(b) Form of
Assignment and Assumption Exhibit 1.1(c) Form of Joinder Agreement Exhibit
1.1(d) Form of Notice of Borrowing Exhibit 1.1(e) Form of Notice of
Conversion/Extension Exhibit 1.1(f) Form of Permitted Acquisition Certificate
Exhibit 1.1(g) Form of Bank Product Provider Notice Exhibit 2.1(a) Form of
Funding Indemnity Letter Exhibit 2.1(e) Form of Revolving Loan Note Exhibit
2.2(c) Form of Initial Term Loan Note Exhibit 2.2(d) Form of Delayed Draw Term
Loan Note Exhibit 2.4(d) Form of Swingline Loan Note Exhibit 2.16(a) Form of
U.S. Tax Compliance Certificate Exhibit 2.16(b) Form of U.S. Tax Compliance
Certificate Exhibit 2.16(c) Form of U.S. Tax Compliance Certificate Exhibit
2.16(d) Form of U.S. Tax Compliance Certificate Exhibit 4.1(b) Form of Officer’s
Certificate Exhibit 4.1(g) Form of Solvency Certificate Exhibit 4.1(p) Form of
Financial Condition Certificate Exhibit 5.2(b) Form of Officer’s Compliance
Certificate

 

v

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 27, 2018, is by
and among ANI PHARMACEUTICALS, Inc., a Delaware corporation (the “Borrower”),
the Guarantors (as hereinafter defined), the Lenders (as hereinafter defined)
and CITIZENS BANK, N.A., a national banking association, as administrative agent
for the Lenders hereunder (in such capacity, the “Administrative Agent”).

 

WITNESSETH:

 

WHEREAS, the Credit Parties (as hereinafter defined) have requested that the
Lenders make loans and other financial accommodations to the Credit Parties, as
more particularly described herein;

 

WHEREAS, the Credit Parties and certain of the Lenders are parties to the
Existing Credit Agreement (as hereinafter defined);

 

WHEREAS, the Lenders and the Credit Parties have agreed to amend and restate the
Existing Credit Agreement in its entirety as set forth in this Agreement; and

 

WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Credit Parties on the terms and conditions contained
herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

 

Article I

 

DEFINITIONS

 

Section 1.1             Defined Terms.

 

As used in this Agreement, terms defined in the preamble to this Agreement have
the meanings therein indicated, and the following terms have the following
meanings:

 

“Accessible Borrowing Availability” shall mean, as of any date of determination,
the amount that the Borrower is able to borrow on such date under the Revolving
Committed Amount without a Default or Event of Default occurring or existing
after giving pro forma effect to such borrowing.

 

“Account Designation Notice” shall mean the Account Designation Notice dated as
of the Closing Date from the Borrower to the Administrative Agent in
substantially the form attached hereto as Exhibit 1.1(a).

 

“Additional Credit Party” shall mean each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.10.

 

“Administrative Agent” or “Agent” shall have the meaning set forth in the first
paragraph of this Agreement and shall include any permitted successors in such
capacity.

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

 

“Agent Parties” shall have the meaning set forth in Section 9.2(d)(ii).

 

“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by, or is under common Control with, the Person specified.

 

“Agreement” shall mean this Agreement, as amended, modified, extended, restated,
replaced, or supplemented from time to time in accordance with its terms.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the sum of (i) LIBOR
(as determined pursuant to the definition of LIBOR), for an Interest Period of
one (1) month commencing on such day plus (ii) 1.00%, in each instance as of
such date of determination. For purposes hereof: “Prime Rate” shall mean, at any
time, the rate of interest per annum publicly announced or otherwise identified
from time to time by Citizens at its principal office in Boston, Massachusetts
as its prime rate. Each change in the Prime Rate shall be effective as of the
opening of business on the day such change in the Prime Rate occurs. The parties
hereto acknowledge that the rate announced publicly by Citizens as its Prime
Rate is an index or base rate and shall not necessarily be its lowest or best
rate charged to its customers or other banks; and “Federal Funds Effective Rate”
shall mean, for any day, the weighted average of the rates on overnight federal
funds transactions with members of the Federal Reserve System arranged by
federal funds brokers, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published on the
next succeeding Business Day, the average of the quotations for the day of such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it. If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive in the absence of manifest error) (A) that it is unable to ascertain
the Federal Funds Effective Rate, for any reason, including the inability or
failure of the Administrative Agent to obtain sufficient quotations in
accordance with the terms above or (B) that the Prime Rate or LIBOR no longer
accurately reflects an accurate determination of the prevailing Prime Rate or
LIBOR, the Administrative Agent may select, after giving due consideration to
the then prevailing market convention for determining a rate of interest for
syndicated loans in the U.S. market at such time by similarly situated
administrative agents, a reasonably comparable index or source to use as the
basis for the Alternate Base Rate, until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in any of the foregoing will become effective on the effective date of such
change in the Federal Funds Rate, the Prime Rate or LIBOR for an Interest Period
of one (1) month. Notwithstanding anything contained herein to the contrary, to
the extent that the provisions of Section 2.13 shall be in effect in determining
LIBOR pursuant to clause (c) hereof, the Alternate Base Rate shall be the
greater of (i) the Prime Rate in effect on such day and (ii) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. In no event shall the
Alternate Base Rate be less than 0%.

 

“Alternate Base Rate Loans” shall mean Loans that bear interest at an interest
rate based on the Alternate Base Rate.

 

“Anti-Terrorism Law” shall mean any Requirement of Law related to money
laundering or financing terrorism, including, without limitation, (a) the
Patriot Act, (b) The Currency and Foreign Transactions Reporting Act (also known
as the “Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s),
1820(b) and 1951-1959), (c) the Trading With the Enemy Act (50 U.S.C. § 1 et
seq., as amended) and (d) Executive Order 13224 (effective September 24, 2001).

 

2 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Applicable Margin” shall mean, for any day, the rate per annum set forth below
opposite the applicable level then in effect (based on the Total Net Leverage
Ratio), it being understood that the Applicable Margin for (a) Revolving Loans
and Term Loans that are Alternate Base Rate Loans shall be the percentage set
forth under the column “Base Rate Margin”, (b) Revolving Loans and Term Loans
that are LIBOR Rate Loans shall be the percentage set forth under the column
“LIBOR Margin & L/C Fee”, (c) the Letter of Credit Fee shall be the percentage
set forth under the column “LIBOR Margin & L/C Fee”, (d) the Commitment Fee
shall be the percentage set forth under the column “Commitment Fee” and (e)
subject to the provisions of Section 2.5(e), the Delayed Draw Ticking Fee shall
be the percentage set forth under the column “Delayed Draw Ticking Fee”:

 

Applicable Margin Level Total Net
Leverage
Ratio LIBOR Margin
& L/C Fee Base Rate Margin Commitment
Fee Delayed Draw
Ticking Fee I Greater than 3.50 to 1.00 2.75% 1.75% 0.500% 0.500% II Greater
than 3.00 to 1.00 but less than or equal to 3.50 to 1.00 2.50% 1.50% 0.450%
0.450% III Greater than 2.50 to 1.00 but less than or equal to 3.00 to 1.00
2.25% 1.25% 0.400% 0.400% IV Greater than 2.00 to 1.00 but less than or equal to
2.50 to 1.00 2.00% 1.00% 0.350% 0.350% V Greater than 1.50 to 1.00 but less than
or equal to 2.00 to 1.00 1.75% 0.75% 0.300% 0.300% VI Less than or equal to 1.50
to 1.00 1.50% 0.50% 0.250% 0.250%

 

3 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

The Applicable Margin shall, in each case, be determined and adjusted quarterly
on the date five (5) Business Days after the date on which the Administrative
Agent has received from the Borrower the financial information and the
certifications required to be delivered to the Administrative Agent and the
Lenders in accordance with the provisions of Sections 5.1(a), 5.1(b) and 5.2(b)
(each an “Interest Determination Date”). Such Applicable Margin shall be
effective from such Interest Determination Date until the next such Interest
Determination Date. After the Closing Date, if the Credit Parties shall fail to
provide the financial information or certifications in accordance with the
provisions of Sections 5.1(a), 5.1(b) and 5.2(b), the Applicable Margin shall,
on the date five (5) Business Days after the date by which the Credit Parties
were so required to provide such financial information or certifications to the
Administrative Agent and the Lenders, be based on Level I until such time as
such information or certifications or corrected information or corrected
certificates are provided, whereupon the Level shall be determined by the then
current Total Net Leverage Ratio. For purposes of the Applicable Margin, the
Consolidated Funded Debt used to determine Total Net Leverage Ratio shall also
be net of amounts outstanding of the Existing Notes. Notwithstanding the
foregoing, the initial Applicable Margins shall be set at Level VI until the
financial information and certificates required to be delivered pursuant to
Section 5.1 and 5.2 for the fiscal quarter ending December 31, 2018 have been
delivered to the Administrative Agent, for distribution to the Lenders. In the
event that any financial statement or certification delivered pursuant to
Sections 5.1 or 5.2 is shown to be inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, the Borrower shall immediately
(a) deliver to the Administrative Agent a corrected compliance certificate for
such Applicable Period, (b) determine the Applicable Margin for such Applicable
Period based upon the corrected compliance certificate, and (c) promptly pay to
the Administrative Agent for the benefit of the Lenders the accrued additional
interest and other fees owing as a result of such increased Applicable Margin
for such Applicable Period, which payment shall be promptly distributed by the
Administrative Agent to the Lenders entitled thereto. It is acknowledged and
agreed that nothing contained herein shall limit the rights of the
Administrative Agent and the Lenders under the Credit Documents, including their
rights under Sections 2.8 and 7.1.

 

“Applicable Percentage” shall mean, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Revolving
Lender’s Revolving Commitment. If the Revolving Commitments have terminated or
expired, the Applicable Percentage shall be determined based on the Revolving
Commitments most recently in effect, giving effect to any assignments.

 

“Approved Bank” shall have the meaning set forth in the definition of “Cash
Equivalents.”

 

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

“Arranger” shall mean Citizens.

 

“Asset Disposition” shall mean the disposition of any or all of the assets
(including, without limitation, the Equity Interests of a Subsidiary or any
ownership interest in a joint venture) of any Credit Party or any Subsidiary
whether by sale, lease, transfer or otherwise, in a single transaction or in a
series of transactions. The term “Asset Disposition” shall not include (a) the
sale, lease, transfer or other disposition of assets permitted by
Subsections 6.4(a)(i) through (v), or (b) any Equity Issuance.

 

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.6), and accepted by the Administrative Agent,
in substantially the form of Exhibit 1.1(b) or any other form approved by the
Administrative Agent.

 

“Authorized Officers” shall mean the Responsible Officers set forth on Schedule
3.28.

 

4 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bank Product” shall mean any of the following products, services or facilities
extended to any Credit Party or any Subsidiary by any Bank Product Provider: (a)
Cash Management Services; (b) products under any Hedging Agreement; and (c)
commercial credit card, purchase card and merchant card services; provided,
however, that for any of the foregoing to be included as “Credit Party
Obligations” for purposes of a distribution under Section 2.11(b), the
applicable Bank Product Provider must have previously provided a Bank Product
Provider Notice to the Administrative Agent which shall indicate the existence
of such Bank Product. Any Bank Product established from and after the time that
the Lenders have received written notice from the Company or the Administrative
Agent that an Event of Default exists, until such Event of Default has been
waived in accordance with Section 9.1, shall not be included as “Credit Party
Obligations” for purposes of a distribution under Section 2.11(b).

 

“Bank Product Debt” shall mean the Indebtedness and other obligations of any
Credit Party or Subsidiary relating to Bank Products.

 

“Bank Product Provider” shall mean any Person that provides Bank Products to a
Credit Party or any Subsidiary to the extent that (a) such Person is a Lender,
an Affiliate of a Lender or any other Person that was a Lender (or an Affiliate
of a Lender) at the time it entered into the Bank Product but has ceased to be a
Lender (or whose Affiliate has ceased to be a Lender) under this Agreement or
(b) such Person is a Lender or an Affiliate of a Lender on the Closing Date and
the Bank Product was entered into on or prior to the Closing Date (even if such
Person ceases to be a Lender or such Person’s Affiliate ceased to be a Lender).

 

“Bank Product Provider Notice” shall mean a notice substantially in the form of
Exhibit 1.1(g).

 

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

 

“Bankruptcy Event” shall mean any of the events described in Section 7.1(f).

 

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

 

“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.

 

“Business” shall have the meaning set forth in Section 3.10(c).

 

5 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts or New York, New York are
authorized or required by law to close; provided, however, that when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in Dollar deposits in the London
interbank market.

 

“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.

 

“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.

 

“Cash Collateralize” shall mean to deposit in a Controlled Account or to pledge
and deposit with or deliver to the Administrative Agent, for the benefit of one
or more of the Issuing Lenders or Lenders, as collateral for LOC Obligations or
obligations of Lenders to fund participations in respect of LOC Obligations,
cash or deposit account balances or, if the Administrative Agent and each
applicable Issuing Lender shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and each applicable Issuing Lender.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition (“Government Obligations”),
(b) Dollar denominated time deposits, certificates of deposit, Eurodollar time
deposits and Eurodollar certificates of deposit of (i) any domestic commercial
bank of recognized standing having capital and surplus in excess of $500,000,000
or (ii) any bank whose short-term commercial paper rating at the time of the
acquisition thereof is at least A-1 or the equivalent thereof from S&P or from
Moody’s is at least P-1 or the equivalent thereof from Moody’s (any such bank
being an “Approved Bank”), in each case with maturities of not more than 364
days from the date of acquisition, (c) commercial paper and variable or fixed
rate notes issued by any Approved Bank (or by the parent company thereof) or any
variable rate notes issued by, or guaranteed by any domestic corporation rated
A-1 (or the equivalent thereof) or better by S&P or P-1 (or the equivalent
thereof) or better by Moody’s and maturing within six months of the date of
acquisition, (d) repurchase agreements with a term of not more than thirty (30)
days with a bank or trust company (including a Lender) or a recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States of
America, (e) obligations of any state of the United States or any political
subdivision thereof for the payment of the principal and redemption price of and
interest on which there shall have been irrevocably deposited Government
Obligations maturing as to principal and interest at times and in amounts
sufficient to provide such payment, (f) money market accounts subject to Rule
2a-7 of the Investment Company Act of 1940 (“Rule 2a-7”) which consist primarily
of cash and cash equivalents set forth in clauses (a) through (e) above and of
which 95% shall at all times be comprised of First Tier Securities (as defined
in Rule 2a-7) and any remaining amount shall at all times be comprised of Second
Tier Securities (as defined in Rule 2a-7) and (g) shares of any so-called “money
market fund”; provided that such fund is registered under the Investment Company
Act of 1940, has net assets of at least $500,000,000 and has an investment
portfolio with an average maturity of 365 days or less.

 

“Cash Management Services” shall mean any services provided from time to time to
any Credit Party or Subsidiary in connection with operating, collections,
payroll, trust, or other depository or disbursement accounts, including
automatic clearinghouse, controlled disbursement, depository, electronic funds
transfer, information reporting, lockbox, stop payment, overdraft and/or wire
transfer services and all other treasury and cash management services.

 

6 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

 

“CFC Holding Company” shall mean any Domestic Subsidiary with no material assets
other than the Equity Interests in one or more CFCs.

 

“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” shall mean at any time the occurrence of any of the
following events:

 

(a)          the Borrower shall fail to own 100% of the Equity Interests of each
Credit Party, except as otherwise permitted under the Credit Documents;

 

(b)          (i) any “person” or “group” (as such terms are used in Section
13(d) and 14(d) of the Exchange Act), is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a person
shall be deemed to have “beneficial ownership” of all securities that such
person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of thirty-five
percent (35%) or more of the then outstanding Voting Stock of the Borrower or
(ii) any Person or two or more Persons acting in concert, shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Borrower or control over the Voting Stock of the
Borrower on a fully-diluted basis (and taking into account all such Voting Stock
that such Person or group has the right to acquire pursuant to any option right)
representing thirty-five percent (35%) or more of the then outstanding Voting
Stock of the Borrower; or

 

(c)          there shall have occurred under the Existing Notes any “Fundamental
Change” (as defined in the Existing Notes Indenture).

 

“Citizens” shall mean Citizens Bank, N.A., a national banking association,
together with its permitted successors and/or assigns.

 

“Closing Date” shall mean the date of this Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

7 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Collateral” shall mean a collective reference to the collateral which is
identified in, and at any time will be covered by, the Security Documents and
any other property or assets of a Credit Party, whether tangible or intangible
and whether real or personal, that may from time to time secure the Credit Party
Obligations; provided that there shall be excluded from the Collateral (a) any
account, instrument, chattel paper or other obligation or property of any kind
due from, owed by, or belonging to, a Sanctioned Person or Sanctioned Entity,
(b) any lease in which the lessee is a Sanctioned Person or Sanctioned Entity
and (c) property described in Section 2(e) of the Security Agreement.

 

“Commitment” shall mean the Revolving Commitments, the LOC Commitment, the
Initial Term Loan Commitments, the Delayed Draw Term Loan Commitments, and the
Swingline Commitment, individually or collectively, as appropriate.

 

“Commitment Fee” shall have the meaning set forth in Section 2.5(a).

 

“Commitment Percentage” shall mean the Revolving Commitment Percentage and/or
the Term Loan Commitment Percentage, as appropriate.

 

“Commitment Period” shall mean (a) with respect to Revolving Loans and Swingline
Loans, the period from and including the Closing Date to but excluding the
Maturity Date and (b) with respect to Letters of Credit, the period from and
including the Closing Date to but excluding the date that is thirty (30) days
prior to the Maturity Date.

 

“Committed Funded Exposure” shall mean, as to any Lender at any time, the
aggregate principal amount at such time of its outstanding Loans, LOC
Obligations and Participation Interests at such time.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Borrower within the meaning of Section
4001(b)(1) of ERISA or is part of a group which includes the Borrower and which
is treated as a single employer under Section 414(b) or 414(c) of the Code or,
solely for purposes of Section 412 of the Code to the extent required by such
Section, Section 414(m) or 414(o) of the Code.

 

“Communications” shall have the meaning set forth in Section 9.2(d)(ii).

 

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

 

“Consolidated Capital Expenditures” shall mean, as of any date of determination
for the four (4) consecutive fiscal quarter period ending on such date, all
expenditures of the Credit Parties and their Subsidiaries on a Consolidated
basis for such period in respect of fixed or capital assets that in accordance
with GAAP would be classified as capital expenditures, including, without
limitation, Capital Lease Obligations. The term “Consolidated Capital
Expenditures” shall not include (a) any Permitted Acquisition, (b) capital
expenditures in respect of the reinvestment of proceeds from Extraordinary
Receipts in accordance with the terms of Section 2.7(b)(vi), (c) any Investment,
or (d) any expenditures which are contractually required to be made and are
reimbursed to the Credit Party in cash by a third party, during the period of
determination.

 

8 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Consolidated EBITDA” shall mean, as of any date of determination for the four
(4) consecutive fiscal quarter period ending on such date, without duplication,
(a) Consolidated Net Income for such period plus (b) the sum of the following to
the extent deducted in calculating Consolidated Net Income for such period: (i)
Consolidated Interest Expense for such period, (ii) tax expense (including,
without limitation, any federal, state, local and foreign income and similar
taxes) of the Credit Parties and their Subsidiaries for such period, (iii)
depreciation and amortization expense of the Credit Parties and their
Subsidiaries for such period and, to the extent they do not result in a cash
charge or expense in any future period, any other non-cash charges and expenses,
including amortization of goodwill, debt issue costs and amortization under FAS
Rule 123 for such period, (iv) fees and reasonable and documented out-of-pocket
expenses incurred in connection with the negotiation, execution and delivery on
the Closing Date of the Credit Documents and consummation on the Closing Date of
the Transactions in an aggregate amount not to exceed $5,000,000 during any four
(4) consecutive fiscal quarter period, (v) non-recurring transaction costs,
fees, expenses and charges incurred in connection with Permitted Acquisitions,
any other acquisitions, any Dispositions, any Equity Issuance or any issuance of
Indebtedness (whether or not such transaction was completed), in each case,
permitted hereunder in an aggregate amount during any four (4) consecutive
fiscal quarter period not to exceed 5% of the Consolidated EBITDA in such period
(calculated prior to giving pro forma effect to such amounts), (vi) non-cash
deductions or charges attributable to purchase accounting adjustments made in
accordance with GAAP and taken in such period, (vii) non-cash charges incurred
during such period with respect to stock based compensation to employees and
directors of the Credit Parties, (viii) upfront cash payments in respect of any
Hedging Agreement made in such period, (ix) in each case to the extent
calculated in good faith by the Credit Parties, (A) the amount of any
non-recurring restructuring charge, reserve, integration cost or other business
optimization expense or cost that is deducted in such period, including charges
directly related to implementation of cost-savings initiatives (including,
without limitation, severance, retention, signing bonuses, relocation,
recruiting and other employee related costs) and (B) any charges, costs or
expenses incurred pursuant to launches of new products (but excluding any
research and development expenses), in each case in an aggregate amount during
any four (4) consecutive fiscal quarter period not to exceed 10% of the
Consolidated EBITDA in such period (calculated prior to giving pro forma effect
to such amounts), (x) any provision for the reduction in carrying value of
assets (including deferred Tax assets) recorded in accordance with GAAP, (xi)
any non-cash losses resulting from mark to market activity, (xii) extraordinary,
unusual or non-recurring losses and (xiii) the amount of any expenses, charges
or losses for such period that are covered by indemnification or other
reimbursement provisions in connection with any Permitted Acquisition, any other
acquisition, Investment, Restricted Payment, Equity Issuance, issuance of
Indebtedness or Disposition, in each case, permitted hereunder, so long as the
Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and such amount is actually reimbursed within
365 days of such date of determination (it being understood that to the extent
not actually received within such 365-day period, such proceeds shall be
deducted in the applicable future periods when calculating Consolidated EBITDA),
minus (c) non-cash charges previously added back to Consolidated Net Income in
determining Consolidated EBITDA to the extent such non-cash charges have become
cash charges during such period minus (d) any other non-recurring, non-cash
gains during such period (including, without limitation, (i) gains from the sale
or exchange of assets and (ii) gains from early extinguishment of Indebtedness
or Hedging Agreements of the Credit Parties and their Subsidiaries).

 

“Consolidated Funded Debt” shall mean, as of any date of determination, Funded
Debt of the Credit Parties and their Subsidiaries on a Consolidated basis.

 

9 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Consolidated Interest Expense” shall mean, as of any date of determination for
the four (4) consecutive fiscal quarter period ending on such date, all interest
expense (excluding amortization of debt discount and premium, but including the
interest component under Capital Leases and synthetic leases, tax retention
operating leases, off-balance sheet loans and similar off-balance sheet
financing products) for such period of the Credit Parties and their Subsidiaries
on a Consolidated basis, excluding any interest paid or payable with respect to
discontinued operations and any upfront fees in connection with the issuance or
amendment of Indebtedness and any agent fees and expenses in connection with the
issuance or amendment of any Indebtedness.

 

“Consolidated Net Income” shall mean, as of any date of determination for the
four (4) consecutive fiscal quarter period ending on such date, the net income
(excluding (a) extraordinary losses and gains, (b) all non-cash income, (c)
interest income, (d) tax credits, rebates and other benefits and (e) income
received from joint venture investments to the extent not received in cash) of
the Credit Parties and their Subsidiaries on a Consolidated basis for such
period, all as determined in accordance with GAAP.

 

“Contingent Payments” shall mean additional consideration to be paid by any
Credit Party or its Subsidiary for any Registration that has been previously
acquired or that may be acquired by any such Person, in each case, in accordance
with the terms of this Agreement, that is payable out of a portion of net sales,
net profits or other sales-based milestone with respect to the acquired
Registration; provided that the foregoing shall not include any royalty payments
or obligations.

 

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any contract, agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Controlled Account” shall mean each deposit account and securities account that
is subject to an account control agreement in form and substance satisfactory to
the Administrative Agent and each applicable Issuing Lender.

 

“Copyright Licenses” shall mean any agreement, whether written or oral,
providing for the grant by or to a Person of any right under any Copyright.

 

“Copyrights” shall mean all copyrights in all Works, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, registrations, recordings and applications in the United
States Copyright Office or in any similar office or agency of the United States,
any state thereof or any other country or any political subdivision thereof, or
otherwise and all renewals thereof.

 

“Credit Documents” shall mean this Agreement, each of the Notes, any Joinder
Agreement, the Letters of Credit, LOC Documents and the Security Documents and
all other agreements, documents, certificates and instruments delivered to the
Administrative Agent or any Lender by any Credit Party in connection therewith
(other than any agreement, document, certificate or instrument related to a Bank
Product).

 

10 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Credit Party” shall mean any of the Borrower or the Guarantors.

 

“Credit Party Obligations” shall mean, without duplication, (a) the Obligations
and (b) for purposes of the Guaranty, the Security Documents and all provisions
under the other Credit Documents relating to the Collateral, the sharing thereof
and/or payments from proceeds of the Collateral, all Bank Product Debt, but in
all cases excluding Excluded Swap Obligations.

 

“DDTL Account” shall mean a lockbox account of the Borrower subject to a Deposit
Account Control Agreement and containing the proceeds of any drawn portion of
the Delayed Draw Term Loans.

 

“Debt Issuance” shall mean the issuance of any Indebtedness by any Credit Party
or any of its Subsidiaries (excluding any Equity Issuance or any Indebtedness of
any Credit Party and its Subsidiaries permitted to be incurred hereunder).

 

“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default” shall mean any of the events specified in Section 7.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, or any
other condition, has been satisfied.

 

“Default Rate” shall mean (a) when used with respect to the Obligations, other
than Letter of Credit Fees, an interest rate equal to (i) for Alternate Base
Rate Loans (A) the Alternate Base Rate plus (B) the Applicable Margin applicable
to Alternate Base Rate Loans plus (C) 2.00% per annum and (ii) for LIBOR Rate
Loans, (A) the LIBOR Rate plus (B) the Applicable Margin applicable to LIBOR
Rate Loans plus (C) 2.00% per annum, (b) when used with respect to Letter of
Credit Fees, a rate equal to the Applicable Margin applicable to Letter of
Credit Fees plus 2.00% per annum and (c) when used with respect to any other fee
or amount due hereunder, a rate equal to (A) the Alternate Base Rate plus (B)
the Applicable Margin applicable to Alternate Base Rate Loans plus (C) 2.00% per
annum.

 

“Defaulting Lender” shall mean, subject to Section 2.21(b), any Lender that, (a)
has failed to (i) fund all or any portion of its Loans within two (2) Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any Issuing Lender or
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.21(b)) upon delivery of written notice of such determination to the Borrower,
each Issuing Lender, each Swingline Lender and each Lender.

 

11 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Delayed Draw Availability Period” shall mean the period from the Closing Date
until December 1, 2019.

 

“Delayed Draw Funding Date” shall mean the date on which any portion of the
Delayed Draw Term Loans is funded to the Borrower (or its designee) in
accordance with Section 2.2(b)(ii)(B).

 

“Delayed Draw Term Loans” shall have the meaning set forth in Section 2.2(b).

 

“Delayed Draw Term Loan Commitment Percentage” shall mean, for any Delayed Draw
Term Loan Lender, the percentage identified as its Delayed Draw Term Loan
Commitment Percentage on Schedule 2.1(a), or in the Assignment and Assumption
pursuant to which such Lender became a Lender hereunder, as such percentage may
be modified in connection with any assignment made in accordance with the
provisions of Section 9.6(b).

 

“Delayed Draw Term Loan Committed Amount” shall have the meaning set forth in
Section 2.2(b).

 

“Delayed Draw Term Loan Facility” shall have the meaning set forth in Section
2.2(b).

 

“Delayed Draw Term Loan Lender” shall mean a Lender holding a Delayed Draw Term
Loan Commitment or a portion of the outstanding Delayed Draw Term Loans.

 

“Delayed Draw Ticking Fee” shall have the meaning set forth in Section 2.5(e).

 

“Deposit Account Control Agreement” shall mean an agreement, among a Credit
Party, a depository institution, and the Administrative Agent, which agreement
is in a form acceptable to the Administrative Agent and which provides the
Administrative Agent with “control” (as such term is used in Article 9 of the
UCC) over the deposit account(s) described therein, as the same may be amended,
modified, extended, restated, replaced, or supplemented from time to time.

 

12 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Disposition” shall have the meaning set forth in Section 6.4.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown in such Lender’s
Administrative Questionnaire; and thereafter, such other office of such Lender
as such Lender may from time to time specify to the Administrative Agent and the
Borrower as the office of such Lender at which Alternate Base Rate Loans of such
Lender are to be made.

 

“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” shall mean any Person that meets the requirements to be an
assignee under Sections 9.6(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.6(b)(iii)).

 

“Engagement Letter” shall mean the letter agreement dated December 5, 2018,
addressed to the Borrower from Citizens, as amended, modified, extended,
restated, replaced, or supplemented from time to time.

 

“Environmental Laws” shall mean any and all applicable foreign, federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirement
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Agreement.

 

“Equity Interests” shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general, preferred or limited), (d) in the case of a limited liability company,
membership interests and (e) any other interest or participation that confers or
could confer on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, the issuing Person, without limitation,
options, warrants and any other “equity security” as defined in Rule 3a11-1 of
the Exchange Act.

 

13 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Equity Issuance” shall mean any issuance by any Credit Party or any Subsidiary
to any Person which is not a Credit Party or a Subsidiary of (a) shares or
interests of its Equity Interests, (b) its Equity Interests pursuant to the
exercise of options or warrants or similar rights, (c) any shares or interests
of its Equity Interests pursuant to the conversion of any debt securities to
equity or (d) warrants or options or similar rights that are exercisable or
convertible into shares or interests of its Equity Interests. The term “Equity
Issuance” shall not include (i) any Equity Interests issued as consideration for
a Permitted Acquisition for which there are no net cash proceeds, (ii) any
Disposition or (iii) any Debt Issuance.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Plan” shall mean, as of any date of determination, any employee benefit
plan which is covered by Title IV of ERISA and in respect of which any Credit
Party or a Commonly Controlled Entity is (or, if such plan were terminated at
such time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any basic,
supplemental or emergency reserves) in respect of Eurocurrency liabilities, as
defined in Regulation D of such Board as in effect from time to time, or any
similar category of liabilities for a member bank of the Federal Reserve System
in New York City.

 

“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Domestic Subsidiary” shall mean any Domestic Subsidiary that is (a) a
direct or indirect Subsidiary of an Excluded Foreign Subsidiary or (b) a CFC
Holding Company.

 

“Excluded Foreign Subsidiary” shall mean a Foreign Subsidiary which is (a) a
CFC, (b) owned by a CFC or (c) all or substantially all of whose assets consist
of Equity Interests of a CFC, in each case that has not guaranteed or pledged
any of its assets to secure, or with respect to which there shall not have been
pledged 65% or more of the Voting Stock to secure, any Indebtedness (other than
the Loans) of a Credit Party or any other Subsidiary of the Borrower which is a
United States person within the meaning of Section 7701(a)(30) of the Code.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.

 

14 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.19(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.16, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.16(g) and (d)
any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” shall mean that certain Credit Agreement dated as of
December 29, 2017 by and among the Borrower, the Guarantors, the lenders named
therein and Citizens, as administrative agent for the lenders, as amended by
that certain First Amendment to Credit Agreement dated as of February 5, 2018,
that certain Second Amendment and Waiver to Credit Agreement dated as of April
9, 2018 and that certain Second Waiver to Credit Agreement dated as of August 3,
2018.

 

“Existing Facilities” shall have the meaning set forth in Section 2.22(c).

 

“Existing Notes” shall mean the 3.00% Convertible Senior Notes due 2019 in the
aggregate principal amount of $143,750,000 issued pursuant to the Existing Notes
Indenture.

 

“Existing Notes Condition” shall mean, as of any date, (a) (i) after giving
effect to the Delayed Draw Term Loan Facility as if fully drawn on a Pro Forma
Basis, the Borrower shall demonstrate that as of such date, the Total Net
Leverage Ratio shall not be greater than 3.75 to 1.00, (ii) Liquidity is no less
than [***] and (iii) no Default or Event of Default has occurred and is
continuing, (b) the outstanding aggregate principal and interest amount of the
Existing Notes as of such date is no greater than[***], or (c) the Existing
Notes have been refinanced in full with Permitted Refinancing Indebtedness.

 

“Existing Notes Indenture” shall mean the Indenture, dated as of December 10,
2014 between the Borrower and The Bank of New York Mellon, as trustee, and as
supplemented by the First Supplemental Indenture.

 

“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender, any conversion of a Loan from one Type to another Type, any extension of
any Loan or the issuance, extension or renewal of, or participation in, a Letter
of Credit or Swingline Loan by such Lender.

 

15 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Extraordinary Receipt” shall mean any cash received by or paid to or for the
account of any Person not in the ordinary course of business, including Recovery
Events, pension plan reversions, proceeds of insurance (other than proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings), condemnation awards (and payments in lieu
thereof), indemnity payments (except indemnity payments reimbursing a Credit
Party for out of pocket expenses) and any purchase price adjustments (except
standard net working capital adjustments); provided, however, that an
Extraordinary Receipt shall not include indemnity payments to the extent that
payments are received by any Person in respect of any third party claim against
such Person and applied to pay (or to reimburse such Person for its prior
payment of) such claim and the costs and expenses of such Person with respect
thereto.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code.

 

“FDA” shall mean the United States Food and Drug Administration and any
successor thereto.

 

“Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.

 

“Fixed Charge Coverage Ratio” shall mean, as of any date of determination, for
the Credit Parties and their Subsidiaries on a Consolidated basis, the ratio of
(a) Consolidated EBITDA for the four (4) consecutive fiscal quarters ending on
such date minus Consolidated Capital Expenditures made during the four (4)
consecutive fiscal quarter period ending on such date and not financed with
Funded Debt minus dividends, distributions, stock repurchases and redemptions
and repayments of Indebtedness made pursuant to Section 6.9, in each case paid
in cash, during the four (4) consecutive fiscal quarter period ending on such
date minus all cash income taxes paid during the four (4) consecutive fiscal
quarter period ending on such date to (b) the sum of (i) Consolidated Interest
Expense paid or payable in cash during the four (4) consecutive fiscal quarter
period ending on such date, (ii) Scheduled Funded Debt Payments made (or
required (as of the Closing Date) to be made) during the four (4) consecutive
fiscal quarter period ending on such date (including the principal component of
payments due on Capital Leases) as such Scheduled Funded Debt Payments are
reduced by prepayments of Funded Debt solely to the extent such prepayments were
applied to ratably reduce the scheduled amortization of such Funded Debt, if
applicable and (iii) except to the extent previously deducted in calculating
Consolidated Net Income or Consolidated EBITDA, Contingent Payments made during
the four (4) consecutive fiscal quarter period ending on such date.

 

“Flood Hazard Property” shall mean any Mortgaged Property that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.

 

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Reform Act of 1994 (which comprehensively revised the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973) as now or
hereafter in effect or any successor statute thereto, (ii) the Flood Insurance
Reform Act of 2004 as now or hereafter in effect or any successor statute
thereto and (iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now
or hereafter in effect or any successor statute thereto.

 

16 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes.

 

“Foreign Subsidiary” shall mean any Subsidiary that either (i) is not a Domestic
Subsidiary or (ii) is a CFC Holding Company.

 

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, (a)
with respect to any Issuing Lender, such Defaulting Lender’s Applicable
Percentage of the outstanding LOC Obligations with respect to Letters of Credit
issued by such Issuing Lender other than LOC Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to any Swingline Lender, such Defaulting Lender’s Applicable Percentage
of outstanding Swingline Loans made by such Swingline Lender other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.

 

“Fund” shall mean any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course of its activities.

 

“Funded Debt” shall mean, with respect to any Person, without duplication, all
Indebtedness of such Person (other than Indebtedness set forth in clauses (e),
(i), (m) (to the extent non-recourse to such Person) and (n) of such
definition).

 

“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America (or, in the case of Foreign Subsidiaries with
significant operations outside the United States of America, generally accepted
accounting principles in effect from time to time in their respective
jurisdictions of organization or formation) applied on a consistent basis,
subject, however, in the case of determination of compliance with the financial
covenants set out in Section 5.9 to the provisions of Section 1.3.

 

“Government Acts” shall have the meaning set forth in Section 2.17.

 

“Government Obligations” shall have the meaning set forth in the definition of
“Cash Equivalents.”

 

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantor” shall mean the Domestic Subsidiaries of the Borrower that are, or
may from time to time become, parties to this Agreement.

 

“Guaranty” shall mean the guaranty of the Guarantors set forth in Article X.

 

17 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including, without limitation, any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
any property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including, without limitation, keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (d) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.

 

“Health Care Laws” shall mean the federal Anti-kickback Statute (42 U.S.C. §
1320a-7b(b)), the Anti-Inducement Law (42 U.S.C. § 1320a-7a(a)(5)), the civil
False Claims Act (31 U.S.C. §§ 3729 et seq.), the administrative False Claims
Law (42 U.S.C. § 1320a-7b(a)), the civil monetary penalty laws (42 U.S.C. §
1320a-7a), the federal Food, Drug & Cosmetic Act (21 U.S.C. §§ 301 et seq.), the
federal Controlled Substances Act (21 U.S.C. § 801 et seq.), HIPAA, the Medicaid
Drug Rebate Program (42 U.S.C. § 1396r-8), Medicare average sales price
reporting (42 U.S.C. § 1395w-3a), the Public Health Service Act (42 U.S.C. §
256b), the federal TRICARE program (10 U.S.C. §1071 et seq.), the VA Federal
Supply Schedule (38 U.S.C. § 8126), and the regulations promulgated pursuant to
such laws, each as amended from time to time.

 

“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate hedging agreements.

 

“Included Products” shall mean any and all drug products that, as of the Closing
Date, the Borrower or any of the Subsidiaries sells, offers for sale, imports,
promotes, markets, distributes or otherwise commercializes (or possesses the
rights to sell, offer for sale, import, promote, market, distribute or otherwise
commercialize) anywhere.

 

“Incremental Facility Increase Amount” shall have the meaning set forth in
Section 2.22(f).

 

“Incremental Term Facility” shall have the meaning set forth in Section 2.22.

 

18 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

 

“Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations (including, without limitation, earnout
obligations) of such Person incurred, issued or assumed as the deferred purchase
price of property or services purchased by such Person (other than trade debt
incurred in the ordinary course of business) which would appear as liabilities
on a balance sheet of such Person, (e) all obligations of such Person under
take-or-pay or similar arrangements or under commodities agreements, (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on,
or payable out of the proceeds of production from, property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed,
(g) all Guaranty Obligations of such Person with respect to Indebtedness of
another Person, (h) the principal portion of all Capital Lease Obligations plus
any accrued interest thereon, (i) all net obligations of such Person under
Hedging Agreements, (j) the maximum amount of all letters of credit issued or
bankers’ acceptances facilities created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
(k) all preferred Equity Interests issued by such Person and which by the terms
thereof could be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments, redemption or other acceleration, (l) the
principal balance outstanding under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product
plus any accrued interest thereon, (m) all obligations of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer and (n) obligations of such Person under non-compete agreements
to the extent such obligations are quantifiable contingent obligations of such
Person under GAAP principles.

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Indemnitee” shall have the meaning set forth in Section 9.5(b).

 

“Information” shall have the meaning set forth in Section 9.14.

 

“Information Materials” shall have the meaning set forth in Section 5.15(a).

 

“Initial Term Loan” shall have the meaning set forth in Section 2.2(a).

 

“Initial Term Loan Commitment” shall mean, with respect to each Initial Term
Loan Lender, the commitment of such Initial Term Loan Lender to make its portion
of the Initial Term Loan in a principal amount equal to such Initial Term Loan
Lender’s Term Loan Commitment Percentage of the Initial Term Loan Committed
Amount.

 

“Initial Term Loan Commitment Percentage” shall mean, for any Initial Term Loan
Lender, the percentage identified as its Initial Term Loan Commitment Percentage
on Schedule 2.1(a), or in the Assignment and Assumption pursuant to which such
Lender became a Lender hereunder, as such percentage may be modified in
connection with any assignment made in accordance with the provisions of Section
9.6(b).

 

“Initial Term Loan Committed Amount” shall have the meaning set forth in Section
2.2(a).

 

“Initial Term Loan Facility” shall have the meaning set forth in Section 2.2(a).

 

“Initial Term Loan Lender” shall mean a Lender holding an Initial Term Loan
Commitment or a portion of the outstanding of the Initial Term Loan.

 

“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such ERISA Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.

 

19 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Intellectual Property” shall mean, collectively, all Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks and Trademark Licenses of the
Credit Parties and their Subsidiaries, all goodwill associated therewith and all
rights to sue for infringement thereof.

 

“Intercompany Debt” shall have the meaning set forth in Section 9.19.

 

“Interest Determination Date” shall have the meaning specified in the definition
of “Applicable Margin”.

 

“Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan, the
last Business Day of each March, June, September and December and on the
applicable Maturity Date, (b) as to any LIBOR Rate Loan having an Interest
Period of three months or less, the last day of such Interest Period, (c) as to
any LIBOR Rate Loan having an Interest Period longer than three months, (i) each
three (3) month anniversary following the first day of such Interest Period and
(ii) the last day of such Interest Period and (d) as to any Loan which is the
subject of a mandatory prepayment required pursuant to Section 2.7(b), the date
on which such mandatory prepayment is due.

 

“Interest Period” shall mean, with respect to any LIBOR Rate Loan,

 

(a)          initially, the period commencing on the Borrowing Date or
conversion date, as the case may be, with respect to such LIBOR Rate Loan and
ending one, two, three or six months thereafter (or twelve months thereafter,
subject to availability to all applicable Lenders), as selected by the Borrower
in the Notice of Borrowing or Notice of Conversion/Extension given with respect
thereto; and

 

(b)          thereafter, each period commencing on the last day of the
immediately preceding Interest Period applicable to such LIBOR Rate Loan and
ending one, two, three, six, or twelve months thereafter, subject to
availability to all applicable Lenders, as selected by the Borrower by
irrevocable notice to the Administrative Agent not less than three Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided that the foregoing provisions are subject to the following:

 

(i)          if any Interest Period pertaining to a LIBOR Rate Loan would
otherwise end on a day that is not a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month in which
event such Interest Period shall end on the immediately preceding Business Day;

 

(ii)         any Interest Period pertaining to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month;

 

(iii)        if the Borrower shall fail to give notice as provided above, the
Borrower shall be deemed to have selected an Alternate Base Rate Loan to replace
the affected LIBOR Rate Loan;

 

20 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(iv)        no Interest Period in respect of any Loan shall extend beyond the
applicable Maturity Date and, further with regard to the Term Loan, no Interest
Period shall extend beyond any principal amortization payment date with respect
to such Term Loan unless the portion of such Term Loan consisting of Alternate
Base Rate Loans together with the portion of such Term Loan consisting of LIBOR
Rate Loans with Interest Periods expiring prior to or concurrently with the date
such principal amortization payment date is due, is at least equal to the amount
of such principal amortization payment due on such date; and

 

(v)         no more than six (6) LIBOR Rate Loans may be in effect at any time.
For purposes hereof, LIBOR Rate Loans with different Interest Periods shall be
considered as separate LIBOR Rate Loans, even if they shall begin on the same
date and have the same duration, although borrowings, extensions and conversions
may, in accordance with the provisions hereof, be combined at the end of
existing Interest Periods to constitute a new LIBOR Rate Loan with a single
Interest Period.

 

“Internal Control Event” shall mean a material weakness in, or fraud that
involves management or other employees who have a significant role in, any
Credit Party’s internal controls over financial reporting, in each case as
described in the Securities Laws.

 

“Investment” shall mean (a) the acquisition (whether for cash, property,
services, assumption of Indebtedness, securities or otherwise) of Equity
Interests, other ownership interests or other securities of any Person or bonds,
notes, debentures or all or substantially all of the assets of any Person,
(b) any deposit with, or advance, loan or other extension of credit to, any
Person (other than deposits made in the ordinary course of business) or (c) any
other capital contribution to or investment in any Person, including, without
limitation, any Guaranty Obligation (including any support for a letter of
credit issued on behalf of such Person) incurred for the benefit of such Person.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Issuing Lender” shall mean Citizens, in its capacity as issuer of Letters of
Credit hereunder, or such other Lender as designated by the Borrower and
approved by the Administrative Agent; provided that such Lender has agreed to be
an Issuing Lender, together with any permitted successor thereto.

 

“Issuing Lender Fees” shall have the meaning set forth in Section 2.5(c).

 

“Joinder Agreement” shall mean a Joinder Agreement in substantially the form of
Exhibit 1.1(c), executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.10.

 

“Lenders” shall mean the Persons listed on Schedule 2.1(a) and any other Person
that shall have become party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption. Unless the context requires otherwise, the term
“Lenders” includes the Swingline Lenders.

 

“Letter of Credit” shall mean any letter of credit issued by the Issuing Lender
pursuant to the terms hereof, as such letter of credit may be amended, modified,
restated, extended, renewed, increased, replaced or supplemented from time to
time in accordance with the terms of this Agreement.

 

“Letter of Credit Facing Fee” shall have the meaning set forth in Section
2.5(c).

 

“Letter of Credit Fee” shall have the meaning set forth in Section 2.5(b).

 

21 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period therefor,
the rate per annum determined by the Administrative Agent at approximately 11:00
a.m. (London time), on the date that is two (2) Business Days prior to the
commencement of such Interest Period by reference to the rate set by ICE
Benchmark Administration for deposits in Dollars (as set forth by any service
selected by the Administrative Agent that has been nominated by ICE Benchmark
Administration as an authorized information vendor for the purpose of displaying
such rates) for a period equal to such Interest Period; provided, however, that,
to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition (other than as a result of LIBOR (or the
publishing of LIBOR) being discontinued), “LIBOR” shall be the interest rate per
annum determined by the Administrative Agent to be the average of the rates per
annum at which deposits in Dollars are offered for such relevant Interest Period
to major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two (2) Business Days prior to the beginning of such Interest Period. If such
day is not a Business Day, LIBOR shall be determined on the next preceding day
which is a Business Day. If the LIBOR rate (or the publishing thereof) is
discontinued at any time, the Administrative Agent, the Lenders and the Borrower
shall negotiate in good faith to amend this definition to provide for a
reference rate to replace LIBOR (subject to the approval of the Required
Lenders); provided that until such alternative reference rate is agreed, the
Administrative Agent may, in its reasonable discretion and after giving due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the U.S. market at such time by similarly
situated administrative agents, use an alternative method to select a rate
calculated by the Administrative Agent to adequately and fairly reflect the cost
to the Lenders of funding Loans hereunder. Notwithstanding the foregoing, for
purposes of this Agreement, LIBOR shall in no event be less than 0% at any time.

 

If the U.K. Financial Conduct Authority has implemented a policy that LIBOR (or
any component thereof) is no longer to be permitted to be a benchmark rate then
the Administrative Agent, the Required Lenders and the Borrower shall negotiate
in good faith to enter into an amendment to this Agreement to agree to an
alternative benchmark rate.

 

“LIBOR Lending Office” shall mean, initially, the office(s) of each Lender
designated as such Lender’s LIBOR Lending Office in such Lender’s Administrative
Questionnaire; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Borrower as
the office of such Lender at which the LIBOR Rate Loans of such Lender are to be
made.

 

“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:

 

LIBOR Rate =   LIBOR     1.0 - Eurodollar Reserve Percentage  

 

“LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which is
based on the LIBOR Rate.

 

“LIBOR Tranche” shall mean the collective reference to LIBOR Rate Loans whose
Interest Periods begin and end on the same day.

 

22 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, (a)
any conditional sale or other title retention agreement and any Capital Lease
having substantially the same economic effect as any of the foregoing and (b)
the filing of, or the agreement to give, any UCC financing statement).

 

“Liquidity” shall mean the aggregate amount of (a) Unrestricted Cash plus (b)
Accessible Borrowing Availability.

 

“Loan” shall mean a Revolving Loan, an Initial Term Loan, a Delayed Draw Term
Loan, a Swingline Loan and/or an Incremental Term Facility, as appropriate.

 

“LOC Commitment” shall mean the commitment of the Issuing Lender to issue
Letters of Credit and with respect to each Revolving Lender, the commitment of
such Revolving Lender to purchase Participation Interests in the Letters of
Credit up to such Lender’s LOC Commitment as specified in Schedule 2.1(a), or in
the Assignment and Assumption pursuant to which such Lender became a Lender
hereunder, as such percentage may be modified in connection with any assignment
made in accordance with the provisions of Section 9.6(b), as such amount may be
reduced from time to time in accordance with the provisions hereof.

 

“LOC Committed Amount” shall have the meaning set forth in Section 2.3(a).

 

“LOC Documents” shall mean, with respect to each Letter of Credit, such Letter
of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (a) the rights and obligations of
the parties concerned or (b) any collateral for such obligations.

 

“LOC Obligations” shall mean, at any time, the sum of (a) the maximum amount
which is, or at any time thereafter may become, available to be drawn under
Letters of Credit then outstanding, assuming compliance with all requirements
for drawings referred to in such Letters of Credit plus (b) the aggregate amount
of all drawings under Letters of Credit honored by the Issuing Lender but not
theretofore reimbursed.

 

“Mandatory LOC Borrowing” shall have the meaning set forth in Section 2.3(e).

 

“Mandatory Swingline Borrowing” shall have the meaning set forth in Section
2.4(b)(ii).

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property, assets, condition (financial or otherwise) or
liabilities (actual or contingent) of the Borrower or of the Credit Parties and
their Subsidiaries taken as a whole, (b) the ability of the Borrower,
individually, or the Guarantors, taken as a whole, to perform its or their
obligations, as applicable, when such obligations are required to be performed,
under this Agreement, any of the Notes or any other Credit Document or (c) the
validity or enforceability of this Agreement, any of the Notes or any of the
other Credit Documents, the Administrative Agent’s Liens (for the benefit of the
Secured Parties) on the Collateral or the priority of such Liens or the rights
or remedies of the Administrative Agent or the Lenders hereunder or thereunder.

 

23 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Material Contract” shall mean (a) any contract or other agreement listed on
Schedule 3.23, (b) any contract or other agreement, written or oral, of the
Credit Parties or any of their Subsidiaries involving monetary liability of or
to any such Person in an amount in excess of $10,000,000 per annum, (c) any
contract or other agreement, written or oral, of the Credit Parties or any of
their Subsidiaries representing at least $10,000,000 of the total Consolidated
revenues of the Credit Parties and their Subsidiaries for any fiscal year and
(d) any other contract, agreement, permit or license, written or oral, of the
Credit Parties or any of their Subsidiaries as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any extraction thereof) or petroleum products or any
pollutants, contaminants, hazardous or toxic substances, materials or wastes,
defined or regulated as such in or under any Environmental Law, including,
without limitation, asbestos, perchlorate, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Maturity Date” shall mean the earlier of (a) the date that is five (5) years
following the Closing Date or (b) August 30, 2019, unless one or more of the
Existing Notes Conditions has occurred by such date; provided, however, if such
date is not a Business Day, the Maturity Date shall be the preceding Business
Day.

 

“Minimum Collateral Amount” shall mean, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all Issuing Lenders with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Lenders in their sole
discretion

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage Instrument” shall mean any mortgage, deed of trust or deed to secure
debt executed by a Credit Party in favor of the Administrative Agent, for the
benefit of the Secured Parties, as the same may be amended, modified, extended,
restated, replaced, or supplemented from time to time.

 

“Mortgaged Property” shall mean any owned real property of a Credit Party listed
on Schedule 3.16(f)(i) and any other owned real property of a Credit Party that
is or will become encumbered by a Mortgage Instrument in favor of the
Administrative Agent in accordance with the terms of this Agreement.

 

“Multiemployer Plan” shall mean an ERISA Plan that is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” shall mean the aggregate cash proceeds received by any
Credit Party or any Subsidiary in respect of any Asset Disposition, Equity
Issuance, Debt Issuance or Extraordinary Receipt, net of (a) reasonable and
customary direct costs (including, without limitation, legal, accounting and
investment banking fees, underwriting discounts, principal, interest and
prepayment or penalty amounts of any Indebtedness that is secured by applicable
assets and that is required to be repaid and sales commissions) associated
therewith and paid to Persons who are not Credit Parties or their Affiliates,
(b) amounts held in escrow to be applied as part of the purchase price of any
Asset Disposition, (c) taxes paid or reasonably estimated to be payable as a
result thereof and (d) amounts retained by or paid to parties having superior
rights to such proceeds; it being understood that “Net Cash Proceeds” shall
include, without limitation, any cash received upon the sale or other
disposition of any non-cash consideration received by any Credit Party or any
Subsidiary in any Asset Disposition, Debt Issuance or Extraordinary Receipt and
any cash released from escrow as part of the purchase price in connection with
any Asset Disposition, to the extent not used to replace any asset, as permitted
herein.

 

24 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Non-Consenting Lender” shall mean any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all or all affected
Lenders in accordance with the terms of Section 9.1 and (b) has been approved by
the Required Lenders.

 

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

 

“Note” or “Notes” shall mean the Revolving Loan Notes, the Term Loan Notes
and/or the Swingline Loan Note, collectively, separately or individually, as
appropriate.

 

“Notice of Borrowing” shall mean a request for a Revolving Loan borrowing
pursuant to Section 2.1(b)(i), an Initial Term Loan borrowing pursuant to
Section 2.2(a), a Delayed Draw Term Loan borrowing pursuant to Section 2.2(b), a
Swingline Loan borrowing pursuant to Section 2.4(b)(i) or an Incremental Term
Facility borrowing or Revolving Facility Increase, as applicable, pursuant to
Section 2.22, as appropriate. A Form of Notice of Borrowing is attached as
Exhibit 1.1(d).

 

“Notice of Conversion/Extension” shall mean the written notice of conversion of
a LIBOR Rate Loan to an Alternate Base Rate Loan or an Alternate Base Rate Loan
to a LIBOR Rate Loan, or extension of a LIBOR Rate Loan, in each case
substantially in the form of Exhibit 1.1(e).

 

“Obligations” shall mean, collectively, all of the obligations, Indebtedness and
liabilities of the Credit Parties to the Lenders (including the Issuing Lender)
and the Administrative Agent, whenever arising, under this Agreement, the Notes
or any of the other Credit Documents, including principal, interest, fees,
costs, charges, expenses, professional fees, reimbursements, all sums chargeable
to the Credit Parties or for which any Credit Party is liable as an indemnitor
and whether or not evidenced by a note or other instrument and indemnification
obligations and other amounts (including, but not limited to, any interest
accruing after the occurrence of a filing of a petition of bankruptcy under the
Bankruptcy Code with respect to any Credit Party, regardless of whether such
interest is an allowed claim under the Bankruptcy Code). In no event shall the
Obligations include any Excluded Swap Obligations.

 

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“OID” shall have the meaning set forth in Section 2.22(c).

 

“Operating Lease” shall mean, as applied to any Person, any lease (including,
without limitation, leases which may be terminated by the lessee at any time) of
any property (whether real, personal or mixed) which is not a Capital Lease
other than any such lease in which that Person is the lessor.

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

 

25 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Other Parties” shall have the meaning set forth in Section 10.7(c).

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Participant” shall have the meaning specified in Section 9.6(d).

 

“Participant Register” shall have the meaning specified in Section 9.6(d).

 

“Participation Interest” shall mean a participation interest purchased by a
Revolving Lender in LOC Obligations as provided in Section 2.3(c) and in
Swingline Loans as provided in Section 2.4.

 

“Patent Licenses” shall mean any agreement, whether written or oral, providing
for the grant by or to a Person of any right to manufacture, use or sell any
invention covered by a Patent.

 

“Patents” shall mean (a) all letters patent of the United States or any other
country, now existing or hereafter arising, and all improvement patents,
reissues, reexaminations, patents of additions, renewals and extensions thereof
and (b) all applications for letters patent of the United States or any other
country and all provisionals, divisions, continuations and continuations-in-part
and substitutes thereof.

 

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law October 26,
2001)), as amended or modified from time to time.

 

“Payment Event of Default” shall mean an Event of Default specified in Section
7.1(a).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

 

“Permit” shall mean, with respect to any Person, any permit, approval, consent,
clearance, authorization, license, registration, accreditation, certificate,
certification, certificate of need, concession, grant, franchise, variance or
permission from, and any other contractual obligation with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or Products or to which such
Person or any of its property or Products is subject, including without
limitation all Registrations and all Health Care Laws.

 

“Permitted Acquisition” shall mean an acquisition or any series of related
acquisitions by a Credit Party of (a) all or substantially all of the assets or
a majority of the outstanding Voting Stock or economic interests of a Person,
(b) a Person by a merger, amalgamation or consolidation or any other combination
with such Person or (c) any division, line of business or other business unit
(including new drug applications or abbreviated new drug applications, together
with associated inventory in the ordinary course of business) of a Person (such
Person or such division, line of business or other business unit of such Person
shall be referred to herein as the “Target”), in each case that is a type of
business (or assets used in a type of business) permitted to be engaged in by
the Credit Parties and their Subsidiaries pursuant to Section 6.3, in each case
so long as:

 

26 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(i)          no Default or Event of Default shall then exist or would exist
after giving effect thereto;

 

(ii)         the Credit Parties shall demonstrate to the reasonable satisfaction
of the Administrative Agent that, after giving effect to the acquisition on a
Pro Forma Basis, (A) the Credit Parties are in compliance with each of the
financial covenants set forth in Section 5.9 and (B) the Total Net Leverage
Ratio shall be not greater than 0.25 to 1.0 less than the then applicable level
set forth in Section 5.9;

 

(iii)        the Administrative Agent, on behalf of the Secured Parties, shall
have received (or shall receive in connection with the closing of such
acquisition) a first priority perfected security interest in all property,
subject to any Permitted Liens (including, without limitation, Equity Interests)
acquired with respect to the Target in accordance with the terms of Sections
5.10 and 5.12 and the Target, if a Person, shall have executed a Joinder
Agreement in accordance with the terms of Section 5.10;

 

(iv)        the Administrative Agent and the Lenders shall have received (A) a
description of the material terms of such acquisition, (B) prior to the
consummation of any Permitted Acquisition with a purchase price in excess of
$25,000,000, audited financial statements (or, if unavailable,
management-prepared financial statements) of the Target for its two most recent
fiscal years and for any fiscal quarters ended within the fiscal year to date
and (C) not less than five (5) Business Days prior to the consummation of any
Permitted Acquisition with a purchase price in excess of $25,000,000, a
certificate substantially in the form of Exhibit 1.1(f), executed by an
Authorized Officer of the Borrower certifying that such Permitted Acquisition
complies with the requirements of this Agreement;

 

(v)         if the Target is a Person, such acquisition shall not be a “hostile”
acquisition and shall have been approved by the Board of Directors (or
equivalent) and/or shareholders (or equivalent) of the applicable Credit Party
and the Target; and

 

(vi)        after giving effect to such acquisition, Liquidity shall be no less
than [***].

 

“Permitted Investments” shall have the meaning set forth in Section 6.5.

 

“Permitted Liens” shall have the meaning set forth in Section 6.2.

 

“Permitted Refinancing Indebtedness” shall mean Indebtedness incurred by the
Borrower solely to refinance the Existing Notes so long as such refinanced
Indebtedness (a) (i) is not subject to a Lien or (ii) if subject to a Lien, is
fully subordinated to the Credit Party Obligations hereunder on terms reasonably
satisfactory to the Administrative Agent, (b) does not mature prior to the date
that is 180 days after the Maturity Date and (c) is otherwise subject to terms
and conditions reasonably acceptable to the Administrative Agent.

 

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

27 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Platform” shall mean Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system.

 

“Pledge Agreement” shall mean the Amended and Restated Pledge Agreement dated as
of the Closing Date executed by the Credit Parties in favor of the
Administrative Agent, for the benefit of the Secured Parties, as the same may
from time to time be amended, modified, extended, restated, replaced, or
supplemented from time to time in accordance with the terms hereof and thereof.

 

“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.

 

“Private Information” shall have the meaning set forth in Section 5.15(a).

 

“Pro Forma Basis” shall mean, with respect to any transaction, that such
transaction shall be deemed to have occurred as of the first day of the
four-quarter period (or twelve month period, as applicable) ending as of the
most recent quarter end (or month end, as applicable) preceding the date of such
transaction for which financial statement information is available.

 

“Products” shall mean any item or any service that is designed, created,
manufactured, managed, performed, or otherwise used, offered, or handled by or
on behalf of the Credit Parties or any of their Subsidiaries.

 

“Properties” shall have the meaning set forth in Section 3.10(a).

 

“PTE” shall mean a permitted transaction exemption established pursuant to
Section 408(c) of ERISA.

 

“Public Health Laws” shall mean all applicable Requirements of Law relating to
the procurement, development, manufacture, production, analysis, distribution,
dispensing, importation, exportation, use, handling, quality, sale, or promotion
of any drug, medical device, food, dietary supplement, or other product
(including, without limitation, any ingredient or component of the foregoing
products) subject to regulation under the Federal Food, Drug, and Cosmetic Act
(21 U.S.C. et seq.) and similar state laws, controlled substances laws, pharmacy
laws, or consumer product safety laws.

 

“Public Information” shall have the meaning set forth in Section 5.15(a).

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other person as constitutes an ECP under the
Commodity Exchange Act or any regulations promulgated thereunder.

 

“Real Estate” shall have the meaning set forth in Section 5.12(c).

 

“Recipient” shall mean (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Lender, as applicable.

 

28 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Recovery Event” shall mean the receipt by any Credit Party or its Subsidiaries
of any cash insurance proceeds or condemnation award payable by reason of theft,
loss, physical destruction or damage, taking or similar event with respect to
any of their respective property or assets.

 

“Register” shall have the meaning set forth in Section 9.6(c).

 

“Registrations” shall mean all Permits and exemptions issued or allowed by any
Governmental Authority (including but not limited to new drug applications,
abbreviated new drug applications, biologics license applications,
investigational new drug applications, over-the-counter drug monograph, device
pre-market approval applications, device pre-market notifications,
investigational device exemptions, product recertifications, manufacturing
approvals and authorizations, pricing and reimbursement approvals, labeling
approvals or their foreign equivalent, controlled substance registrations,
pharmacy registrations, and wholesale distributor permits) held by, or applied
by contract to, any Credit Party or any of its Subsidiaries, that are required
for the research, development, manufacture, distribution, marketing, storage,
transportation, use and sale of the Products of any Credit Party or any of its
Subsidiaries.

 

“Regulatory Matters” shall mean, collectively, activities and Products that are
subject to Public Health Laws.

 

“Reimbursement Obligation” shall mean the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 2.3(d) for amounts drawn under
Letters of Credit.

 

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Removal Effective Date” shall have the meaning set forth in Section 8.6(a).

 

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such ERISA Plan is in reorganization within the meaning of such
term as used in Section 4241 of ERISA.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. §4043.

 

“Required Lenders” shall mean, at any time, Lenders having Total Credit
Exposures representing more than fifty percent (50)% of the Total Credit
Exposures of all Lenders. The Total Credit Exposure of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.

 

“Requirement of Law” shall mean, as to any Person, (a) the articles or
certificate of incorporation, by-laws or other organizational or governing
documents of such Person, and (b) all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes,
executive orders, and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority (in each case whether or not having the force of law); in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

29 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Resignation Effective Date” shall have the meaning set forth in Section 8.6(a).

 

“Responsible Officer” shall mean, for any Credit Party, the chief executive
officer, the president or chief financial officer of such Credit Party and any
additional responsible officer that is designated as such to the Administrative
Agent.

 

“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares (or equivalent) of any class of Equity
Interests of any Credit Party or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of any Credit Party or any of its
Subsidiaries, now or hereafter outstanding, (c) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Equity Interests of any Credit Party or any of
its Subsidiaries, now or hereafter outstanding, (d) [reserved], (e) any payment
or prepayment of principal of, premium, if any, or interest on, redemption,
purchase, retirement, defeasance, sinking fund or similar payment with respect
to, the Existing Notes or any Subordinated Debt of any Credit Party or any of
its Subsidiaries, (f) the payment by any Credit Party or any of its Subsidiaries
of any management, advisory or consulting fee to any Affiliate (excluding
ordinary course investment banking fees and consulting fees) or (g) the payment
of any extraordinary salary, bonus or other form of compensation to any Person
who is directly or indirectly a significant partner, shareholder or owner of any
such Person, to the extent such extraordinary salary, bonus or other form of
compensation is not included in the corporate overhead of such Credit Party or
such Subsidiary.

 

“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans in an aggregate
principal amount at any time outstanding up to an amount equal to such Revolving
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount as
specified in Schedule 2.1(a), or in the Assignment and Assumption pursuant to
which such Lender became a Lender hereunder, as such percentage may be modified
in connection with any assignment made in accordance with the provisions of
Section 9.6(b), as such amount may be reduced from time to time in accordance
with the provisions hereof.

 

“Revolving Commitment Percentage” shall mean, for any Revolving Lender, the
percentage identified as its Revolving Commitment Percentage on Schedule 2.1(a),
or in the Assignment and Assumption pursuant to which such Lender became a
Lender hereunder, as such percentage may be modified in connection with any
assignment made in accordance with the provisions of Section 9.6(b).

 

“Revolving Committed Amount” shall have the meaning set forth in Section 2.1(a).

 

“Revolving Credit Exposure” shall mean, as to any Revolving Lender at any time,
the aggregate principal amount at such time of its outstanding Revolving Loans
and such Revolving Lender’s participation in LOC Obligations and Swingline Loans
at such time.

 

“Revolving Facility” shall have the meaning set forth in Section 2.1(a).

 

“Revolving Facility Increase” shall have the meaning set forth in Section 2.22.

 

“Revolving Lender” shall mean, as of any date of determination, a Lender holding
a Revolving Commitment, a Revolving Loan or a Participation Interest on such
date.

 

30 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Revolving Loan” shall have the meaning set forth in Section 2.1.

 

“Revolving Loan Note” or “Revolving Loan Notes” shall mean the promissory notes
of the Borrower provided pursuant to Section 2.1(e) in favor of any of the
Revolving Lenders evidencing the Revolving Loan provided by any such Revolving
Lender pursuant to Section 2.1(a), individually or collectively, as appropriate,
as such promissory notes may be amended, modified, extended, restated, replaced,
or supplemented from time to time.

 

“S&P” shall mean Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw Hill Companies, Inc.

 

“Sanctioned Entity” shall mean (a) a country or a government of a country,
(b) an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.

 

“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals maintained by OFAC.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, (b) the
United Nations Security Council, (c) the European Union, (d) any European Union
member state, (e) Her Majesty’s Treasury of the United Kingdom or (f) any other
relevant sanctions authority.

 

“Sarbanes-Oxley” shall mean the Sarbanes-Oxley Act of 2002.

 

“Scheduled Funded Debt Payments” shall mean, as of any date of determination for
the four (4) consecutive fiscal quarter period ending on such date, the sum of
all regularly scheduled payments of principal on Funded Debt of the Credit
Parties and their Subsidiaries on a Consolidated basis for the applicable period
ending on the date of determination (including the principal component of
payments due on Capital Leases during the applicable period ending on the date
of determination).

 

“SEC” shall mean the Securities and Exchange Commission or any successor
Governmental Authority.

 

“Secured Parties” shall mean the Administrative Agent, the Lenders and the Bank
Product Providers.

 

“Securities Account Control Agreement” shall mean an agreement, among a Credit
Party, a securities intermediary, and the Administrative Agent, which agreement
is in a form reasonably acceptable to the Administrative Agent and which
provides the Administrative Agent with “control” (as such term is used in
Articles 8 and 9 of the UCC) over the securities account(s) described therein,
as the same may be as amended, modified, extended, restated, replaced, or
supplemented from time to time.

 

“Securities Act” shall mean the Securities Act of 1933, together with any
amendment thereto or replacement thereof and any rules or regulations
promulgated thereunder.

 

31 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Securities Laws” shall mean the Securities Act, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.

 

“Security Agreement” shall mean the Amended and Restated Security Agreement
dated as of the Closing Date executed by the Credit Parties in favor of the
Administrative Agent, for the benefit of the Secured Parties, as amended,
modified, extended, restated, replaced, or supplemented from time to time in
accordance with its terms.

 

“Security Documents” shall mean the Security Agreement, the Pledge Agreement,
any Deposit Account Control Agreement, any Securities Account Control Agreement,
the Mortgage Instruments and all other agreements, documents and instruments
relating to, arising out of, or in any way connected with any of the foregoing
documents or granting to the Administrative Agent, for the benefit of the
Secured Parties, Liens or security interests to secure, inter alia, the Credit
Party Obligations whether now or hereafter executed and/or filed, each as may be
amended from time to time in accordance with the terms hereof, executed and
delivered in connection with the granting, attachment and perfection of the
Administrative Agent’s security interests and liens arising thereunder,
including, without limitation, UCC financing statements.

 

“Senior Funded Debt” shall mean, as of any date of determination for the Credit
Parties and their Subsidiaries, all Funded Debt (including, without limitation,
Extensions of Credit hereunder) which is not Subordinated Debt.

 

“Single Employer Plan” shall mean any ERISA Plan that is not a Multiemployer
Plan.

 

“Specified Equity Contribution” shall have the meaning set forth in Section
5.9(d).

 

“Subordinated Debt” shall mean any Indebtedness incurred by any Credit Party
which by its terms is specifically subordinated in right of payment to the prior
payment of the Credit Party Obligations and contains subordination and other
terms acceptable to the Administrative Agent.

 

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Swap Obligations” shall mean, with respect to any Guarantor, an obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of § 1a(47) of the Commodity Exchange Act.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the Revolving Lenders to
purchase participation interests in the Swingline Loans as provided in Section
2.4(b)(ii), as such amounts may be reduced from time to time in accordance with
the provisions hereof.

 

32 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Swingline Committed Amount” shall mean the amount of the Swingline Lender’s
Swingline Commitment as specified in Section 2.4(a).

 

“Swingline Lender” shall mean Citizens, in its capacity as lender of Swingline
Loans hereunder, or such other Lender as designated by the Borrower and approved
by the Administrative Agent; provided that such Lender has agreed to be a
Swingline Lender, together with any permitted successor thereto.

 

“Swingline Loan” shall have the meaning set forth in Section 2.4(a).

 

“Swingline Loan Note” shall mean the promissory note of the Borrower in favor of
the Swingline Lender evidencing the Swingline Loans provided pursuant to Section
2.4(d), as such promissory note may be amended, modified, extended, restated,
replaced, or supplemented from time to time.

 

“Target” shall have the meaning set forth in the definition of “Permitted
Acquisition”.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Term Loan” or “Term Loans” shall mean the Initial Term Loan and/or the Delayed
Draw Term Loans, as applicable.

 

“Term Loan Commitment” shall mean the Initial Term Loan Commitment and/or the
Delayed Draw Term Loan Commitment, as applicable.

 

“Term Loan Commitment Percentage” shall mean the Initial Term Loan Commitment
Percentage and/or Delayed Draw Term Loan Commitment Percentage, as applicable.

 

“Term Loan Committed Amount” shall mean the Initial Term Loan Committed Amount
plus the Delayed Draw Term Loan Committed Amount.

 

“Term Loan Facility” shall mean the Initial Term Loan Facility and/or the
Delayed Draw Term Loan Facility, as applicable.

 

“Term Loan Lender” shall mean a Lender holding a Term Loan Commitment or a
portion of the outstanding Term Loans.

 

“Term Loan Note” or “Term Loan Notes” shall mean the promissory notes of the
Borrower (if any) in favor of any of the Lenders evidencing the portion of the
Initial Term Loan and/or the Delayed Draw Term Loan, as applicable, provided by
any such Lender pursuant to Section 2.2(a) and/or Section 2.2(b), individually
or collectively, as appropriate, as such promissory notes may be amended,
modified, extended, restated, replaced, or supplemented from time to time.

 

“Total Credit Exposure” shall mean, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loans of such Lender
at such time.

 

33 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Total Net Leverage Ratio” shall mean, as of any date of determination, for the
Credit Parties and their Subsidiaries on a Consolidated basis, the ratio of
(a) Consolidated Funded Debt on such date (net of (x) unrestricted cash and Cash
Equivalents of the Borrower and its Subsidiaries in an aggregate principal
amount of up to $15,000,000 and (y) proceeds of any Revolving Facility Increase
and any draw under the Delayed Draw Term Loan Facility to the extent deposited
into the DDTL Account) to (b) Consolidated EBITDA for the four (4) consecutive
quarters ending on such date.

 

“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to a Person of any right to use any Trademark.

 

“Trademarks” shall mean (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, service marks,
elements of package or trade dress of goods or services, logos and other source
or business identifiers, together with the goodwill associated therewith, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof and (b) all renewals thereof.

 

“Tranche” shall mean the collective reference to (a) LIBOR Rate Loans whose
Interest Periods begin and end on the same day and (b) Alternate Base Rate Loans
made on the same day.

 

“Transactions” shall mean the closing of this Agreement and the other Credit
Documents and the consummation of the transactions contemplated hereby and
pursuant to the other Credit Documents (including, without limitation, the
initial borrowings under the Credit Documents and the payment of fees and
expenses in connection with all of the foregoing).

 

“Type” shall mean, as to any Loan, its nature as an Alternate Base Rate Loan or
LIBOR Rate Loan, as the case may be.

 

“UCC” shall mean the Uniform Commercial Code from time to time in effect in any
applicable jurisdiction.

 

“U.K. Financial Conduct Authority” shall mean that certain financial regulatory
body in the United Kingdom.

 

“Unrestricted Cash” shall mean cash and Cash Equivalents of the Credit Parties,
excluding cash and Cash Equivalents that are “restricted” (in accordance with
GAAP) on the Consolidated balance sheet of the Borrower and its Subsidiaries as
of such date but including the aggregate amount of cash and Cash Equivalents
restricted in respect of the Obligations.

 

“U.S. Borrower” shall mean any Borrower that is a U.S. Person.

 

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Section 2.16(g).

 

“Voting Stock” shall mean, with respect to any Person, Equity Interests issued
by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
may be or have been suspended by the happening of such a contingency.

 

34 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

“Withholding Agent” shall mean any Credit Party and the Administrative Agent.

 

“Works” shall mean all works which are subject to copyright protection pursuant
to Title 17 of the United States Code.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

Section 1.2             Other Definitional Provisions.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, amended and
restated or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s permitted successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. For all
purposes under the Credit Documents, in connection with any division or plan of
division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.

 

Section 1.3              Accounting Terms.

 

(a)          Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the most recently delivered
audited Consolidated financial statements of the Borrower, except as otherwise
specifically prescribed herein. Notwithstanding anything to the contrary
contained herein, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

 

35 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(b)          Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Credit
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding any other provision contained herein, any lease that is treated
as an operating lease for purposes of GAAP as of the Closing Date shall continue
to be treated as an operating lease (and any future lease, if it were in effect
on the Closing Date, that would be treated as an operating lease for purposes of
GAAP as of the Closing Date shall be treated as an operating lease), in each
case for purposes of this Agreement, notwithstanding any change in GAAP after
the Closing Date.

 

(c)          Financial Covenant Calculations. The parties hereto acknowledge and
agree that, for purposes of all calculations made in determining compliance for
any applicable period with the financial covenants set forth in Section 5.9 and
for purposes of determining the Applicable Margin, (i) after consummation of any
Permitted Acquisition, (A) income statement items and other balance sheet items
(whether positive or negative) attributable to the Target acquired in such
transaction shall be included in such calculations to the extent relating to
such applicable period (including by adding any cost saving synergies associated
with such Permitted Acquisition in a manner reasonably satisfactory to the
Administrative Agent), subject to adjustments mutually acceptable to the
Borrower and the Administrative Agent and (B) Indebtedness of a Target which is
retired in connection with a Permitted Acquisition shall be excluded from such
calculations and deemed to have been retired as of the first day of such
applicable period and (ii) after any Disposition permitted by
Section 6.4(a)(vi), (A) income statement items, cash flow statement items and
balance sheet items (whether positive or negative) attributable to the property
or assets disposed of shall be excluded in such calculations to the extent
relating to such applicable period, subject to adjustments mutually acceptable
to the Borrower and the Administrative Agent and (B) Indebtedness that is repaid
with the proceeds of such Disposition shall be excluded from such calculations
and deemed to have been repaid as of the first day of such applicable period.

 

Section 1.4              Time References.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

Section 1.5              Execution of Documents.

 

Unless otherwise specified, all Credit Documents and all other certificates
executed in connection therewith must be signed by an Authorized Officer.

 

36 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Article II

 

THE LOANS; AMOUNT AND TERMS

 

Section 2.1          Revolving Loans.

 

(a)      Revolving Commitment. During the Commitment Period, subject to the
terms and conditions hereof, each Revolving Lender severally, but not jointly,
agrees to make revolving credit loans in Dollars (“Revolving Loans”) to the
Borrower from time to time in an aggregate principal amount of up to
SEVENTY-FIVE Million DOLLARS ($75,000,000) (as increased from time to time as
provided in Section 2.22 and as such aggregate maximum amount may be reduced
from time to time as provided in Section 2.6, the “Revolving Committed Amount”)
for the purposes hereinafter set forth (such facility, the “Revolving
Facility”); provided, however, that (i) with regard to each Revolving Lender
individually, the sum of such Revolving Lender’s Revolving Commitment Percentage
of the aggregate principal amount of outstanding Revolving Loans plus such
Revolving Lender’s Revolving Commitment Percentage of outstanding Swingline
Loans plus such Revolving Lender’s Revolving Commitment Percentage of
outstanding LOC Obligations shall not exceed such Revolving Lender’s Revolving
Commitment and (ii) with regard to the Revolving Lenders collectively, the sum
of the aggregate principal amount of outstanding Revolving Loans plus
outstanding Swingline Loans plus outstanding LOC Obligations shall not exceed
the Revolving Committed Amount then in effect. Revolving Loans may consist of
Alternate Base Rate Loans or LIBOR Rate Loans, or a combination thereof, as the
Borrower may request, and may be repaid and reborrowed in accordance with the
provisions hereof; provided, however, the Revolving Loans made on the Closing
Date or any of the three (3) Business Days following the Closing Date, may only
consist of Alternate Base Rate Loans unless the Borrower delivers a funding
indemnity letter, substantially in the form of Exhibit 2.1(a), reasonably
acceptable to the Administrative Agent not less than three (3) Business Days
prior to the Closing Date. LIBOR Rate Loans shall be made by each Revolving
Lender at its LIBOR Lending Office and Alternate Base Rate Loans at its Domestic
Lending Office.

 

(b)      Revolving Loan Borrowings.

 

(i)          Notice of Borrowing. The Borrower shall request a Revolving Loan
borrowing by delivering a written Notice of Borrowing (or telephone notice
promptly confirmed in writing by delivery of a written Notice of Borrowing,
which delivery may be by fax) to the Administrative Agent not later than
11:00 A.M. on the Business Day prior to the date of the requested borrowing in
the case of Alternate Base Rate Loans, and on the third Business Day prior to
the date of the requested borrowing in the case of LIBOR Rate Loans. Each such
Notice of Borrowing shall be irrevocable and shall specify (A) that a Revolving
Loan is requested, (B) the date of the requested borrowing (which shall be a
Business Day), (C) the aggregate principal amount to be borrowed and (D) whether
the borrowing shall be comprised of Alternate Base Rate Loans, LIBOR Rate Loans
or a combination thereof, and if LIBOR Rate Loans are requested, the Interest
Period(s) therefor. If the Borrower shall fail to specify in any such Notice of
Borrowing (1) an applicable Interest Period in the case of a LIBOR Rate Loan,
then such notice shall be deemed to be a request for an Interest Period of one
month, or (2) the Type of Revolving Loan requested, then such notice shall be
deemed to be a request for an Alternate Base Rate Loan hereunder. The
Administrative Agent shall give notice to each Revolving Lender promptly upon
receipt of each Notice of Borrowing, the contents thereof and each such
Revolving Lender’s share thereof.

 

37 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(ii)         Minimum Amounts. Each Revolving Loan that is made as an Alternate
Base Rate Loan shall be in a minimum aggregate amount of $100,000 and in
integral multiples of $100,000 in excess thereof (or the remaining amount of the
Revolving Committed Amount, if less). Each Revolving Loan that is made as a
LIBOR Rate Loan shall be in a minimum aggregate amount of $100,000 and in
integral multiples of $100,000 in excess thereof (or the remaining amount of the
Revolving Committed Amount, if less).

 

(iii)        Advances. Each Revolving Lender will make its Revolving Commitment
Percentage of each Revolving Loan borrowing available to the Administrative
Agent for the account of the Borrower at the office of the Administrative Agent
specified in Section 9.2, or at such other office as the Administrative Agent
may designate in writing, by 1:00 P.M. on the date specified in the applicable
Notice of Borrowing, in Dollars and in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent by crediting the account of the Borrower on the
books of such office (or such other account that the Borrower may designate in
writing to the Administrative Agent) with the aggregate of the amounts made
available to the Administrative Agent by the Revolving Lenders and in like funds
as received by the Administrative Agent.

 

(c)       Repayment. Subject to the terms of this Agreement, Revolving Loans may
be borrowed, repaid and reborrowed during the Commitment Period, subject to
Section 2.7(a). The principal amount of all Revolving Loans shall be due and
payable in full on the Maturity Date, unless accelerated sooner pursuant to
Section 7.2.

 

(d)       Interest. Subject to the provisions of Section 2.8, Revolving Loans
shall bear interest as follows:

 

(i)          Alternate Base Rate Loans. During such periods as any Revolving
Loans shall be comprised of Alternate Base Rate Loans, each such Alternate Base
Rate Loan shall bear interest at a per annum rate equal to the sum of the
Alternate Base Rate plus the Applicable Margin; and

 

(ii)         LIBOR Rate Loans. During such periods as Revolving Loans shall be
comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at
a per annum rate equal to the sum of the LIBOR Rate plus the Applicable Margin.

 

Interest on Revolving Loans shall be payable in arrears on each Interest Payment
Date.

 

(e)       Revolving Loan Notes; Covenant to Pay. The Borrower’s obligation to
pay each Revolving Lender shall be evidenced by this Agreement and, upon such
Revolving Lender’s request, by a duly executed promissory note of the Borrower
to such Revolving Lender in substantially the form of Exhibit 2.1(e). The
Borrower covenants and agrees to pay the Revolving Loans in accordance with the
terms of this Agreement.

 

38 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 2.2          Initial Term Loan; Delayed Draw Term Loans.

 

(a)      Initial Term Loan.

 

(i)          Subject to the terms and conditions hereof and in reliance upon the
representations and warranties set forth herein, each Initial Term Loan Lender
severally, but not jointly, agrees to make available to the Borrower (through
the Administrative Agent) on the Closing Date such Initial Term Loan Lender’s
Term Loan Commitment Percentage of a term loan in Dollars (the “Initial Term
Loan”) in the aggregate principal amount of SEVENTY-TWO MILLION ONE HUNDRED
EIGHTY-SEVEN THOUSAND FIVE HUNDRED DOLLARS ($72,187,500) (the “Initial Term Loan
Committed Amount”) for the purposes hereinafter set forth (such facility, the
“Initial Term Loan Facility”). Upon receipt by the Administrative Agent of the
proceeds of the Initial Term Loan, such proceeds will then be made available to
the Borrower by the Administrative Agent by crediting the account of the
Borrower on the books of the office of the Administrative Agent specified in
Section 9.2, or at such other office as the Administrative Agent may designate
in writing, with the aggregate of such proceeds made available to the
Administrative Agent by the Initial Term Loan Lenders and in like funds as
received by the Administrative Agent (or by crediting such other account(s) as
directed by the Borrower). The Initial Term Loan may consist of Alternate Base
Rate Loans or LIBOR Rate Loans, or a combination thereof, as the Borrower may
request in the Notice of Borrowing delivered to the Administrative Agent prior
to the Closing Date; provided, however, that the Initial Term Loan made on the
Closing Date may only consist of Alternate Base Rate Loans unless the Borrower
delivers a funding indemnity letter, substantially in the form of Exhibit
2.1(a), reasonably acceptable to the Administrative Agent not less than three
(3) Business Days prior to the Closing Date. LIBOR Rate Loans shall be made by
each Initial Term Loan Lender at its LIBOR Lending Office and Alternate Base
Rate Loans at its Domestic Lending Office. Amounts repaid or prepaid on the
Initial Term Loans may not be reborrowed.

 

(ii)         Repayment of Initial Term Loan. The principal amount of the Initial
Term Loan shall be repaid in consecutive quarterly installments on the dates set
forth below, based on the quarterly percentages of the original principal amount
of the Initial Term Loan set forth on the table below (provided, however, if
such payment date is not a Business Day, such payment shall be due on the
preceding Business Day), unless accelerated sooner pursuant to Section 7.2:

 

Quarterly Amortization Payment
Dates Amortization March 31, 2019 1.250% June 30, 2019 1.250% September 30, 2019
1.250% December 31, 2019 1.250% March 31, 2020 1.250% June 30, 2020 1.250%
September 30, 2020 1.250% December 31, 2020 1.250% March 31, 2021 1.875% June
30, 2021 1.875% September 30, 2021 1.875% December 31, 2021 1.875% March 31,
2022 1.875% June 30, 2022 1.875% September 30, 2022 1.875% December 31, 2022
1.875% March 31, 2023 2.500% June 30, 2023 2.500% September 30, 2023 2.500%
Maturity Date The remaining outstanding principal amount of the Initial Term
Loan

 

39 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

The outstanding principal amount of the Initial Term Loan and all accrued but
unpaid interest and other amounts payable with respect to the Initial Term Loan
shall be repaid on the Maturity Date.

 

(b)      Delayed Draw Term Loans.

 

(i)          Subject to the terms and conditions hereof and in reliance upon the
representations and warranties set forth herein, each Term Loan Lender
severally, but not jointly, agrees to make available to the Borrower (through
the Administrative Agent), to the extent requested by the Borrower pursuant to
clause (b)(ii)(A) hereof, such Delayed Draw Term Loan Lender’s Delayed Draw Term
Loan Commitment Percentage term loans in Dollars (the “Delayed Draw Term Loans”)
in the aggregate principal amount of ONE HUNDRED EIGHTEEN MILLION DOLLARS
($118,000,000) (the “Delayed Draw Term Loan Committed Amount”) for the purposes
hereinafter set forth (such facility, the “Delayed Draw Term Loan Facility”);
provided that the Delayed Draw Term Loans shall (A) be available in multiple
draws during the Delayed Draw Availability Period, (B) be subject to
satisfaction of the conditions contained in Section 4.2 of this Agreement and
(C) be used to repay the Existing Notes or deposited into the DDTL Account, in
each case, immediately upon any borrowing thereof. Upon receipt by the
Administrative Agent of the proceeds of the Delayed Draw Term Loans, such
proceeds will then be made available to the Borrower by the Administrative Agent
by crediting the account of the Borrower on the books of the office of the
Administrative Agent specified in Section 9.2, or at such other office as the
Administrative Agent may designate in writing, with the aggregate of such
proceeds made available to the Administrative Agent by the Delayed Draw Term
Loan Lenders and in like funds as received by the Administrative Agent (or by
crediting such other account(s) as directed by the Borrower). Delayed Draw Term
Loans may consist of Alternate Base Rate Loans or LIBOR Rate Loans, or a
combination thereof, as the Borrower may request in the Notice of Borrowing
delivered to the Administrative Agent prior to such Delayed Draw Funding Date.
LIBOR Rate Loans shall be made by each Delayed Draw Term Loan Lender at its
LIBOR Lending Office and Alternate Base Rate Loans at its Domestic Lending
Office. Amounts repaid or prepaid on the Delayed Draw Term Loans may not be
reborrowed. Any interest accrued on amounts deposited in the DDTL Account shall
be payable to the Borrower.

 

(ii)         Delayed Draw Term Loan Borrowing.

 

(A)        Notice of Borrowing. The Borrower may request a Delayed Draw Term
Loan by delivering a Notice of Borrowing (or telephone notice promptly confirmed
in writing by delivery of a Notice of Borrowing which delivery may be by fax) to
the Administrative Agent not later than 11:00 A.M. on the date of the requested
borrowing in the case of Alternate Base Rate Loans and on the third Business Day
prior to the date of the requested borrowing in the case of LIBOR Rate Loans.
The Notice of Borrowing shall be irrevocable and shall specify and certify (1)
the amount of the Delayed Draw Term Loan requested, (2) the date of the
requested borrowing (which shall be a Business Day) and (3) whether the
borrowing shall be comprised of Alternate Base Rate Loans, LIBOR Rate Loans or a
combination thereof, and if LIBOR Rate Loans are requested, the Interest
Period(s) therefor. Additionally, each Notice of Borrowing shall certify and
demonstrate, as applicable, that all of the conditions set forth in Section 4.2
have been satisfied. If the Borrower shall fail to specify in such Notice of
Borrowing (y) an applicable Interest Period in the case of a LIBOR Rate Loan,
then such notice shall be deemed to be a request for an Interest Period of one
month or (z) the type of Loan requested, then such notice shall be deemed to be
a request for an Alternate Base Rate Loan hereunder. The Administrative Agent
shall give notice to each Delayed Draw Term Loan Lender promptly upon receipt of
such Notice of Borrowing, the contents thereof and each such Delayed Draw Term
Loan Lender’s share thereof.

 

40 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(B)        Minimum Amounts. Each Delayed Draw Term Loan shall be in a minimum
aggregate amount of $10,000,000 and in integral multiples of $1,000,000 in
excess thereof (or the remaining amount of the Delayed Draw Term Loan Committed
Amount, if less).

 

(C)        Advances. Each Delayed Draw Term Loan Lender will make its Delayed
Draw Term Loan Commitment Percentage of the Delayed Draw Term Loan borrowing
available to the Administrative Agent, for the account of the Borrower, in
Dollars and in funds immediately available to the Administrative Agent, at the
office of the Administrative Agent specified in Section 9.2, or at such other
office as the Administrative Agent may designate in writing, upon reasonable
advance notice by 1:00 p.m. on the date specified in the applicable Notice of
Borrowing. Such borrowing will then be made available to the Borrower by the
Administrative Agent by crediting the account of the Borrower on the books of
such office with the aggregate of the amounts made available to the
Administrative Agent by the Delayed Draw Term Loan Lenders and in like funds as
received by the Administrative Agent (or by crediting such other account(s) as
directed by the Borrower).

 

(iii)        Repayment of Delayed Draw Term Loans. The principal amount of the
Delayed Draw Term Loans then outstanding shall be repaid in consecutive
quarterly installments, beginning on the date that is the last day of the first
full fiscal quarter following the initial Delayed Draw Funding Date, based on
the quarterly percentages of the Delayed Draw Term Loans then outstanding set
forth on the table below (provided, for the avoidance of doubt, if such payment
date is not a Business Day, such payment shall be due on the preceding Business
Day), unless accelerated sooner pursuant to Section 7.2.

 

Amortization Payment Periods Amortization From the first fiscal quarter end
following the initial Delayed Draw Funding Date through and including the eighth
fiscal quarter end following the initial Delayed Draw Funding Date 1.250% From
the ninth fiscal quarter end following the initial Delayed Draw Funding Date
through and including the sixteenth fiscal quarter end following the initial
Delayed Draw Funding Date 1.875% From the seventeenth fiscal quarter end
following the initial Delayed Draw Funding Date through and including the
quarter ending immediately prior to the Maturity Date 2.500%

 

The outstanding principal amount of the Delayed Draw Term Loans and all accrued
but unpaid interest and other amounts payable with respect to the Delayed Draw
Term Loans shall be repaid on the Maturity Date.

 

(c)         Interest on the Term Loans. Subject to the provisions of Section
2.8, the Term Loans shall bear interest as follows:

 

41 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(i)          Alternate Base Rate Loans. During such periods as the Term Loans
shall be comprised of Alternate Base Rate Loans, each such Alternate Base Rate
Loan shall bear interest at a per annum rate equal to the sum of the Alternate
Base Rate plus the Applicable Margin; and

 

(ii)         LIBOR Rate Loans. During such periods as the Term Loans shall be
comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at
a per annum rate equal to the sum of the LIBOR Rate plus the Applicable Margin.

 

Interest on the Term Loans shall be payable in arrears on each Interest Payment
Date.

 

(d)      Term Loan Notes; Covenant to Pay. The Borrower’s obligation to pay each
Term Loan Lender shall be evidenced by this Agreement and, upon such Term Loan
Lender’s request, by a duly executed promissory note of the Borrower to such
Term Loan Lender in substantially the form of Exhibit 2.2(c) or Exhibit 2.2(d),
as applicable. The Borrower covenants and agrees to pay the Term Loans in
accordance with the terms of this Agreement.

 

Section 2.3           Letter of Credit Subfacility.

 

(a)      Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the Issuing Lender
may reasonably require, during the Commitment Period the Issuing Lender shall
issue, and the Revolving Lenders shall participate in, standby Letters of Credit
for the account of the Borrower from time to time upon request in a form
acceptable to the Issuing Lender; provided, however, that (i) the aggregate
amount of LOC Obligations shall not at any time exceed FIVE MILLION DOLLARS
($5,000,000) (the “LOC Committed Amount”), (ii) the sum of the aggregate
principal amount of outstanding Revolving Loans plus outstanding Swingline Loans
plus outstanding LOC Obligations shall not at any time exceed the Revolving
Committed Amount then in effect, (iii) all Letters of Credit shall be
denominated in Dollars and (iv) Letters of Credit shall be issued for any lawful
corporate purposes and shall be issued as standby letters of credit, including
in connection with workers’ compensation and other insurance programs. Except as
otherwise expressly agreed in writing upon by all the Revolving Lenders, no
Letter of Credit shall have an original expiry date more than twelve (12) months
from the date of issuance; provided, however, so long as no Default or Event of
Default has occurred and is continuing and subject to the other terms and
conditions to the issuance of Letters of Credit hereunder, the expiry dates of
Letters of Credit may be extended annually or periodically from time to time on
the request of the Borrower or by operation of the terms of the applicable
Letter of Credit to a date not more than twelve (12) months from the date of
extension; provided, further, that no Letter of Credit, as originally issued or
as extended, shall have an expiry date extending beyond the date that is ten
(10) days prior to the Maturity Date. Each Letter of Credit shall comply with
the related LOC Documents. The issuance and expiry date of each Letter of Credit
shall be a Business Day. Each Letter of Credit issued hereunder shall be in a
minimum original face amount of $100,000 or such lesser amount as approved by
the Issuing Lender.

 

(b)      Notice and Reports. The request for the issuance of a Letter of Credit
shall be submitted to the Issuing Lender at least five (5) Business Days prior
to the requested date of issuance. The Issuing Lender will promptly upon request
provide to the Administrative Agent for dissemination to the Revolving Lenders a
detailed report specifying the Letters of Credit which are then issued and
outstanding and any activity with respect thereto which may have occurred since
the date of any prior report, and including therein, among other things, the
account party, the beneficiary, the face amount, expiry date as well as any
payments or expirations which may have occurred. The Issuing Lender will further
provide to the Administrative Agent promptly upon request copies of the Letters
of Credit. The Issuing Lender will provide to the Administrative Agent promptly
upon request a summary report of the nature and extent of LOC Obligations then
outstanding.

 

42 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(c)      Participations. Each Revolving Lender upon issuance of a Letter of
Credit, shall be deemed to have purchased without recourse a risk participation
from the Issuing Lender in such Letter of Credit and the obligations arising
thereunder and any Collateral relating thereto, in each case in an amount equal
to its Revolving Commitment Percentage of the obligations under such Letter of
Credit and shall absolutely, unconditionally and irrevocably assume, as primary
obligor and not as surety, and be obligated to pay to the Issuing Lender
therefor and discharge when due, its Revolving Commitment Percentage of the
obligations arising under such Letter of Credit; provided that any Person that
becomes a Revolving Lender after the Closing Date shall be deemed to have
purchased a Participation Interest in all outstanding Letters of Credit on the
date it becomes a Lender hereunder and any Letter of Credit issued on or after
such date, in each case in accordance with the foregoing terms. Without limiting
the scope and nature of each Revolving Lender’s participation in any Letter of
Credit, to the extent that the Issuing Lender has not been reimbursed as
required hereunder or under any LOC Document, each such Revolving Lender shall
pay to the Issuing Lender its Revolving Commitment Percentage of such
unreimbursed drawing in same day funds pursuant to and in accordance with the
provisions of subsection (d) hereof. The obligation of each Revolving Lender to
so reimburse the Issuing Lender shall be absolute and unconditional and shall
not be affected by the occurrence of a Default, an Event of Default or any other
occurrence or event. Any such reimbursement shall not relieve or otherwise
impair the obligation of the Borrower to reimburse the Issuing Lender under any
Letter of Credit, together with interest as hereinafter provided.

 

(d)      Reimbursement. In the event of any drawing under any Letter of Credit,
the Issuing Lender will promptly notify the Borrower and the Administrative
Agent. The Borrower shall reimburse the Issuing Lender on the day of drawing
under any Letter of Credit if notified prior to 3:00 P.M. on a Business Day or,
if after 3:00 P.M., on the following Business Day (either with the proceeds of a
Revolving Loan obtained hereunder or otherwise) in same day funds as provided
herein or in the LOC Documents. If the Borrower shall fail to reimburse the
Issuing Lender as provided herein, the unreimbursed amount of such drawing shall
automatically bear interest at a per annum rate equal to the Default Rate.
Unless the Borrower shall immediately notify the Issuing Lender and the
Administrative Agent of its intent to otherwise reimburse the Issuing Lender,
the Borrower shall be deemed to have requested a Mandatory LOC Borrowing in the
amount of the drawing as provided in subsection (e) hereof, the proceeds of
which will be used to satisfy the Reimbursement Obligations, in which event any
such drawing shall not automatically bear interest at the Default Rate. The
Borrower’s Reimbursement Obligations hereunder shall be absolute and
unconditional under all circumstances irrespective of any rights of set-off,
counterclaim or defense to payment the Borrower may claim or have against the
Issuing Lender, the Administrative Agent, the Lenders, the beneficiary of the
Letter of Credit drawn upon or any other Person, including, without limitation,
any defense based on any failure of the Borrower to receive consideration or the
legality, validity, regularity or unenforceability of the Letter of Credit. The
Administrative Agent will promptly notify the other Revolving Lenders of the
amount of any unreimbursed drawing and each Revolving Lender shall promptly pay
to the Administrative Agent for the account of the Issuing Lender, in Dollars
and in immediately available funds, the amount of such Revolving Lender’s
Revolving Commitment Percentage of such unreimbursed drawing. Such payment shall
be made on the Business Day such notice is received by such Revolving Lender
from the Administrative Agent if such notice is received at or before 2:00 P.M.,
otherwise such payment shall be made at or before 12:00 P.M. on the Business Day
next succeeding the Business Day such notice is received. If such Revolving
Lender does not pay such amount to the Administrative Agent for the account of
the Issuing Lender in full upon such request, such Revolving Lender shall, on
demand, pay to the Administrative Agent for the account of the Issuing Lender
interest on the unpaid amount during the period from the date of such drawing
until such Revolving Lender pays such amount to the Administrative Agent for the
account of the Issuing Lender in full at a rate per annum equal to, if paid
within two (2) Business Days of the date of drawing, the Federal Funds Effective
Rate and thereafter at a rate equal to the Alternate Base Rate. Each Revolving
Lender’s obligation to make such payment to the Issuing Lender, and the right of
the Issuing Lender to receive the same, shall be absolute and unconditional,
shall not be affected by any circumstance whatsoever and without regard to the
termination of this Agreement or the Commitments hereunder, the existence of a
Default or Event of Default or the acceleration of the Obligations hereunder and
shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

43 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(e)      Repayment with Revolving Loans. On any day on which the Borrower shall
have requested, or been deemed to have requested, a Revolving Loan to reimburse
a drawing under a Letter of Credit, the Administrative Agent shall give notice
to the Revolving Lenders that a Revolving Loan has been requested or deemed
requested in connection with a drawing under a Letter of Credit, in which case a
Revolving Loan borrowing comprised entirely of Alternate Base Rate Loans (each
such borrowing, a “Mandatory LOC Borrowing”) shall be made (without giving
effect to any termination of the Commitments pursuant to Section 7.2) pro rata
based on each Revolving Lender’s respective Revolving Commitment Percentage
(determined before giving effect to any termination of the Commitments pursuant
to Section 7.2) and the proceeds thereof shall be paid directly to the
Administrative Agent for the account of the Issuing Lender for application to
the respective LOC Obligations. Each Revolving Lender hereby irrevocably agrees
to make such Revolving Loans on the day such notice is received by the Revolving
Lenders from the Administrative Agent if such notice is received at or before
2:00 P.M., otherwise such payment shall be made at or before 12:00 P.M. on the
Business Day next succeeding the day such notice is received, in each case
notwithstanding (i) the amount of Mandatory LOC Borrowing may not comply with
the minimum amount for borrowings of Revolving Loans otherwise required
hereunder, (ii) whether any conditions specified in Section 4.2 are then
satisfied, (iii) whether a Default or an Event of Default then exists,
(iv) failure for any such request or deemed request for Revolving Loan to be
made by the time otherwise required in Section 2.1(b), (v) the date of such
Mandatory LOC Borrowing, or (vi) any reduction in the Revolving Committed Amount
after any such Letter of Credit may have been drawn upon. In the event that any
Mandatory LOC Borrowing cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the occurrence of
a Bankruptcy Event), then each such Revolving Lender hereby agrees that it shall
forthwith fund its Participation Interests in the outstanding LOC Obligations on
the Business Day such notice to fund is received by such Revolving Lender from
the Administrative Agent if such notice is received at or before 2:00 P.M.,
otherwise such payment shall be made at or before 12:00 Noon on the Business Day
next succeeding the Business Day such notice is received; provided, further,
that in the event any Lender shall fail to fund its Participation Interest as
required herein, then the amount of such Revolving Lender’s unfunded
Participation Interest therein shall automatically bear interest payable by such
Revolving Lender to the Administrative Agent for the account of the Issuing
Lender upon demand, at the rate equal to, if paid within two (2) Business Days
of such date, the Federal Funds Effective Rate, and thereafter at a rate equal
to the Alternate Base Rate.

 

(f)       Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.

 

44 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(g)      ISP98. Unless otherwise expressly agreed by the Issuing Lender and the
Borrower, when a Letter of Credit is issued, the rules of the “International
Standby Practices 1998,” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance) shall apply to each standby Letter of Credit.

 

(h)      Conflict with LOC Documents. In the event of any conflict between this
Agreement and any LOC Document (including any letter of credit application),
this Agreement shall control.

 

(i)       Designation of Subsidiaries as Account Parties. Notwithstanding
anything to the contrary set forth in this Agreement, including, without
limitation, Section 2.3(a), a Letter of Credit issued hereunder may contain a
statement to the effect that such Letter of Credit is issued for the account of
a Subsidiary of the Borrower; provided that, notwithstanding such statement, the
Borrower shall be the actual account party for all purposes of this Agreement
for such Letter of Credit and such statement shall not affect the Borrower’s
Reimbursement Obligations hereunder with respect to such Letter of Credit.

 

(j)       Cash Collateral. At any point in time in which there is a Defaulting
Lender, the Issuing Lender may require the Borrower to Cash Collateralize the
LOC Obligations in accordance with and to the extent provided in Section 2.20.

 

Section 2.4          Swingline Loan Subfacility.

 

(a)      Swingline Commitment. During the Commitment Period, subject to the
terms and conditions hereof, the Swingline Lender, in its individual capacity,
may, in its discretion and in reliance upon the agreements of the other Lenders
set forth in this Section, make certain revolving credit loans to the Borrower
(each a “Swingline Loan” and, collectively, the “Swingline Loans”) for the
purposes hereinafter set forth; provided, however, (i) the aggregate principal
amount of Swingline Loans outstanding at any time shall not exceed FIVE MILLION
DOLLARS ($5,000,000) (the “Swingline Committed Amount”), and (ii) the sum of the
aggregate principal amount of outstanding Revolving Loans plus outstanding
Swingline Loans plus outstanding LOC Obligations shall not exceed the Revolving
Committed Amount then in effect. Swingline Loans hereunder may be repaid and
reborrowed in accordance with the provisions hereof.

 

(b)      Swingline Loan Borrowings.

 

(i)          Notice of Borrowing and Disbursement. Upon receiving a Notice of
Borrowing from the Borrower not later than 12:00 P.M. on any Business Day
requesting that a Swingline Loan be made, the Swingline Lender will make
Swingline Loans available to the Borrower on the same Business Day such request
is received by the Administrative Agent. Swingline Loan borrowings hereunder
shall be made in minimum amounts of $100,000 (or the remaining available amount
of the Swingline Committed Amount if less) and in integral amounts of $100,000
in excess thereof.

 

45 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(ii)         Repayment of Swingline Loans. Each Swingline Loan borrowing shall
be due and payable on the earlier of (A) the Maturity Date and (B) fifteen (15)
days following such borrowing. The Swingline Lender may, at any time, in its
sole discretion, by written notice to the Borrower and the Administrative Agent,
demand repayment of its Swingline Loans by way of a Revolving Loan borrowing, in
which case the Borrower shall be deemed to have requested a Revolving Loan
borrowing comprised entirely of Alternate Base Rate Loans in the amount of such
Swingline Loans; provided, however, that, in the following circumstances, any
such demand shall also be deemed to have been given one Business Day prior to
each of (A) the Maturity Date, (B) the occurrence of any Bankruptcy Event,
(C) upon acceleration of the Obligations hereunder, whether on account of a
Bankruptcy Event or any other Event of Default, and (D) the exercise of remedies
in accordance with the provisions of Section 7.2 hereof (each such Revolving
Loan borrowing made on account of any such deemed request therefor as provided
herein being hereinafter referred to as “Mandatory Swingline Borrowing”). Each
Revolving Lender hereby irrevocably agrees to make such Revolving Loans promptly
upon any such request or deemed request on account of each Mandatory Swingline
Borrowing in the amount and in the manner specified in the preceding sentence on
the date such notice is received by the Revolving Lenders from the
Administrative Agent if such notice is received at or before 2:00 P.M.,
otherwise such payment shall be made at or before 12:00 P.M. on the Business Day
next succeeding the date such notice is received notwithstanding (1) the amount
of Mandatory Swingline Borrowing may not comply with the minimum amount for
borrowings of Revolving Loans otherwise required hereunder, (2) whether any
conditions specified in Section 4.2 are then satisfied, (3) whether a Default or
an Event of Default then exists, (4) failure of any such request or deemed
request for Revolving Loans to be made by the time otherwise required in Section
2.1(b)(i), (5) the date of such Mandatory Swingline Borrowing, or (6) any
reduction in the Revolving Committed Amount or termination of the Revolving
Commitments immediately prior to such Mandatory Swingline Borrowing or
contemporaneously therewith. In the event that any Mandatory Swingline Borrowing
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a proceeding under the
Bankruptcy Code), then each Revolving Lender hereby agrees that it shall
forthwith purchase (as of the date the Mandatory Swingline Borrowing would
otherwise have occurred, but adjusted for any payments received from the
Borrower on or after such date and prior to such purchase) from the Swingline
Lender such Participation Interest in the outstanding Swingline Loans as shall
be necessary to cause each such Revolving Lender to share in such Swingline
Loans ratably based upon its respective Revolving Commitment Percentage
(determined before giving effect to any termination of the Commitments pursuant
to Section 7.2); provided that (x) all interest payable on the Swingline Loans
shall be for the account of the Swingline Lender until the date as of which the
respective Participation Interest is purchased, and (y) at the time any purchase
of a Participation Interest pursuant to this sentence is actually made, the
purchasing Revolving Lender shall be required to pay to the Swingline Lender
interest on the principal amount of such Participation Interest purchased for
each day from and including the day upon which the Mandatory Swingline Borrowing
would otherwise have occurred to but excluding the date of payment for such
Participation Interest, at the rate equal to, if paid within two (2) Business
Days of the date of the Mandatory Swingline Borrowing, the Federal Funds
Effective Rate, and thereafter at a rate equal to the Alternate Base Rate. The
Borrower shall have the right to repay the Swingline Loan in whole or in part
from time to time in accordance with Section 2.7(a).

 

(c)       Interest on Swingline Loans. Subject to the provisions of Section 2.8,
Swingline Loans shall bear interest at a per annum rate equal to the Alternate
Base Rate plus the Applicable Margin for Revolving Loans that are Alternate Base
Rate Loans. Interest on Swingline Loans shall be payable in arrears on each
Interest Payment Date.

 

(d)      Swingline Loan Note; Covenant to Pay. The Swingline Loans shall be
evidenced by this Agreement and, upon request of the Swingline Lender, by a duly
executed promissory note of the Borrower in favor of the Swingline Lender in the
original amount of the Swingline Committed Amount and substantially in the form
of Exhibit 2.4(d). The Borrower covenants and agrees to pay the Swingline Loans
in accordance with the terms of this Agreement.

 

46 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(e)      Cash Collateral. At any point in time in which there is a Defaulting
Lender, the Swingline Lender may require the Borrower to Cash Collateralize the
outstanding Swingline Loans pursuant to Section 2.20.

 

Section 2.5          Fees.

 

(a)      Commitment Fee. Subject to Section 2.21, in consideration of the
Revolving Commitments, the Borrower agrees to pay to the Administrative Agent,
for the ratable benefit of the Revolving Lenders, a commitment fee (the
“Commitment Fee”) in an amount equal to the Applicable Margin per annum on the
average daily unused amount of the Revolving Committed Amount; provided, however
that until March 31, 2019, the Commitment Fee shall be in an amount equal to
0.25% per annum on the average daily unused amount of the Revolving Committed
Amount. The Commitment Fee shall be calculated quarterly in arrears. For
purposes of computation of the Commitment Fee, LOC Obligations shall be
considered usage of the Revolving Committed Amount but Swingline Loans shall not
be considered usage of the Revolving Committed Amount. The Commitment Fee shall
be payable quarterly in arrears on the last Business Day of each calendar
quarter.

 

(b)      Letter of Credit Fees. Subject to Section 2.21, in consideration of the
LOC Commitments, the Borrower agrees to pay to the Administrative Agent, for the
ratable benefit of the Revolving Lenders, a fee (the “Letter of Credit Fee”)
equal to the Applicable Margin for Revolving Loans that are LIBOR Rate Loans per
annum on the average daily maximum amount available to be drawn under each
Letter of Credit from the date of issuance to the date of expiration. The Letter
of Credit Fee shall be payable quarterly in arrears on the last Business Day of
each calendar quarter.

 

(c)      Issuing Lender Fees. In addition to the Letter of Credit Fees payable
pursuant to subsection (b) hereof, the Borrower shall pay to the Issuing Lender
for its own account without sharing by the other Lenders the reasonable and
customary charges from time to time of the Issuing Lender with respect to the
amendment, transfer, administration, cancellation and conversion of, and
drawings under, such Letters of Credit (collectively, the “Issuing Lender
Fees”). The Issuing Lender may charge, and retain for its own account without
sharing by the other Lenders, an additional facing fee (the “Letter of Credit
Facing Fee”) of 0.125% per annum on the average daily maximum amount available
to be drawn under each such Letter of Credit issued by it. The Issuing Lender
Fees and the Letter of Credit Facing Fee shall be payable quarterly in arrears
on the last Business Day of each calendar quarter.

 

(d)      Administrative Fee. The Borrower agrees to pay to the Administrative
Agent the annual administrative fee as described in the Engagement Letter.

 

(e)      Delayed Draw Ticking Fee. The Borrower agrees to pay to the
Administrative Agent, for the ratable benefit of the Delayed Draw Term Loan
Lenders, a ticking fee (the “Delayed Draw Ticking Fee”) in an amount equal to
the Applicable Margin per annum on the average daily unused amount of the
Delayed Draw Term Loan Committed Amount, commencing on the Closing Date and
ending on the last day of the Delayed Draw Availability Period; provided,
however that from and after the date which is six months following the Closing
Date, the Delayed Draw Ticking Fee shall be as set forth in Level I of the grid
set forth in the definition of Applicable Margin in Section 1.1. The Delayed
Draw Ticking Fee shall be paid quarterly in arrears on the last Business Day of
each calendar quarter and on the last day of the Delayed Draw Availability
Period.

 

47 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 2.6          Commitment Reductions.

 

(a)      Voluntary Reductions. The Borrower shall have the right to terminate or
permanently reduce the unused portion of the Revolving Committed Amount at any
time or from time to time upon not less than five (5) Business Days’ prior
written notice to the Administrative Agent (which shall notify the Lenders
thereof as soon as practicable) of each such termination or reduction, which
notice shall specify the effective date thereof and the amount of any such
reduction which shall be in a minimum amount of $100,000 or a whole multiple of
$100,000 in excess thereof and shall be irrevocable and effective upon receipt
by the Administrative Agent; provided that no such reduction or termination
shall be permitted if after giving effect thereto, and to any prepayments of the
Revolving Loans made on the effective date thereof, the sum of the aggregate
principal amount of outstanding Revolving Loans plus outstanding Swingline Loans
plus outstanding LOC Obligations would exceed the Revolving Committed Amount
then in effect. Any reduction in the Revolving Committed Amount shall be applied
to the Commitment of each Revolving Lender in accordance to its Revolving
Commitment Percentage.

 

(b)      LOC Committed Amount. If the Revolving Committed Amount is reduced
below the then current LOC Committed Amount, the LOC Committed Amount shall
automatically be reduced by an amount such that the LOC Committed Amount equals
the Revolving Committed Amount.

 

(c)      Swingline Committed Amount. If the Revolving Committed Amount is
reduced below the then current Swingline Committed Amount, the Swingline
Committed Amount shall automatically be reduced by an amount such that the
Swingline Committed Amount equals the Revolving Committed Amount.

 

(d)      Maturity Date. The Revolving Commitments, the Swingline Commitment and
the LOC Commitment shall automatically terminate on the Maturity Date.

 

(e)      Delayed Draw Commitment Termination. The Delayed Draw Term Loan
Committed Amount shall be permanently reduced on each Delayed Draw Funding Date
by the amount drawn. The Delayed Draw Term Loan Commitments shall automatically
terminate on the close of business on the last day of the Delayed Draw
Availability Period.

 

48 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 2.7          Prepayments.

 

(a)      Optional Prepayments and Repayments. The Borrower shall have the right
to prepay the Term Loans and repay the Revolving Loans and Swingline Loans in
whole or in part from time to time; provided, however, that each partial
prepayment or repayment of (i) Revolving Loans or Term Loans that are Alternate
Base Rate Loans shall be in a minimum principal amount of $500,000 and integral
multiples of $100,000 in excess thereof (or the remaining outstanding principal
amount), (ii) Revolving Loans or Term Loans that LIBOR Rate Loans shall be in a
minimum principal amount of $500,000 and integral multiples of $100,000 in
excess thereof (or the remaining outstanding principal amount) and
(iii) Swingline Loans shall be in a minimum principal amount of $500,000 and
integral multiples of $100,000 in excess thereof (or the remaining outstanding
principal amount). The Borrower shall give three (3) Business Days’ irrevocable
notice of prepayment in the case of LIBOR Rate Loans and same-day irrevocable
notice on any Business Day in the case of Alternate Base Rate Loans, to the
Administrative Agent (which shall notify the Lenders thereof as soon as
practicable). To the extent that the Borrower elects to prepay the Term Loans,
amounts prepaid under this Section shall be applied first to Alternate Base Rate
Loans and then to LIBOR Rate Loans in each case, ratably to the then remaining
amortization payments thereof; provided, that all prepayments pursuant to this
Section 2.7(a) that are applied to the Term Loans shall be applied pro rata
between the Term Loans and any Incremental Term Facilities based on the then
outstanding principal balances thereof. To the extent the Borrower elects to
repay the Revolving Loans and/or Swingline Loans, amounts prepaid under this
Section shall be applied to the Revolving Loans and/or Swingline Loans, as
applicable of the Revolving Lenders in accordance with their respective
Revolving Commitment Percentages. Within the foregoing parameters, prepayments
under this Section shall be applied first to Alternate Base Rate Loans and then
to LIBOR Rate Loans in direct order of Interest Period maturities. All
prepayments under this Section shall be subject to Section 2.15, but otherwise
without premium or penalty. Interest on the principal amount prepaid shall be
payable on the next occurring Interest Payment Date that would have occurred had
such loan not been prepaid or, at the request of the Administrative Agent,
interest on the principal amount prepaid shall be payable on any date that a
prepayment is made hereunder through the date of prepayment.

 

(b)      Mandatory Prepayments.

 

(i)          Revolving Committed Amount. If at any time after the Closing Date,
the sum of the aggregate principal amount of outstanding Revolving Loans plus
outstanding Swingline Loans plus outstanding LOC Obligations shall exceed the
Revolving Committed Amount, the Borrower shall immediately prepay the Revolving
Loans and Swingline Loans and (after all Revolving Loans and Swingline Loans
have been repaid) Cash Collateralize the LOC Obligations in an amount sufficient
to eliminate such excess (such prepayment to be applied as set forth in clause
(vii) below).

 

(ii)         Asset Dispositions. Following any Asset Disposition (or related
series of Asset Dispositions), the Borrower shall prepay the Loans and/or Cash
Collateralize the LOC Obligations in an aggregate amount equal to one hundred
percent (100%) of the Net Cash Proceeds derived from such Asset Disposition (or
related series of Asset Dispositions) (such prepayment to be applied as set
forth in clause (vii) below) within five (5) Business Days of the receipt
thereof; provided, however, that, so long as no Default or Event of Default has
occurred and is continuing, such Net Cash Proceeds shall not be required to be
so applied to the extent the Borrower delivers to the Administrative Agent a
certificate stating that the Credit Parties intend to use such Net Cash Proceeds
to acquire operating or capital assets (and pay transaction expenses associated
therewith) useful to the business of the Credit Parties, including pursuant to a
Permitted Acquisition, and such reinvestment is consummated within 180 days of
the receipt of such Net Cash Proceeds or the subject of a binding written
agreement with a third party entered into such 180 day period which is
consummated with 120 days after the end of such 180 day period, it being
expressly agreed that Net Cash Proceeds not so reinvested shall be applied to
prepay the Loans and/or Cash Collateralize the LOC Obligations immediately
thereafter (such prepayment to be applied as set forth in clause (vii) below).

 

(iii)        Debt Issuances. Immediately upon receipt by any Credit Party or any
of its Subsidiaries of proceeds from any Debt Issuance, the Borrower shall
prepay the Loans and/or Cash Collateralize the LOC Obligations in an aggregate
amount equal to one hundred percent (100%) of the Net Cash Proceeds of such Debt
Issuance (such prepayment to be applied as set forth in clause (vii) below);
provided, however, that such Net Cash Proceeds shall not be required to be so
applied to the extent they are (A) held in a deposit account subject to a
Deposit Account Control Agreement and (B) used solely for the purpose of
repaying principal and interest on the Existing Notes.

 

49 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(iv)        [Reserved].

 

(v)         [Reserved].

 

(vi)        Extraordinary Receipts. Within five (5) Business Days following
receipt by any Credit Party or any of its Subsidiaries of proceeds from any
Extraordinary Receipt, the Borrower shall prepay the Loans and/or Cash
Collateralize LOC Obligations in an aggregate amount equal to one hundred
percent (100%) of the Net Cash Proceeds of such Extraordinary Receipt in excess
of $500,000 (such prepayment to be applied as set forth in clause (vii) below);
provided, however, that, so long as no Event of Default has occurred and is
continuing, Net Cash Proceeds from insurance or condemnation proceeds shall not
be required to be so applied to the extent the Borrower delivers to the
Administrative Agent a certificate stating that Credit Parties intend to use
such Net Cash Proceeds to acquire operating or capital assets (and pay
transaction expenses associated therewith) useful to the business of the Credit
Parties within 180 days (or committed to be reinvested within such period and
actually reinvested within 120 days thereafter) of the receipt of such Net Cash
Proceeds, it being expressly agreed that any Net Cash Proceeds not so reinvested
shall be applied to prepay the Loans and/or Cash Collateralize the LOC
Obligations immediately thereafter (such prepayment to be applied as set forth
in clause (vii) below).

 

(vii)       Application of Mandatory Prepayments. All amounts required to be
paid pursuant to this Section shall be applied as follows:

 

(A)         with respect to all amounts prepaid pursuant to Section 2.7(b)(i),
(1) first to the outstanding Swingline Loans, (2) second to the outstanding
Revolving Loans and (3) third to Cash Collateralize the LOC Obligations; and

 

(B)         with respect to all amounts prepaid pursuant to Sections 2.7(b)(ii)
through (vi), (1) first to the Term Loans and any Incremental Term Facilities on
a pro rata basis (in each case, ratably to the remaining amortization payments
thereof) (including the bullet payment due on the Maturity Date), (2) second to
the Swingline Loans (without a simultaneous corresponding reduction of the
Swingline Committed Amount), (3) third to the Revolving Loans (without a
simultaneous corresponding reduction of the Revolving Committed Amount) and (4)
fourth to a cash collateral account in respect of LOC Obligations (without a
simultaneous corresponding reduction of the LOC Committed Amount). Within the
parameters of the applications set forth above, prepayments shall be applied
first to Alternate Base Rate Loans and then to LIBOR Rate Loans in each case,
ratably to the remaining amortization payments thereof. All prepayments under
this Section shall be subject to Section 2.15 and be accompanied by interest on
the principal amount prepaid through the date of prepayment, but otherwise
without premium or penalty.

 

(c)      Bank Product Obligations Unaffected. Any repayment or prepayment made
pursuant to this Section shall not affect the Borrower’s obligation to continue
to make payments under any Bank Product, which shall remain in full force and
effect notwithstanding such repayment or prepayment, subject to the terms of
such Bank Product.

 

Section 2.8          Default Rate and Payment Dates.

 

(a)      If all or a portion of the principal amount of any Loan which is a
LIBOR Rate Loan shall not be paid when due or continued as a LIBOR Rate Loan in
accordance with the provisions of Section 2.9 (whether at the stated maturity,
by acceleration or otherwise), such overdue principal amount of such Loan shall
be converted to an Alternate Base Rate Loan at the end of the Interest Period
applicable thereto.

 

50 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(b)      Upon the occurrence and during the continuance of a (i) Bankruptcy
Event or a Payment Event of Default, the principal of and, to the extent
permitted by law, interest on the Loans and any other amounts owing hereunder or
under the other Credit Documents shall automatically bear interest at a rate per
annum which is equal to the Default Rate and (ii) any other Event of Default
hereunder, at the option of the Required Lenders, the principal of and, to the
extent permitted by law, interest on the Loans and any other amounts owing
hereunder or under the other Credit Documents shall automatically bear interest,
at a per annum rate which is equal to the Default Rate, in each case from the
date of such Event of Default until such Event of Default is waived in
accordance with Section 9.1. Any default interest owing under this Section
2.8(b) shall be due and payable on the earlier to occur of (x) demand by the
Administrative Agent (which demand the Administrative Agent shall make if
directed by the Required Lenders) and (y) the Maturity Date.

 

(c)      Interest on each Loan shall be payable in arrears on each Interest
Payment Date; provided that interest accruing pursuant to paragraph (b) of this
Section shall be payable from time to time on demand.

 

Section 2.9          Conversion Options.

 

(a)      The Borrower may, in the case of Revolving Loans and the Term Loans,
elect from time to time to convert Alternate Base Rate Loans to LIBOR Rate Loans
or to continue LIBOR Rate Loans, by delivering a Notice of Conversion/Extension
to the Administrative Agent at least three Business Days prior to the proposed
date of conversion or continuation. In addition, the Borrower may elect from
time to time to convert all or any portion of a LIBOR Rate Loan to an Alternate
Base Rate Loan by giving the Administrative Agent irrevocable written notice
thereof by 11:00 A.M. one (1) Business Day prior to the proposed date of
conversion. If the date upon which an Alternate Base Rate Loan is to be
converted to a LIBOR Rate Loan is not a Business Day, then such conversion shall
be made on the next succeeding Business Day and during the period from such last
day of an Interest Period to such succeeding Business Day such Loan shall bear
interest as if it were an Alternate Base Rate Loan. LIBOR Rate Loans may only be
converted to Alternate Base Rate Loans on the last day of the applicable
Interest Period. If the date upon which a LIBOR Rate Loan is to be converted to
an Alternate Base Rate Loan is not a Business Day, then such conversion shall be
made on the next succeeding Business Day and during the period from such last
day of an Interest Period to such succeeding Business Day such Loan shall bear
interest as if it were an Alternate Base Rate Loan. All or any part of
outstanding Alternate Base Rate Loans may be converted as provided herein;
provided that (i) no Loan may be converted into a LIBOR Rate Loan when any
Default or Event of Default has occurred and is continuing and (ii) partial
conversions shall be in an aggregate principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. All or any part of outstanding LIBOR
Rate Loans may be converted as provided herein; provided that partial
conversions shall be in an aggregate principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof.

 

(b)      Any LIBOR Rate Loans may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
notice provisions contained in Section 2.9(a); provided, that no LIBOR Rate Loan
may be continued as such when any Default or Event of Default has occurred and
is continuing, in which case such Loan shall be automatically converted to an
Alternate Base Rate Loan at the end of the applicable Interest Period with
respect thereto. If the Borrower shall fail to give timely notice of an election
to continue a LIBOR Rate Loan, or the continuation of LIBOR Rate Loans is not
permitted hereunder, such LIBOR Rate Loans shall be automatically converted to
Alternate Base Rate Loans at the end of the applicable Interest Period with
respect thereto.

 

51 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 2.10        Computation of Interest and Fees; Usury.

 

(a)      Interest payable hereunder with respect to any Alternate Base Rate Loan
based on the Prime Rate shall be calculated on the basis of a year of 365 days
(or 366 days, as applicable) for the actual days elapsed. All other fees,
interest and all other amounts payable hereunder shall be calculated on the
basis of a 360-day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrower and the Lenders of each
determination of a LIBOR Rate on the Business Day of the determination thereof.
Any change in the interest rate on a Loan resulting from a change in the
Alternate Base Rate shall become effective as of the opening of business on the
day on which such change in the Alternate Base Rate shall become effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of the effective date and the amount of each such change.

 

(b)      Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the computations used by the Administrative Agent
in determining any interest rate.

 

(c)      It is the intent of the Lenders and the Credit Parties to conform to
and contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this subsection which shall override and control
all such agreements, whether now existing or hereafter arising and whether
written or oral. In no way, nor in any event or contingency (including, but not
limited to, prepayment or acceleration of the maturity of any Obligation), shall
the interest taken, reserved, contracted for, charged, or received under this
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum nonusurious amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the principal amount owing on
the Loans and not to the payment of interest, or refunded to the Borrower or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal amount of the Loans. The right to demand
payment of the Loans or any other Indebtedness evidenced by any of the Credit
Documents does not include the right to receive any interest which has not
otherwise accrued on the date of such demand, and the Lenders do not intend to
charge or receive any unearned interest in the event of such demand. All
interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
Indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.

 

52 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 2.11        Pro Rata Treatment and Payments.

 

(a)      Allocation of Payments Prior to Exercise of Remedies. Each borrowing of
Revolving Loans and any reduction of the Revolving Commitments shall be made pro
rata according to the respective Revolving Commitment Percentages of the
Revolving Lenders. Each borrowing of the Term Loans and any reduction of the
Term Loan Commitments shall be made pro rata according to the respective Term
Loan Commitment Percentages of the Term Loan Lenders. Unless otherwise required
by the terms of this Agreement, each payment under this Agreement shall be
applied, first, to any fees then due and owing by the Borrower pursuant to
Section 2.5, second, to interest then due and owing hereunder of the Borrower
and, third, to principal then due and owing hereunder and under this Agreement
of the Borrower. Each payment on account of any fees pursuant to Section 2.5
shall be made pro rata in accordance with the respective amounts due and owing
(except as to the Letter of Credit Facing Fees and the Issuing Lender Fees which
shall be paid to the Issuing Lender). Each optional repayment and prepayment by
the Borrower on account of principal of and interest on the Revolving Loans and
on the Term Loans, as applicable, shall be applied to such Loans, as applicable,
on a pro rata basis and, to the extent applicable, in accordance with the terms
of Section 2.7(a) hereof. Each mandatory prepayment on account of principal of
the Loans shall be applied to such Loans, as applicable, on a pro rata basis
and, to the extent applicable, in accordance with Section 2.7(b). All payments
(including prepayments) to be made by the Borrower on account of principal,
interest and fees shall be made without defense, set-off or counterclaim and
shall be made to the Administrative Agent for the account of the Lenders at the
Administrative Agent’s office specified on Section 9.2 in Dollars and in
immediately available funds not later than 1:00 P.M. on the date when due. The
Administrative Agent shall distribute such payments to the Lenders entitled
thereto promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the LIBOR Rate Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension. If
any payment on a LIBOR Rate Loan becomes due and payable on a day other than a
Business Day, such payment date shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.

 

(b)      Allocation of Payments After Exercise of Remedies. Notwithstanding any
other provisions of this Agreement to the contrary, after the exercise of
remedies (other than the application of default interest pursuant to Section
2.8) by the Administrative Agent or the Lenders pursuant to Section 7.2 (or
after the Commitments shall automatically terminate and the Loans (with accrued
interest thereon) and all other amounts under the Credit Documents (including,
without limitation, the maximum amount of all contingent liabilities under
Letters of Credit) shall automatically become due and payable in accordance with
the terms of such Section), all amounts collected or received by the
Administrative Agent or any Lender on account of the Credit Party Obligations or
any other amounts outstanding under any of the Credit Documents or in respect of
the Collateral shall be paid over or delivered as follows (irrespective of
whether the following costs, expenses, fees, interest, premiums, scheduled
periodic payments or Credit Party Obligations are allowed, permitted or
recognized as a claim in any proceeding resulting from the occurrence of a
Bankruptcy Event):

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of the
Administrative Agent in connection with enforcing the rights of the Lenders
under the Credit Documents and any protective advances made by the
Administrative Agent with respect to the Collateral under or pursuant to the
terms of the Security Documents;

 

53 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

SECOND, to the payment of any fees owed to the Administrative Agent and the
Issuing Lender;

 

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;

 

FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest, and including, with respect to any Bank Product, any
fees, premiums and scheduled periodic payments due under such Bank Product and
any interest accrued thereon;

 

FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations and the payment or cash collateralization of the outstanding LOC
Obligations, and including with respect to any Bank Product, any breakage,
termination or other payments due under such Bank Product and any interest
accrued thereon;

 

SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and

 

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders and any Bank Product Provider shall
receive an amount equal to its pro rata share (based on the proportion that the
then outstanding Loans and LOC Obligations held by such Lender or the
outstanding obligations payable to such Bank Product Provider bears to the
aggregate then outstanding Loans and LOC Obligations and obligations payable
under all Bank Products) of amounts available to be applied pursuant to clauses
“THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (c) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (i) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit and (ii) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FIFTH” and “SIXTH” above in the manner provided in this
Section. Notwithstanding the foregoing terms of this Section, only Collateral
proceeds and payments under the Guaranty (as opposed to ordinary course
principal, interest and fee payments hereunder) shall be applied to obligations
under any Bank Product. Amounts distributed with respect to any Bank Product
Debt shall be the amount of such Bank Product last reported to the
Administrative Agent; provided that any such Bank Product Provider may provide
an updated amount of such Bank Product to the Administrative Agent prior to
payments made pursuant to this Section. The Administrative Agent shall have no
obligation to calculate the amount to be distributed with respect to any Bank
Product Debt, but may rely upon written notice of the amount (setting forth a
reasonably detailed calculation) from the applicable Bank Product Provider. In
the absence of such notice, the Administrative Agent may assume the amount to be
distributed is the amount of such Bank Product last reported to the
Administrative Agent.

 

54 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 2.12        Non-Receipt of Funds; Administrative Agent’s Clawback.

 

(a)      Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received written notice from a Lender prior to
the proposed date of any Extension of Credit that such Lender will not make
available to the Administrative Agent such Lender’s share of such Extension of
Credit, the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with this Agreement and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Extension of Credit available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Alternate
Base Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Extension of Credit to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Extension of Credit. Any payment
by the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(b)      Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Lender hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under subsections (a) and (b) of this Section shall be
conclusive, absent manifest error.

 

55 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(c)      Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Extension of Credit set forth in Article IV are not
satisfied or waived in accordance with the terms thereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d)      Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Term Loans and Revolving Loans, to fund participations in
Letters of Credit and Swingline Loans and to make payments pursuant to Section
9.5(c) are several and not joint. The failure of any Lender to make any Loan, to
fund any such participation or to make any such payment under Section 9.5(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 9.5(c).

 

(e)      Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

Section 2.13        Inability to Determine Interest Rate.

 

Notwithstanding any other provision of this Agreement, if (a) the Administrative
Agent shall reasonably determine (which determination shall be conclusive and
binding absent manifest error) that, by reason of circumstances affecting the
relevant market, reasonable and adequate means do not exist for ascertaining the
LIBOR Rate for such Interest Period, (b) the supervisor for the administrator of
LIBOR or a Governmental Authority with jurisdiction has made a statement
identifying a specific date after which LIBOR shall no longer be used for
determining interest rates for loans, or (c) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that the Borrower has requested
be outstanding as a LIBOR Tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Borrower, and the Lenders at least
two (2) Business Days prior to the first day of such Interest Period. Unless the
Borrower shall have notified the Administrative Agent upon receipt of such
telephone notice that it wishes to rescind or modify its request regarding such
LIBOR Rate Loans, any Loans that were requested to be made as LIBOR Rate Loans
shall be made as Alternate Base Rate Loans and any Loans that were requested to
be converted into or continued as LIBOR Rate Loans shall remain as or be
converted into Alternate Base Rate Loans. Until any such notice has been
withdrawn by the Administrative Agent, no further Loans shall be made as,
continued as, or converted into, LIBOR Rate Loans for the Interest Periods so
affected.

 

Section 2.14        Yield Protection.

 

(a)      Increased Costs Generally. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or the
Issuing Lender;

 

(ii)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

56 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(iii)        impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender,
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, Issuing Lender or other
Recipient, the Borrower will pay to such Lender, Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Lender or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)      Capital Requirements. If any Lender or the Issuing Lender determines
that any Change in Law affecting such Lender or the Issuing Lender or any
lending office of such Lender or such Lender’s or the Issuing Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing
Lender’s capital or on the capital of such Lender’s or the Issuing Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by, such Lender, or the Letters of Credit issued by the
Issuing Lender, to a level below that which such Lender or the Issuing Lender or
such Lender’s or the Issuing Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.

 

(c)      Certificates for Reimbursement. A certificate of a Lender or the
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

(d)      Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date such Lender or Issuing Lender, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s or Issuing Lender’s intention to claim compensation
therefore (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).

 

57 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 2.15        Compensation for Losses.

 

Promptly following demand of any Lender (with a copy to the Administrative
Agent) from time to time, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

 

(a)      any continuation, conversion, payment or prepayment of any Loan other
than an Alternate Base Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

 

(b)      any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than an Alternate Base Rate Loan on the date or in the amount notified by
the Borrower; or

 

(c)      any assignment of a LIBOR Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 2.19;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section, each Lender shall be deemed to have funded each LIBOR Rate Loan
made by it at the LIBOR Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBOR Rate Loan was in fact so
funded.

 

Section 2.16        Taxes.

 

(a)      Defined Terms. For purposes of this Section 2.16, the term “Lender”
includes any Issuing Lender and the term “applicable law” includes FATCA.

 

(b)      Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

58 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(c)      Payment of Other Taxes by the Borrower. The Credit Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

 

(d)      Indemnification by the Borrower. The Credit Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)      Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.6(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)       Evidence of Payments. As soon as practicable after any payment of
Taxes by any Credit Party to a Governmental Authority pursuant to this Section
2.16, such Credit Party shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(g)      Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.16(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

59 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(ii)         Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Borrower,

 

(A)         any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(iii)        in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed copies of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(iv)        executed copies of IRS Form W-8ECI;

 

(v)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit 2.16(a) to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN; or

 

(vi)        to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 2.16(b) or
Exhibit 2.16(c), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 2.16(d) on
behalf of each such direct and indirect partner;

 

(A)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

60 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(B)         if a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)      Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i)       Survival. Each party’s obligations under this Section 2.16 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Credit Document.

 

61 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 2.17        Indemnification; Nature of Issuing Lender’s Duties.

 

(a)      In addition to its other obligations under Section 2.3, the Credit
Parties hereby agree to protect, indemnify, pay and save the Issuing Lender and
each Lender harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees) that the Issuing Lender or such Lender may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit or
(ii) the failure of the Issuing Lender to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or Governmental Authority (all
such acts or omissions, herein called “Government Acts”).

 

(b)      As between the Credit Parties, the Issuing Lender and each Lender, the
Credit Parties shall assume all risks of the acts, omissions or misuse of any
Letter of Credit by the beneficiary thereof. Neither the Issuing Lender nor any
Lender shall be responsible: (i) for the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of any Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (iii) for
failure of the beneficiary of a Letter of Credit to comply fully with conditions
required in order to draw upon a Letter of Credit; (iv) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher; (v) for
errors in interpretation of technical terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit or of the proceeds thereof; and (vii) for any
consequences arising from causes beyond the control of the Issuing Lender or any
Lender, including, without limitation, any Government Acts. None of the above
shall affect, impair, or prevent the vesting of the Issuing Lender’s rights or
powers hereunder.

 

(c)      In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender or any Lender, under or in connection with any Letter of Credit or the
related certificates, if taken or omitted in the absence of gross negligence or
willful misconduct, shall not put such Issuing Lender or such Lender under any
resulting liability to the Credit Parties. It is the intention of the parties
that this Agreement shall be construed and applied to protect and indemnify the
Issuing Lender and each Lender against any and all risks involved in the
issuance of the Letters of Credit, all of which risks are hereby assumed by the
Credit Parties, including, without limitation, any and all risks of the acts or
omissions, whether rightful or wrongful, of any Governmental Authority. The
Issuing Lender and the Lenders shall not, in any way, be liable for any failure
by the Issuing Lender or anyone else to pay any drawing under any Letter of
Credit as a result of any Government Acts or any other cause beyond the control
of the Issuing Lender and the Lenders.

 

(d)      Nothing in this Section is intended to limit the Reimbursement
Obligation of the Borrower contained in Section 2.3(d) hereof. The obligations
of the Credit Parties under this Section shall survive the termination of this
Agreement. No act or omissions of any current or prior beneficiary of a Letter
of Credit shall in any way affect or impair the rights of the Issuing Lender and
the Lenders to enforce any right, power or benefit under this Agreement.

 

62 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(e)      Notwithstanding anything to the contrary contained in this Section, the
Credit Parties shall have no obligation to indemnify the Issuing Lender or any
Lender in respect of any liability incurred by the Issuing Lender or such Lender
arising out of the gross negligence or willful misconduct of the Issuing Lender
(including action not taken by the Issuing Lender or such Lender), as determined
by a court of competent jurisdiction or pursuant to arbitration.

 

Section 2.18        Illegality.

 

Notwithstanding any other provision of this Agreement, if any Change in Law
shall make it unlawful for such Lender or its LIBOR Lending Office to make or
maintain LIBOR Rate Loans as contemplated by this Agreement or to obtain in the
interbank eurodollar market through its LIBOR Lending Office the funds with
which to make such Loans, (a) such Lender shall promptly notify the
Administrative Agent and the Borrower thereof, (b) the commitment of such Lender
hereunder to make LIBOR Rate Loans or continue LIBOR Rate Loans as such shall
forthwith be suspended until the Administrative Agent shall give notice that the
condition or situation which gave rise to the suspension shall no longer exist,
and (c) such Lender’s Loans then outstanding as LIBOR Rate Loans, if any, shall
be converted on the last day of the Interest Period for such Loans or within
such earlier period as required by law as Alternate Base Rate Loans. The
Borrower hereby agrees to promptly pay any Lender, promptly following its
demand, any additional amounts necessary to compensate such Lender for actual
and direct costs (but not including anticipated profits) reasonably incurred by
such Lender in making any repayment in accordance with this Section including,
but not limited to, any interest or fees payable by such Lender to lenders of
funds obtained by it in order to make or maintain its LIBOR Rate Loans
hereunder. A certificate (which certificate shall include a description of the
basis for the computation) as to any additional amounts payable pursuant to this
Section submitted by such Lender, through the Administrative Agent, to the
Borrower shall be conclusive in the absence of manifest error. Each Lender
agrees to use reasonable efforts (including reasonable efforts to change its
LIBOR Lending Office) to avoid or to minimize any amounts which may otherwise be
payable pursuant to this Section; provided, however, that such efforts shall not
cause the imposition on such Lender of any additional costs or legal or
regulatory burdens deemed by such Lender in its sole discretion to be material.

 

Section 2.19        Mitigation Obligations; Replacement of Lenders.

 

(a)      Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.14, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or Section 2.16, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

63 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(b)      Replacement of Lenders. If any Lender requests compensation under
Section 2.14, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.16 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 2.19(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 9.6), all of its interests,
rights (other than its existing rights to payments pursuant to Section 2.14 or
Section 2.16) and obligations under this Agreement and the related Credit
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

 

(i)          the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 9.6;

 

(ii)         such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Credit Documents (including any amounts under
Section 2.15) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(iii)        in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)        such assignment does not conflict with applicable law; and

 

(v)         in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

Section 2.20        Cash Collateral.

 

(a)      Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of the
Administrative Agent or any Issuing Lender (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize all Fronting Exposure of the
Issuing Lender with respect to such Defaulting Lender (determined after giving
effect to Section 2.21(b) and any Cash Collateral provided by the Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.

 

(b)      Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lenders, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of LOC Obligations, to be applied pursuant to clause (c) below. If at
any time the Administrative Agent determines that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent and the
Issuing Lenders as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

64 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(c)      Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.20 or Section 2.21 in
respect of Letters of Credit, shall be applied to the satisfaction of the
Defaulting Lender’s obligations to fund participations in respect of LOC
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

 

(d)      Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.20
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and each Issuing Lender that there
exists excess Cash Collateral; provided that, subject to Section 2.21, the
Person providing Cash Collateral and each Issuing Lender may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided further that to the extent that such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Credit Documents.

 

Section 2.21        Defaulting Lenders.

 

(a)      Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

(i)          Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders and
Section 9.1.

 

(ii)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.7 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender or Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Lender’s Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.20; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Lender’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.20; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Lenders or Swingline Lenders as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, the Issuing Lenders or
Swingline Lenders against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (A) such payment is a payment of the principal
amount of any Loans or LOC Obligations in respect of which such Defaulting
Lender has not fully funded its appropriate share and (B) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LOC Obligations owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LOC Obligations owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in LOC Obligations and Swingline
Loans are held by the Lenders pro rata in accordance with the Commitments under
the applicable facility without giving effect to Section 2.21(a) (iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.21(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

65 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(iii)        Certain Fees.

 

(A)         Commitment Fees. No Defaulting Lender shall be entitled to receive
any Commitment Fee or Delayed Draw Ticking Fee for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

(B)         Letter of Credit Fees. Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant Section 2.20.

 

(C)         Reallocation of Fees. With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in LOC Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(y) pay to each Issuing Lender and Swingline Lender, as applicable, the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Lender’s or Swingline Lender’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such fee.

 

(iv)        Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in LOC Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Revolving Commitment) but only to the extent
that such reallocation does not cause the aggregate Committed Funded Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

66 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(v)         Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lender’s Fronting Exposure in accordance with the procedures set forth
in Section 2.20.

 

(b)      Defaulting Lender Cure. If the Borrower, the Administrative Agent and
each Swingline Lender and Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.21(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

(c)      New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

 

Section 2.22        Incremental Facilities.

 

(a)      Revolving Facility Increases.

 

(i)          General Terms. Subject to the terms and conditions set forth herein
and notwithstanding any previous reduction in the Revolving Committed Amount or
the Term Loan Committed Amount, as provided in Section 2.6, the Borrower shall
have the right, at any time and from time to time until the Maturity Date (but,
when combined with the number of Incremental Term Facilities, no more than five
(5) times during the term of this Agreement), to increase the Revolving
Committed Amount (each such increase, a “Revolving Facility Increase”) by an
aggregate principal amount not to exceed, when combined with the amount of any
Incremental Term Facilities, the Incremental Facility Increase Amount.

 

67 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(ii)         Terms and Conditions. The following terms and conditions shall
apply to any Revolving Facility Increase: (A) any Revolving Facility Increase
shall be identical (including with respect to Applicable Margin) to the existing
Revolving Loans, (B) no Default or Event of Default shall exist immediately
prior to or after giving effect to such Revolving Facility Increase, (C) any
loans made pursuant to a Revolving Facility Increase shall constitute
Obligations and will be secured and guaranteed with the other Obligations on a
pari passu basis, (D) any Lenders providing such Revolving Facility Increase
shall be entitled to the same voting rights as the existing Lenders and shall be
entitled to receive proceeds of prepayments on the same terms as the existing
Revolving Lenders, (E) any such Revolving Facility Increase shall be in a
minimum principal amount of $10,000,000 and integral multiples of $5,000,000 in
excess thereof (or the remaining amount of the Revolving Facility Increase, if
less), (F) the Borrower shall execute a Revolving Loan Note in favor of any new
Lender or any existing Lender whose Revolving Commitment is increased pursuant
to this Section, in each case, if requested by such Lender, (G) the conditions
to Extensions of Credit in Section 4.2 shall have been satisfied, (H) the
Administrative Agent shall have received (1) upon request of the Administrative
Agent, an opinion or opinions of counsel for the Credit Parties, addressed to
the Administrative Agent and the Lenders, in form and substance reasonably
acceptable to the Administrative Agent and substantially similar to the opinion
delivered to the Administrative Agent on the Closing Date, (2) any authorizing
corporate documents as the Administrative Agent may reasonably request and
(3) if applicable, a duly executed Notice of Borrowing, (I) the maturity date of
any Revolving Facility Increase shall be no sooner than the Maturity Date, and
(J) the Administrative Agent shall have received from the Borrower an updated
Compliance Certificate, in form and substance reasonably satisfactory to the
Administrative Agent, demonstrating that, both immediately prior to and after
giving effect to any such Revolving Facility Increase and any borrowings
thereunder on the closing date for such Revolving Facility Increase on a Pro
Forma Basis, the Borrower will be in compliance with the financial covenants set
forth in Section 5.9, (1) based on the financial statements most recently
delivered pursuant to Section 5.1(a) or Section 5.1(b) and (2) assuming all
amounts thereunder are fully drawn.

 

(iii)        Revolving Facility Increase. In connection with the closing of any
Revolving Facility Increase, the outstanding Revolving Loans and Participation
Interests shall be reallocated by causing such fundings and repayments among the
Lenders of Revolving Loans as necessary such that, after giving effect to such
Revolving Facility Increase, each Lender will hold Revolving Loans and
Participation Interests based on its Revolving Commitment Percentage (after
giving effect to such Revolving Facility Increase); provided that (i) such
reallocations and repayments shall not be subject to any processing and/or
recordation fees and (ii) the Borrower shall be responsible for any costs
arising under Section 2.18 resulting from such reallocation and repayments.

 

(b)      Incremental Term Facilities.

 

(i)          General Terms. Subject to the terms and conditions set forth
herein, the Borrower shall have the right, at any time and from time to time
until the Maturity Date (but, when combined with the number of Revolving
Facility Increases, no more than five (5) times during the term of this
Agreement), to incur additional Indebtedness under this Agreement pursuant to
one or more tranches of term loans (each an “Incremental Term Facility”) in an
aggregate amount not to exceed, when combined with the amount of any Revolving
Facility Increases, the Incremental Facility Increase Amount.

 

(ii)         Terms and Conditions. The following terms and conditions shall
apply to any Incremental Term Facility: (A) no Default or Event of Default shall
exist immediately prior to or after giving effect to such Incremental Term
Facility, (B) any loans made pursuant to an Incremental Term Facility shall
constitute Obligations and will be secured and guaranteed with the other
Obligations on a pari passu basis, (C) the terms and documentation in respect of
any Incremental Term Facility, to the extent not consistent with the Term Loan
Facility, will be reasonably satisfactory to the Administrative Agent, (D) any
Lenders providing such Incremental Term Facility shall be entitled to the same
voting rights as the existing Lenders and shall be entitled to receive proceeds
of prepayments on the same terms as the existing Term Loan Lenders, (E) any such
Incremental Term Facility shall be in a minimum principal amount of $10,000,000
and integral multiples of $5,000,000 in excess thereof (or the remaining amount
of the Incremental Facility Increase Amount, if less), (F) the proceeds of any
such Incremental Term Facility will be used for the purposes set forth in
Section 3.11, (G) the Borrower shall execute a promissory note in favor of any
new Lender or any existing Lender, in each case, if requested by such Lender,
(H) the conditions to Extensions of Credit in Section 4.2 shall have been
satisfied, (I) the Incremental Term Facility shall have a maturity date no
earlier than the Maturity Date, and shall have a weighted average life to
maturity no shorter than the Term Loans referenced under Section 2.2, and
mandatory prepayment provisions no more favorable to the new Lenders than the
prepayment provisions applicable to the Term Loan Facility, (J) the
Administrative Agent shall have received (1) upon request of the Administrative
Agent, an opinion or opinions of counsel for the Credit Parties, addressed to
the Administrative Agent and the Lenders, in form and substance reasonably
acceptable to the Administrative Agent and substantially similar to the opinion
delivered to the Administrative Agent on the Closing Date, (2) any authorizing
corporate documents as the Administrative Agent may reasonably request and
(3) if applicable, a duly executed Notice of Borrowing and (K) the
Administrative Agent shall have received from the Borrower an updated Compliance
Certificate, in form and substance reasonably satisfactory to the Administrative
Agent, demonstrating that, both immediately prior to and after giving effect to
any such Incremental Term Facilities on the closing date for such Incremental
Term Facilities on a Pro Forma Basis, the Borrower will be in compliance with
the financial covenants set forth in Section 5.9 based on the financial
statements most recently delivered pursuant to Section 5.1(a) or Section 5.1(b).

 

68 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(c)      Applicable Margin and Yield. (i) The Applicable Margin and any other
components of yield on any Incremental Term Facility shall be determined by the
Borrower and the Lenders thereunder; provided that in the event that the all-in
yield for any Incremental Term Facility is higher than the all-in yield for the
Term Loan Facility or any existing Incremental Term Facility (the “Existing
Facilities”) by more than 50 basis points, then the Applicable Margin for the
applicable Existing Facility shall be increased to the extent necessary so that
such all-in yield is equal to the all-in yield for such Incremental Term
Facility minus 50 basis points; provided, further, that in determining the
interest rate margins applicable to the Incremental Term Facility and the
applicable Existing Facility, (x) original issue discount (“OID”) or upfront
fees (which shall be deemed to constitute like amounts of OID, with OID being
equated to interest based on assumed four-year life to maturity) payable by the
Borrower to the Lenders under the applicable Existing Facility or any
Incremental Term Facility in the initial primary syndication thereof shall be
included and the effect of any and all interest rate floors shall be included
and (y) customary arrangement or commitment fees payable to the Arranger (or
their affiliates) in connection with the applicable Existing Facility or to one
or more arrangers (or their affiliates) of any Incremental Term Facility, shall
be excluded and (ii) the Applicable Margin and Commitment Fees and any other
components of yield on any Revolving Facility Increase payable to the Lenders
making such Revolving Facility Increase shall be the same as the Revolving
Facility on the Closing Date.

 

(d)      Participation. Participation in any such Incremental Term Facility or
Revolving Facility Increase may be offered to each of the existing Lenders, but
no such Lender shall have any obligation to provide all or any portion of any
such Incremental Term Facility or Revolving Facility Increase. The Borrower may
invite other banks, financial institutions and investment funds reasonably
acceptable to the Administrative Agent (such consent not to be unreasonably
withheld or delayed) to join this Agreement as Lenders hereunder for any portion
of such Incremental Term Facility or Revolving Facility Increase; provided that
such other banks, financial institutions and investment funds shall enter into
such lender joinder agreements to give effect thereto as the Administrative
Agent may reasonably request.

 

(e)      Amendments. The Administrative Agent is authorized to enter into, on
behalf of the Lenders, any amendment to this Agreement or any other Credit
Document as may be necessary to incorporate the terms of any such Incremental
Term Facility or Revolving Facility Increase.

 

69 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(f)          Limitation on Amount. The aggregate principal amount of all
Incremental Term Facilities and Revolving Facility Increases shall not exceed
the greater of (i) $100,000,000 plus the amount of any voluntary prepayments of
Term Loans permitted hereunder and (ii) an amount such that, after giving effect
to any such Incremental Term Facilities or Revolving Facility Increases on a Pro
Forma Basis (and, in the case of any Revolving Facility Increase, assuming all
amounts thereunder are fully drawn), the Total Net Leverage Ratio shall not be
greater than 0.50 to 1.00 less than the then applicable level set forth in
Section 5.9 (the “Incremental Facility Increase Amount”).

 

Section 2.23           MIRE Events.

 

Each of the parties hereto acknowledges and agrees that, (a) if there are any
Mortgaged Properties, any increase, extension or renewal of any of the
Commitments or Loans (including the provision of incremental credit facilities
hereunder pursuant to Section 2.22 or otherwise, but excluding (i) any
continuation or conversion of Loans under Section 2.9, (ii) the making of any
Revolving Loans or Swingline Loans or (iii) the issuance, renewal or extension
of Letters of Credit) and (b) the addition of any Mortgage Properties, shall in
each case be subject to (and conditioned upon) the prior delivery of all flood
hazard determination certifications, acknowledgements and evidence of flood
insurance and other flood-related documentation with respect to such Mortgaged
Properties as required by laws relating to flood insurance and as otherwise
reasonably required by the Administrative Agent or any Lender.

 

Article III

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders to enter into this Agreement and to make the Extensions of
Credit herein provided for, the Credit Parties hereby represent and warrant to
the Administrative Agent and to each Lender that:

 

Section 3.1             Financial Condition.

 

(a)         (i)          The audited Consolidated financial statements of the
Borrower and its Subsidiaries for the fiscal years ended December 31, 2015,
December 31, 2016 and December 31, 2017 together with the related Consolidated
statements of income or operations, equity and cash flows for the fiscal years
ended on such dates, (ii) the unaudited Consolidated financial statements of the
Borrower and its Subsidiaries for each fiscal quarter ending prior to the
Closing Date, together with the related pro forma Consolidated statements of
income or operations, equity and cash flows for the year-to-date period ending
on such date and (iii) a pro forma balance sheet of the Borrower and its
Subsidiaries for the four-fiscal quarter period as of the last day of the
quarter that ended at least thirty (30) days prior to the Closing Date:

 

(A)         were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein;

 

(B)         fairly present the financial position of the Borrower and its
Subsidiaries, as applicable, as of the date thereof (subject, in the case of the
unaudited financial statements, to normal year-end adjustments) and results of
operations for the period covered thereby; and

 

70 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(C)         show all material Indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries, as applicable, as of the date
thereof, including liabilities for taxes, material commitments and contingent
obligations.

 

(b)         The five-year projections of the Credit Parties and their
Subsidiaries (prepared on an annual basis for the term of this Agreement)
delivered to the Lenders on or prior to the Closing Date have been prepared in
good faith based upon assumptions believed to be reasonable at the time in light
of the conditions existing at the time such projections were created but are not
a guaranty of future performance.

 

Section 3.2             No Material Adverse Effect; Internal Control Event.

 

Since December 31, 2017 (and, in addition, after delivery of annual audited
financial statements in accordance with Section 5.1(a), from the date of the
most recently delivered annual audited financial statements), (a) there has been
no event or circumstance which has had or could reasonably be expected to have a
Material Adverse Effect and (b) no Internal Control Event is occurring.

 

Section 3.3             Corporate Existence; Compliance with Law; Patriot Act
Information.

 

Each of the Credit Parties (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation, (b) has the requisite power and authority and the legal right to
own and operate all its property, to lease the property it operates as lessee
and to conduct the business in which it is currently engaged and has taken all
actions necessary to maintain all rights, privileges, licenses and franchises
necessary or required in the normal conduct of its business, (c) is duly
qualified to conduct business and in good standing under the laws of (i) the
jurisdiction of its organization or formation, (ii) the jurisdiction where its
chief executive office is located and (iii) each other jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification except to the extent that the failure to so qualify
or be in good standing in any such other jurisdiction could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect and
(d) and its respective Registrations and Products is in compliance with all
Requirements of Law, organizational documents, government permits and government
licenses except to the extent such non-compliance could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. Set
forth on Schedule 3.3 as of the Closing Date, or as of the last date such
Schedule was required to be updated in accordance with Section 5.2, is the
following information for each Credit Party: the exact legal name and any former
legal names of such Credit Party in the four (4) months prior to the Closing
Date, the state of incorporation or organization, the type of organization, the
jurisdictions in which such Credit Party is qualified to do business, the chief
executive office, the principal place of business, the business phone number,
the organization identification number, the federal tax identification number
and ownership information (e.g. publicly held, if private or partnership, the
owners and partners of each of the Credit Parties).

 

Section 3.4             Corporate Power; Authorization; Enforceable Obligations.

 

Each of the Credit Parties has full power and authority to enter into, deliver
and perform the Credit Documents to which it is party and has taken all
necessary limited liability company, partnership or corporate action to
authorize the execution, delivery and performance by it of the Credit Documents
to which it is party. Each Credit Document to which it is a party has been duly
executed and delivered on behalf of each Credit Party. Each Credit Document to
which it is a party constitutes a legal, valid and binding obligation of each
Credit Party, enforceable against such Credit Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

71 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 3.5             No Legal Bar; No Default.

 

The execution, delivery and performance by each Credit Party of the Credit
Documents to which such Credit Party is a party, the borrowings thereunder and
the use of the proceeds of the Loans (a) will not violate any Requirement of Law
of any Credit Party, except for any violation which could not be reasonably
expected to result in a Material Adverse Effect, (b) will not conflict with,
result in a breach of or constitute a default under the articles of
incorporation, bylaws, articles of organization, operating agreement or other
organization documents of the Credit Parties or any material Contractual
Obligation to which such Person is a party or by which any of its properties may
be bound (except those as to which waivers or consents have been obtained)
except for any violation which could not be reasonably expected to result in a
Material Adverse Effect, and (c) will not result in, or require, the creation or
imposition of any Lien on any Credit Party’s properties or revenues pursuant to
any Requirement of Law or Contractual Obligation other than the Liens arising
under or contemplated in connection with the Credit Documents or Permitted
Liens. No Credit Party is in default under or with respect to any of its
Contractual Obligations in any material respect. No Default or Event of Default
has occurred and is continuing.

 

Section 3.6             No Material Litigation.

 

No litigation, investigation, claim, criminal prosecution, civil investigative
demand, imposition of criminal or civil fines and penalties, or any other
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Credit Parties, threatened by or against any Credit
Party or any of its Subsidiaries or against any of its or their respective
properties or revenues (a) with respect to the Credit Documents or any Extension
of Credit or any of the Transactions, or (b) which could reasonably be expected
to have a Material Adverse Effect. No permanent injunction, temporary
restraining order or similar decree has been issued against any Credit Party or
any of its Subsidiaries which could reasonably be expected to have a Material
Adverse Effect. Set forth on Schedule 3.6 hereto is a detailed description of
all material litigation pending or threatened against any Credit Party or
Subsidiary as of the Closing Date and as of the last date such Schedule was
required to be updated in accordance with Section 5.2.

 

Section 3.7             Investment Company Act; etc.

 

No Credit Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. No Credit Party is subject to regulation under the Federal Power
Act, the Interstate Commerce Act, the Public Utility Holding Company Act of 2005
or any federal or state statute or regulation limiting its ability to incur the
Credit Party Obligations.

 

Section 3.8             Margin Regulations.

 

No part of the proceeds of any Extension of Credit hereunder will be used
directly or indirectly for any purpose that violates, or that would require any
Lender to make any filings in accordance with, the provisions of Regulation T, U
or X of the Board of Governors of the Federal Reserve System as now and from
time to time hereafter in effect. The Credit Parties and their Subsidiaries
(a) are not engaged, principally or as one of their important activities, in the
business of extending credit for the purpose of “purchasing” or “carrying”
“margin stock” within the respective meanings of each of such terms under
Regulation U and (b) taken as a group do not own “margin stock” except as
identified in the financial statements referred to in Section 3.1 or delivered
pursuant to Section 5.1 and the aggregate value of all “margin stock” owned by
the Credit Parties and their Subsidiaries taken as a group does not exceed 25%
of the value of their assets.

 

72 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 3.9             ERISA.

 

(a)          Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five year period prior to the date on which this
representation is made or deemed made with respect to any ERISA Plan, and each
ERISA Plan has complied in all material respects with the applicable provisions
of ERISA and the Code except for any failures which could not be reasonably
expected to result in a Material Adverse Effect. No termination of a Single
Employer Plan has occurred resulting in any material liability that has remained
underfunded, and no Lien in favor of the PBGC or an ERISA Plan has arisen,
during such five year period. The present value of all accrued benefits under
each Single Employer Plan (based on those assumptions used to fund such ERISA
Plans) did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the value of the assets of
such ERISA Plan allocable to such accrued benefits. Neither any Credit Party nor
any Commonly Controlled Entity is currently subject to any liability for a
complete or partial withdrawal from a Multiemployer Plan except for liabilities
which could not be reasonably expected to result in a Material Adverse Effect.

 

(b)          None of the Borrower or any of its Subsidiaries is an entity deemed
to hold “plan assets” (within the meaning of the Plan Asset Regulations), and
neither the execution, delivery nor performance of the transactions contemplated
under this Agreement, including the making of any Loan and the issuance of any
Letter of Credit hereunder, will give rise to a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code.

 

Section 3.10           Environmental Matters.

 

(a)          The facilities and properties owned, leased or operated by the
Credit Parties or any of their Subsidiaries (the “Properties”) do not contain
any Materials of Environmental Concern in amounts or concentrations which
(i) constitute a violation of, or (ii) could give rise to liability on behalf of
any Credit Party under, any Environmental Law except for such non-compliance
which could not be reasonably expected to result in a Material Adverse Effect.

 

(b)          The Properties and all operations of the Credit Parties and/or
their Subsidiaries at the Properties are and have in the last five years been in
compliance in all material respects, with all applicable Environmental Laws,
except for any non-compliance which could not be reasonably expected to result
in a Material Adverse Effect.

 

(c)          Neither the Credit Parties nor their Subsidiaries have received any
material written or actual notice of material violation, alleged material
violation, material non-compliance, material liability or potential material
liability on behalf of any Credit Party with respect to environmental matters or
Environmental Laws regarding any of the Properties or the business operated by
the Credit Parties or any of their Subsidiaries (the “Business”), nor do the
Credit Parties or their Subsidiaries have knowledge that any such notice will be
received or is being threatened.

 

73 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(d)          Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
that could give rise to liability on behalf of any Credit Party under any
Environmental Law, and no Materials of Environmental Concern have been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that could give rise to liability on behalf of
any Credit Party under, any applicable Environmental Law except for such
liabilities which could not be reasonably expected to result in a Material
Adverse Effect.

 

(e)          No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Credit Parties and their Subsidiaries,
threatened, under any Environmental Law to which any Credit Party or any
Subsidiary is or to the knowledge of the Credit Parties or any Subsidiary will
be named as a party with respect to the Properties or the Business, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Properties or the
Business.

 

(f)          There has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Credit Party or any Subsidiary in connection with the
Properties or otherwise in connection with the Business, in material violation
of or in amounts or in a manner that could give rise to material liability on
behalf of any Credit Party under Environmental Laws.

 

Section 3.11           Use of Proceeds.

 

The proceeds of the Extensions of Credit (other than with respect to Incremental
Term Facilities and the Delayed Draw Term Loan Facility) shall be used by the
Borrower solely (a) to pay any costs, fees and expenses associated with this
Agreement and (b) for working capital and other general corporate purposes of
the Credit Parties and their Subsidiaries, including, without limitation, to the
extent permitted herein, to purchase or redeem the Existing Notes and to pay
expenses associated therewith, fund Permitted Acquisitions and expenses
associated therewith and fund Capital Expenditures, in each case, as permitted
hereunder. The proceeds of any Incremental Term Facility will be used only for
working capital and other general corporate purposes of the Credit Parties and
their Subsidiaries. The proceeds of the Delayed Draw Term Loans shall be used
solely to redeem the Existing Notes.

 

The Borrower will not, directly or indirectly, use the proceeds of the Loans or
use the Letters of Credit, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person, (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.
(and any foreign counterpart thereto) or any other applicable anti-corruption
law, or (ii) (A) to fund any activities or business of or with any Person, or in
any country or territory, that, at the time of such funding, is, or whose
government is, the subject of Sanctions, or (B) in any other manner that would
result in a violation of Sanctions by any Person (including any Person
participating in the Loans or Letters of Credit, whether as Administrative
Agent, Arranger, Issuing Lender, Lender, underwriter, advisor, investor, or
otherwise).

 

74 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 3.12           Subsidiaries; Joint Ventures; Partnerships.

 

Set forth on Schedule 3.12 is a complete and accurate list of all Subsidiaries,
joint ventures and partnerships of the Credit Parties as of the Closing Date and
as of the last date such Schedule was required to be updated in accordance with
Section 5.2. Information on the attached Schedule includes the following:
(a) the number of shares of each class of Equity Interests of each Subsidiary
outstanding and (b) the number and percentage of outstanding shares of each
class of Equity Interests owned by the Credit Parties and their Subsidiaries.
The outstanding Equity Interests of all such Subsidiaries are validly issued,
fully paid and non-assessable and are owned free and clear of all Liens (other
than those arising under or contemplated in connection with the Credit Documents
and Permitted Liens). As of the Closing Date, there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Equity Interests of
any Credit Party or any Subsidiary thereof, except as contemplated in connection
with the Credit Documents.

 

Section 3.13           Ownership.

 

Each of the Credit Parties and its Subsidiaries is the owner of, and has good
and marketable title to or a valid leasehold interest in, all of its respective
assets, which, together with assets leased or licensed by the Credit Parties and
their Subsidiaries, represents all assets in the aggregate material to the
conduct of the Business, and (after giving effect to the Transactions) none of
such assets is subject to any Lien other than Permitted Liens. Each Credit Party
and its Subsidiaries enjoys peaceful and undisturbed possession under all of its
leases and all such leases are valid and subsisting and in full force and
effect.

 

Section 3.14           Consent; Governmental Authorizations.

 

No approval, consent or authorization of, filing with, notice to or other act by
or in respect of, any Governmental Authority or any other Person is required in
connection with acceptance of Extensions of Credit by the Borrower or the making
of the Guaranty hereunder or with the execution, delivery or performance of any
Credit Document by the Credit Parties (other than those which have been
obtained) or with the validity or enforceability of any Credit Document against
the Credit Parties (except such filings as are necessary in connection with the
perfection of the Liens created by such Credit Documents).

 

Section 3.15           Taxes.

 

Each of the Credit Parties and its Subsidiaries has filed, or caused to be
filed, all income tax returns and all other material tax returns (federal,
state, local and foreign) required to be filed and paid or made provision for
payment of (a) all federal, state, local and other material taxes levied or
imposed on their income which are due and payable and (b) all other taxes, fees,
assessments and other governmental charges (including mortgage recording taxes,
documentary stamp taxes and intangibles taxes) owing by it, except for such
taxes (i) that are not yet delinquent or (ii) that are being contested in good
faith and by proper proceedings, and against which adequate reserves are being
maintained in accordance with GAAP. None of the Credit Parties or their
Subsidiaries has actual knowledge as of the Closing Date of any proposed tax
assessments against it or any of its Subsidiaries.

 

Section 3.16           Collateral Representations.

 

(a)          Intellectual Property. Set forth on Schedule 3.16(a), as of the
Closing Date and as of the last date such Schedule was required to be updated in
accordance with Section 5.2, is a list of all registered Intellectual Property
(including all applications for registration and issuance) owned by each of the
Credit Parties or that each of the Credit Parties licenses (including the
name/title, current owner, registration or application number, and registration
or application date and such other information as reasonably requested by the
Administrative Agent).

 

75 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(b)          Documents, Instrument, and Tangible Chattel Paper. Set forth on
Schedule 3.16(b), as of the Closing Date and as of the last date such Schedule
was required to be updated in accordance with Section 5.2, is a description of
all Documents (as defined in the UCC), Instruments (as defined in the UCC), and
Tangible Chattel Paper (as defined in the UCC) of the Credit Parties (including
the Credit Party owning such Document, Instrument and Tangible Chattel Paper and
such other information as reasonably requested by the Administrative Agent).

 

(c)          Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit
Rights, Securities Accounts and Uncertificated Investment Property. Set forth on
Schedule 3.16(c), as of the Closing Date and as of the last date such Schedule
was required to be updated in accordance with Section 5.2, is a description of
all Deposit Accounts (as defined in the UCC), Electronic Chattel Paper (as
defined in the UCC), Letter-of-Credit Rights (as defined in the UCC), Securities
Accounts (as defined in the UCC) and uncertificated Investment Property (as
defined in the UCC) of the Credit Parties, including the name of (i) the
applicable Credit Party, (ii) in the case of a Deposit Account, the depository
institution and average amount held in such Deposit Account, (iii) in the case
of Electronic Chattel Paper, the account debtor, (iv) in the case of
Letter-of-Credit Rights, the issuer or nominated person, as applicable, and (v)
in the case of a Securities Account or other uncertificated Investment Property,
the Securities Intermediary or issuer and the average amount held in such
Securities Account, as applicable.

 

(d)          Commercial Tort Claims. Set forth on Schedule 3.16(d), as of the
Closing Date and as of the last date such Schedule was required to be updated in
accordance with Section 5.2, is a description of all Commercial Tort Claims (as
defined in the UCC) of the Credit Parties (detailing such Commercial Tort Claim
in such detail as reasonably requested by the Administrative Agent).

 

(e)          Pledged Equity Interests. Set forth on Schedule 3.16(e), as of the
Closing Date and as of the last date such Schedule was required to be updated in
accordance with Section 5.2, is a list of (i) 100% (or, if less, the full amount
owned by such Credit Party) of the issued and outstanding Equity Interests owned
by such Credit Party of each Domestic Subsidiary (other than an Excluded
Domestic Subsidiary), (ii) 65% (or, if less, the full amount owned by such
Credit Party) of each class of the issued and outstanding Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and
100% (or, if less, the full amount owned by such Credit Party) of each class of
the issued and outstanding Equity Interests not entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) owned by such Credit Party of each
first-tier Foreign Subsidiary and (iii) all other Equity Interests required to
be pledged to the Administrative Agent pursuant to the Security Documents.

 

(f)          Properties. Set forth on Schedule 3.16(f)(i), as of the Closing
Date and as of the last date such Schedule was required to be updated in
accordance with Section 5.2, is a list of all Mortgaged Properties (including
the Credit Party owning such Mortgaged Property). Set forth on Schedule
3.16(f)(ii) is a list of (i) each headquarter location of the Credit Parties
(and an indication if such location is leased or owned), (ii) each other
location where any significant administrative or governmental functions are
performed (and an indication if such location is leased or owned), (iii) each
other location where the Credit Parties maintain any books or records
(electronic or otherwise) (and an indication if such location is leased or
owned) and (iv) each location where any personal property Collateral is located
at any premises owned or leased by a Credit Party with a Collateral value in
excess of $1,000,000 (and an indication whether such location is leased or
owned).

 

76 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 3.17           Solvency.

 

Each of the Credit Parties is solvent and is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, and the fair saleable value of each Credit Party’s
assets, measured on a going concern basis, exceeds all probable liabilities as
they become absolute and matured, including those to be incurred pursuant to
this Agreement. None of the Credit Parties has unreasonably small capital in
relation to the business in which it is or proposes to be engaged. No Credit
Party has incurred, or believes that it will incur, debts beyond its ability to
pay such debts as they become due in the ordinary course of business. In
executing the Credit Documents and consummating the Transactions, none of the
Credit Parties intends to hinder, delay or defraud either present or future
creditors or other Persons to which one or more of the Credit Parties is or will
become indebted. On the Closing Date, the foregoing representations and
warranties shall be made both before and after giving effect to the
Transactions.

 

Section 3.18           Compliance with FCPA.

 

Each of the Credit Parties and their Subsidiaries is in compliance with the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign
counterpart thereto. None of the Credit Parties, their Subsidiaries nor, to the
knowledge of the Credit Parties, any agent or other person acting on behalf of
the Credit Parties has (a) directly or indirectly, used any corporate funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (b) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (c) failed to
disclose fully any contribution made by any Credit Party (or made by any person
acting on its behalf of which such Credit Party is aware) which is in violation
of law, or (d) violated in any material respect any provision of the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign counterpart
thereto.

 

Section 3.19           No Burdensome Restrictions.

 

None of the Credit Parties or their Subsidiaries is a party to any agreement or
instrument or subject to any other obligation or any charter or corporate
restriction or any provision of any applicable law, rule or regulation which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

Section 3.20           [Reserved].

 

Section 3.21           Labor Matters.

 

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Credit Parties or any of their Subsidiaries as of the
Closing Date and none of the Credit Parties or their Subsidiaries (a) has
suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years or (b) has knowledge of any potential or
pending strike, walkout or work stoppage. No unfair labor practice complaint is
pending against any Credit Party or any of its Subsidiaries. There are no
strikes, walkouts, work stoppages or other material labor difficulty pending or
to their knowledge, threatened against any Credit Party.

 

77 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 3.22           Accuracy and Completeness of Information.

 

(a)          All factual information heretofore, contemporaneously or hereafter
furnished by or on behalf of any Credit Party or any of its Subsidiaries to the
Administrative Agent, the Arranger or any Lender for purposes of or in
connection with this Agreement or any other Credit Document, or any Transaction,
is, or when furnished, will be true and accurate in all material respects and
not incomplete by omitting to state any material fact necessary to make such
information not misleading. There is no fact now known to any Credit Party or
any of its Subsidiaries which, individually or in the aggregate, has, or could
reasonably be expected to have, a Material Adverse Effect, which fact has not
been set forth herein, in the financial statements of the Credit Parties and
their Subsidiaries furnished to the Administrative Agent and the Lenders, or in
any certificate, opinion or other written statement made or furnished by any
Credit Party to the Administrative Agent and the Lenders.

 

(b)          As of the Closing Date, the information included in the Beneficial
Ownership Certificate is true and correct in all respects other than immaterial
typographical or clerical errors which do not impact the substance thereof.

 

Section 3.23           Material Contracts.

 

Schedule 3.23 sets forth a complete and accurate list of all Material Contracts
of the Credit Parties and their Subsidiaries in effect as of the Closing Date
and as of the last date such Schedule was required to be updated in accordance
with Section 5.2. Each Material Contract is, and after giving effect to the
Transactions will be, in full force and effect in accordance with the terms
thereof. The Credit Parties have delivered to the Administrative Agent a true
and complete copy of each Material Contract.

 

Section 3.24           Insurance.

 

Subject to Section 5.15(e), the insurance coverage of the Credit Parties and
their Subsidiaries is outlined as to carrier, policy number, expiration date,
type and amount on Schedule 3.24 as of the Closing Date and as of the last date
such Schedule was required to be updated in accordance with Section 5.2 and such
insurance coverage complies with the requirements set forth in Section 5.5(b).

 

Section 3.25           Security Documents.

 

The Security Documents create valid and enforceable security interests in, and
Liens on, the Collateral purported to be covered thereby. Except as set forth in
the Security Documents, such security interests and Liens are currently (or will
be, upon (a) the filing of appropriate financing statements with the Secretary
of State of the state of incorporation or organization for each Credit Party,
the filing of appropriate assignments or notices with the United States Patent
and Trademark Office and the United States Copyright Office, and the recordation
of the Mortgage Instruments, in each case in favor of the Administrative Agent,
on behalf of the Lenders, and (b) the Administrative Agent obtaining control or
possession over those items of Collateral in which a security interest is
perfected through control or possession) perfected security interests and Liens
in favor of the Administrative Agent, for the benefit of the Secured Parties,
prior to all other Liens other than Permitted Liens.

 

Section 3.26           Classification of Senior Indebtedness.

 

The Credit Party Obligations constitute “Senior Indebtedness”, “Designated
Senior Indebtedness” or any similar designation under and as defined in any
agreement governing any Subordinated Debt and the subordination provisions set
forth in each such agreement are legally valid and enforceable against the
parties thereto.

 

78 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 3.27           Anti-Terrorism Laws; OFAC Rules and Regulations.

 

(a)          No Credit Party, none of its Subsidiaries nor, to the knowledge of
each Credit Party, the Affiliates or respective officers, directors, brokers or
agents of such Credit Party, Subsidiary or Affiliate (i) has violated any
Anti-Terrorism Laws or (ii) has engaged in any transaction, investment,
undertaking or activity that conceals the identity, source or destination of the
proceeds from any category of prohibited offenses designated by the Organization
for Economic Co-operation and Development's Financial Action Task Force on Money
Laundering.

 

(b)          No Credit Party, none of its Subsidiaries nor, to the knowledge of
each Credit Party, the Affiliates or respective officers, directors, employees,
brokers or agents of such Credit Party, Subsidiary or Affiliate is a Person that
is, or is owned or controlled by Persons that are: (i) the subject of any
Sanctions, or (ii) located, organized or resident in a country or territory that
is, or whose government is, the subject of Sanctions (which on the Closing Date
includes Cuba, Iran, North Korea, and Syria).

 

(c)          No Credit Party, none of its Subsidiaries nor, to the knowledge of
each Credit Party, the Affiliates or respective officers, directors, brokers or
agents of such Credit Party, Subsidiary or Affiliate acting or benefiting in any
capacity in connection with the Loans (i) conducts any business or engages in
making or receiving any contribution of goods, services or money to or for the
benefit of any Person, or in any country or territory, that is the subject of
any Sanctions, (ii) deals in, or otherwise engages in any transaction related
to, any property or interests in property blocked pursuant to any Anti-Terrorism
Law or (iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

 

Section 3.28            Authorized Officer.

 

Set forth on Schedule 3.28 are Responsible Officers that are permitted to sign
Credit Documents on behalf of the Credit Parties, holding the offices indicated
next to their respective names, as of the Closing Date and as of the last date
such Schedule was required to be updated in accordance with Section 5.2. Such
Authorized Officers are the duly elected and qualified officers of such Credit
Party and are duly authorized to execute and deliver, on behalf of the
respective Credit Party, this Agreement, the Notes and the other Credit
Documents.

 

Section 3.29           Flood Hazard Property.

 

No Mortgaged Property is a Flood Hazard Property unless the Administrative Agent
shall have received the following: (a) the applicable Credit Party’s written
acknowledgment of receipt of written notification from the Administrative Agent
(i) as to the fact that such Mortgaged Property is a Flood Hazard Property and
(ii) as to whether the community in which each such Flood Hazard Property is
located is participating in the National Flood Insurance Program and (b) copies
of insurance policies or certificates of insurance of the applicable Credit
Party evidencing flood insurance reasonably satisfactory to the Administrative
Agent and naming the Administrative Agent as loss payee on behalf of the Lenders
and in compliance with the Flood Insurance Laws.

 

79 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 3.30           [Reserved].

 

Section 3.31           EEA Financial Institution.

 

No Credit Party is an EEA Financial Institution.

 

Section 3.32           Trade Relations.

 

There exists no actual or, to the Credit Parties’ knowledge, threatened
termination, cancellation or limitation of, or any modification or change in,
the business relationship between any Credit Party or any of its Subsidiaries
and any customer or any group of customers whose purchases individually or in
the aggregate are material to the business of the Credit Parties and their
Subsidiaries, or with any material supplier, except in each case, where the same
could not reasonably be expected to have a Material Adverse Effect, and there
exists no present condition or state of facts or circumstances which would
prevent any Credit Party or any of its Subsidiaries from conducting such
business after the consummation of the transactions contemplated by this
Agreement in substantially the same manner in which it has heretofore been
conducted.

 

Section 3.33           Leases.

 

Schedule 3.33 hereto, as of the Closing Date, is a complete listing of all
capitalized leases of the Credit Parties and their Subsidiaries and all material
real property leases of the Credit Parties and their Subsidiaries as of the date
hereof (which Schedule 3.33 shall be updated annually in connection with the
delivery of the financial statements required by Section 5.1(a) to reflect and
additional capitalized leases or material real property leases entered into).
Each Credit Party and each of its Subsidiaries is in compliance with all of the
terms of each of its respective capitalized and operating leases, except where
the failure to so comply could not reasonably be expected to have a Material
Adverse Effect.

 

Section 3.34           Health Care Laws and Permits.

 

(a)          Except as could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, each of the Borrower and its
Subsidiaries are in compliance with all applicable Health Care Laws.

 

(b)          Each of the Borrower and its Subsidiaries holds and is operating in
material compliance with all Permits, except where the failure to hold or
operate in material compliance with such Permits could not result in a Material
Adverse Effect. Neither Borrower nor any of its Subsidiaries has received any
written notice of proceedings relating to, and to the knowledge of Borrower
there are no facts or circumstances that would reasonably be expected to lead
to, the revocation, suspension, termination or modification of any such
certificate Permit, except where such revocation, suspension, termination or
modification of any such Permit has not had, and could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(c)          The Borrower and its Subsidiaries have not received any written
notice or, to the knowledge of Borrower, other communication from any
Governmental Authority, regarding any actual or alleged violation of, any
applicable Health Care Law by Borrower or any of its Subsidiaries, except where
such actual or alleged violation has not had, and could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

80 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(d)          No Included Product is the subject of, or subject to (as
applicable), any recall, market withdrawal or seizure, or any warning letter or
other written communication from any Governmental Authority to the Borrower or
any of its Subsidiaries requiring such action or asserting that an Included
Product fails to comply with applicable law, except where such action, letter or
communication has not had, and could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Neither Borrower
nor any Subsidiary has received written notification from any Governmental
Authority that an Included Product fails to comply with applicable Law, which
failure would reasonably be expected to result in sanctions or adversely affect
the Permits of the Borrower and its Subsidiaries’ facilities, except where such
sanctions or adverse effect on the Permits have not had, and could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

Section 3.35           Regulatory Matters.

 

(a)          To the knowledge of each Credit Party and its Subsidiaries, neither
the FDA nor other Governmental Authority is considering limiting, suspending, or
revoking any Registrations or changing the marketing classification or labeling
or other significant parameter affecting the Products of the Credit Parties or
any of their respective Subsidiaries in any manner that could be reasonably
expected to result in a Material Adverse Effect. To the knowledge of each Credit
Party and its Subsidiaries, no event has occurred or condition or state of facts
exists which could constitute a breach or default, or could cause revocation or
termination of any material Registrations. To the knowledge of each Credit Party
and its Subsidiaries, any third party that is a manufacturer or contractor for
the Credit Parties or any of their respective Subsidiaries is in compliance with
all Registrations required by the FDA or comparable Governmental Authority and
all Public Health Laws insofar as they reasonably pertain to the Products of the
Credit Parties and their respective Subsidiaries, except for any failures that
could be reasonably expected to result in a Material Adverse Effect.

 

(b)          Since January 1, 2018, no Credit Party has received a written
warning letter, notice of violation letter, consent decree, request for
information or other material notice, response or commitment made to or with a
Governmental Authority with respect to Regulatory Matters.

 

(c)          As of the Closing Date, no Credit Party nor its Subsidiaries is
undergoing any material inspection related to Regulatory Matters, or any other
Governmental Authority investigation.

 

(d)          During the period of three (3) calendar years immediately preceding
the Closing Date, no Credit Party nor any Subsidiary of any Credit Party has
knowledge that it has, nor has it received written notice that it has,
introduced into commercial distribution any Products manufactured by or on
behalf of any Credit Party or any Subsidiary of a Credit Party or distributed
any products on behalf of another manufacturer that were upon their shipment by
any Credit Party or any of its Subsidiaries adulterated or misbranded in
violation of 21 U.S.C. § 331, and adverse determination with respect to which
would result in a Material Adverse Effect. No Credit Party nor any Subsidiary of
any Credit Party has received any material written notice from any Governmental
Authority alleging material noncompliance with any Requirement of Law. No
Product has been seized, withdrawn, recalled, detained, or subject to a
suspension (other than in the ordinary course of business) of research,
manufacturing, distribution, or commercialization activity, and, to the
knowledge of the Credit Parties, there are no facts or circumstances reasonably
likely to cause (i) the seizure, denial, withdrawal, recall, detention, public
health notification, safety alert or suspension of manufacturing or other
activity relating to any Product; (ii) a material change in the labeling of any
Product suggesting a compliance issue; or (iii) a termination, seizure or
material suspension of manufacturing, researching, distributing or marketing of
any Product. No proceedings in the United States or any other jurisdiction
seeking the withdrawal, recall, revocation, suspension, import detention, or
seizure of any Product are pending or to the knowledge of the Credit Parties
threatened against any Credit Party or any of its Subsidiaries.

 

81 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(e)        As of the date hereof, no Credit Party nor any Subsidiary of any
Credit Party nor any of their respective officers, directors or employees, nor
to the knowledge of the Credit Parties, any of their agents or contractors (i)
have been excluded or debarred from any federal healthcare program (including
without limitation Medicare or Medicaid) or any other federal program or (ii)
have received written notice from the FDA or any other Governmental Authority
with respect to debarment or disqualification of any Person that could
reasonably be expected to have, in the aggregate, a Material Adverse Effect. As
of the date hereof, no Credit Party nor any Subsidiary of any Credit Party nor
any of their respective officers, directors or employees, nor to the knowledge
of the Credit Parties, any of their agents or contractors have been convicted of
any crime or engaged in any conduct for which (x) debarment is mandated or
permitted by 21 U.S.C. § 335a or (y) such Person could be excluded from
participating in the federal health care programs under Section 1128 of the
Social Security Act or any similar law.

 

(f)        Each Credit Party and its Subsidiaries is in material compliance with
the written procedures, record-keeping and reporting requirements required by
the FDA or any comparable Governmental Authority pertaining to the reporting of
adverse events and recalls involving the Products.

 

Article IV

CONDITIONS PRECEDENT

 

Section 4.1           Conditions to Closing Date.

 

This Agreement shall become effective upon, and the obligation of each Lender to
make the initial Extensions of Credit on the Closing Date is subject to, the
satisfaction of the following conditions precedent:

 

(a)       Execution of Credit Agreement and Credit Documents. The Administrative
Agent shall have received (i) counterparts of this Agreement, executed by a duly
authorized officer of each party hereto, (ii) for the account of each Revolving
Lender requesting a promissory note, a duly executed Revolving Loan Note,
(iii) for the account of each Term Loan Lender requesting a promissory note, a
duly executed Term Loan Note, (iv) for the account of the Swingline Lender
requesting a promissory note, the Swingline Loan Note, (v) counterparts of the
Security Agreement, the Pledge Agreement and each Mortgage Instrument, in each
case conforming to the requirements of this Agreement and executed by duly
authorized officers of the Credit Parties or other Person, as applicable and
(vi) counterparts of any other Credit Document, executed by the duly authorized
officers of the parties thereto.

 

(b)       Authority Documents. The Administrative Agent shall have received the
following:

 

(i)          Articles of Incorporation/Charter Documents. Original certified
articles of incorporation or other charter documents, as applicable, of each
Credit Party certified (A) by an officer of such Credit Party (pursuant to an
officer’s certificate in substantially the form of Exhibit 4.1(b) attached
hereto) as of the Closing Date to be true and correct and in force and effect as
of such date, and (B) to be true and complete as of a recent date by the
appropriate Governmental Authority of the state of its incorporation or
organization, as applicable.

 

82 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(ii)         Resolutions. Copies of resolutions of the board of directors or
comparable managing body of each Credit Party approving and adopting the Credit
Documents, the Transactions and authorizing execution and delivery thereof,
certified by an officer of such Credit Party (pursuant to an officer’s
certificate in substantially the form of Exhibit 4.1(b) attached hereto) as of
the Closing Date to be true and correct and in force and effect as of such date.

 

(iii)        Bylaws/Operating Agreement. A copy of the bylaws or comparable
operating agreement of each Credit Party certified by an officer of such Credit
Party (pursuant to an officer’s certificate in substantially the form of
Exhibit 4.1(b) attached hereto) as of the Closing Date to be true and correct
and in force and effect as of such date.

 

(iv)        Good Standing. Original certificates of good standing, existence or
its equivalent with respect to each Credit Party certified as of a recent date
by the appropriate Governmental Authorities of the state of incorporation or
organization and each other state in which the failure to so qualify and be in
good standing could reasonably be expected to have a Material Adverse Effect.

 

(v)         Incumbency. An incumbency certificate of each Authorized Officer of
each Credit Party certified by an officer (pursuant to an officer’s certificate
in substantially the form of Exhibit 4.1(b) attached hereto) to be true and
correct as of the Closing Date.

 

(c)       Legal Opinion of Counsel. The Administrative Agent shall have received
an opinion or opinions (including, if requested by the Administrative Agent,
local counsel opinions) of counsel for the Credit Parties, dated the Closing
Date and addressed to the Administrative Agent and the Lenders, in form and
substance acceptable to the Administrative Agent (which shall include, without
limitation, opinions with respect to the due organization and valid existence of
each Credit Party, opinions as to perfection of the Liens granted to the
Administrative Agent pursuant to the Security Documents and opinions as to the
non-contravention of the Credit Parties’ organizational documents and Material
Contracts).

 

(d)       Personal Property Collateral. The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent:

 

(i)          (A)         searches of UCC filings in the jurisdiction of
incorporation or formation, as applicable, of each Credit Party and each
jurisdiction where any Collateral is located or where a filing would need to be
made in order to perfect the Administrative Agent’s security interest in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than Permitted Liens and (B) tax lien and
judgment searches;

 

(ii)         searches of ownership of Intellectual Property in the appropriate
governmental offices and such patent/trademark/copyright filings as requested by
the Administrative Agent in order to perfect the Administrative Agent’s security
interest in the Intellectual Property;

 

(iii)        completed UCC financing statements for each appropriate
jurisdiction as is necessary, in the Administrative Agent’s sole discretion, to
perfect the Administrative Agent’s security interest in the Collateral;

 

83 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(iv)        stock or membership certificates, if any, evidencing the Equity
Interests pledged to the Administrative Agent pursuant to the Pledge Agreement
and undated stock or transfer powers duly executed in blank;

 

(v)         duly executed consents as are necessary, in the Administrative
Agent’s sole discretion, to perfect the Lenders’ security interest in the
Collateral;

 

(vi)        [Reserved]; and

 

(vii)       the extent required to be delivered pursuant to the terms of the
Security Documents, all instruments, documents and chattel paper in the
possession of any of the Credit Parties, together with allonges or assignments
as may be necessary or appropriate to perfect the Administrative Agent’s and the
Lenders’ security interest in the Collateral.

 

(e)       [Reserved].

 

(f)        Liability, Casualty, Property and Business Interruption Insurance.
The Administrative Agent shall have received copies of insurance policies or
certificates and endorsements of insurance evidencing liability, casualty,
property and business interruption insurance meeting the requirements set forth
herein or in the Security Documents. The Administrative Agent shall be named
(i) as lenders’ loss payee, as its interest may appear, with respect to any such
insurance providing coverage in respect of any Collateral and (ii) as additional
insured, as its interest may appear, with respect to any such insurance
providing liability coverage, and the Credit Parties will use their commercially
reasonable efforts to have each provider of any such insurance agree, by
endorsement upon the policy or policies issued by it or by independent
instruments to be furnished to the Administrative Agent, that it will give the
Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be altered or cancelled.

 

(g)       Solvency Certificate. The Administrative Agent shall have received an
officer’s certificate prepared by the chief financial officer or other
Authorized Officer approved by the Administrative Agent of the Borrower as to
the financial condition, solvency and related matters of the Credit Parties and
their Subsidiaries, after giving effect to the Transactions and the initial
borrowings under the Credit Documents, in substantially the form of
Exhibit 4.1(g) hereto.

 

(h)       Account Designation Notice. The Administrative Agent shall have
received the executed Account Designation Notice in the form of Exhibit 1.1(a)
hereto.

 

(i)        Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing with respect to the Loans to be made on the Closing Date.

 

(j)        Consents. The Administrative Agent shall have received evidence that
all governmental, shareholder and material third party consents and approvals
necessary in connection with the Transactions have been obtained and all
applicable waiting periods have expired without any action being taken by any
authority that could restrain, prevent or impose any material adverse conditions
on such transactions or that could seek or threaten any of the foregoing.

 

(k)       Compliance with Laws. The financings and other Transactions
contemplated hereby shall be in compliance with all applicable laws and
regulations (including all applicable securities and banking laws, rules and
regulations).

 

84 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(l)        Bankruptcy. There shall be no bankruptcy or insolvency proceedings
pending with respect to any Credit Party or any Subsidiary thereof.

 

(m)      Existing Indebtedness of the Credit Parties. All of the existing
Indebtedness for borrowed money of the Credit Parties and their Subsidiaries
(other than Indebtedness permitted to exist pursuant to Section 6.1) shall be
repaid in full and all security interests related thereto shall be terminated on
or prior to the Closing Date.

 

(n)       Financial Statements. The Administrative Agent and the Lenders shall
have received copies of the financial statements referred to in Section 3.1, in
each case, in form and substance satisfactory to each of them.

 

(o)       No Material Adverse Effect. Since December 31, 2017, there shall have
been no Material Adverse Effect.

 

(p)       Financial Condition Certificate. The Administrative Agent shall have
received a certificate or certificates executed by an Authorized Officer of the
Borrower as of the Closing Date, substantially in the form of Exhibit 4.1(p)
stating that (i) immediately after giving effect to this Agreement, the other
Credit Documents, and all the Transactions contemplated to occur on such date,
(A) no Default or Event of Default exists and (B) the representations and
warranties made by the Credit Parties herein, in the other Credit Documents and
which are contained in any certificate furnished at any time under or in
connection herewith are with respect to representations and warranties that
contain a materiality qualification, true and correct and with respect to
representations and warranties that do not contain a materiality qualification,
true and correct in all material respects, in each case on and as of the Closing
Date and (ii) each of the other conditions precedent in Section 4.1 have been
satisfied, except to the extent the satisfaction of any such condition is
subject to the judgment or discretion of the Administrative Agent or any Lender.

 

(q)       Material Contracts. The Administrative Agent shall have received true
and complete copies, certified by an officer of the Borrower as true and
complete, of all Material Contracts, together with all exhibits and schedules.

 

(r)        [Reserved].

 

(s)       PATRIOT Act, Beneficial Ownership Regulation, etc.

 

(i)          At least five (5) Business Days prior to the Closing Date, the
Administrative Agent shall have received the documentation and other information
requested by the Administrative Agent in order to comply with requirements of
the PATRIOT Act, applicable “know your customer”, anti-money laundering rules
and regulations and Canadian Anti-Money Laundering & Anti-Terrorism Legislation.

 

(ii)         At least five days prior to the Closing Date, any Credit Party that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall deliver a Beneficial Ownership Certification in relation to such Credit
Party.

 

(t)        Fees and Expenses. The Administrative Agent and the Lenders shall
have received all fees and expenses, if any, owing pursuant to the Engagement
Letter and Section 2.5.

 

85 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(u)          Additional Matters. All other documents and legal matters in
connection with the Transactions shall be reasonably satisfactory in form and
substance to the Administrative Agent and its counsel.

 

Without limiting the generality of the provisions of Section 8.4, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

Section 4.2              Conditions to All Extensions of Credit.

 

The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:

 

(a)          Representations and Warranties. The representations and warranties
made by the Credit Parties herein, in the other Credit Documents and which are
contained in any certificate furnished at any time under or in connection
herewith shall (i) with respect to representations and warranties that contain a
materiality qualification, be true and correct and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
be true and correct in all material respects, in each case on and as of the date
of such Extension of Credit as if made on and as of such date except for any
representation or warranty made as of an earlier date, which representation and
warranty shall remain true and correct as of such earlier date.

 

(b)          No Default or Event of Default. No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
Extension of Credit to be made on such date unless such Default or Event of
Default shall have been waived in accordance with this Agreement.

 

(c)          Compliance with Commitments. Immediately after giving effect to the
making of any such Extension of Credit (and the application of the proceeds
thereof), (i) the sum of the aggregate principal amount of outstanding Revolving
Loans plus outstanding Swingline Loans plus outstanding LOC Obligations shall
not exceed the Revolving Committed Amount then in effect, (ii) the outstanding
LOC Obligations shall not exceed the LOC Committed Amount, and (iii) the
outstanding Swingline Loans shall not exceed the Swingline Committed Amount.

 

(d)          Beneficial Ownership Certificate. At least five (5) Business Days
prior to any such Extension of Credit (and the application of the proceeds
thereof), the Administrative Agent shall have received, if Borrower qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, a
Beneficial Ownership Certification in relation to Borrower.

 

(e)          Additional Conditions to Revolving Loans. If a Revolving Loan is
requested, all conditions set forth in Section 2.1 shall have been satisfied.

 

(f)          Additional Conditions to Letters of Credit. If the issuance of a
Letter of Credit is requested, (i) all conditions set forth in Section 2.3 shall
have been satisfied and (ii) there shall exist no Lender that is a Defaulting
Lender unless the Issuing Lender has entered into satisfactory arrangements with
the Borrower or such Defaulting Lender to eliminate the Issuing Lender’s risk
with respect to such Defaulting Lender’s LOC Obligations.

 

86 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(g)          Additional Conditions to Swingline Loans. If a Swingline Loan is
requested, (i) all conditions set forth in Section 2.4 shall have been satisfied
and (ii) there shall exist no Lender that is a Defaulting Lender unless the
Swingline Lender has entered into satisfactory arrangements with the Borrower or
such Defaulting Lender to eliminate the Swingline Lender’s risk with respect to
such Defaulting Lender’s in respect of its Swingline Commitment.

 

(h)          Incremental Facilities. If a Revolving Facility Increase or an
Incremental Term Facility is requested, all conditions set forth in Section 2.22
shall have been satisfied.

 

(i)          Additional Conditions to Delayed Draw Term Loans. If a Delayed Draw
Term Loan is requested, (i) all conditions set forth in Section 2.2(b) shall
have been satisfied and (b) after giving effect to any such Delayed Draw Term
Loan on a Pro Forma Basis, the Total Net Leverage Ratio shall not be greater
than 3.75 to 1.00.

 

Each request for an Extension of Credit and each acceptance by the Borrower of
any such Extension of Credit shall be deemed to constitute representations and
warranties by the Credit Parties as of the date of such Extension of Credit that
the conditions set forth above in paragraphs (a) through (g), as applicable,
have been satisfied.

 

Article V

AFFIRMATIVE COVENANTS

 

Each of the Credit Parties hereby covenants and agrees that on the Closing Date,
and thereafter (a) for so long as this Agreement is in effect, (b) until the
Commitments have terminated, and (c)  the Credit Party Obligations and all other
amounts owing to the Administrative Agent or any Lender hereunder are paid in
full in cash, such Credit Party shall, and shall cause each of their
Subsidiaries, to:

 

Section 5.1              Financial Statements.

 

Furnish to the Administrative Agent and each of the Lenders:

 

(a)          Annual Financial Statements. As soon as available and in any event
no later than ninety (90) days after the end of each fiscal year of the
Borrower, a copy of the Consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such fiscal year and the related Consolidated
statements of income and retained earnings and of cash flows of the Borrower and
its Subsidiaries for such fiscal year, which shall be audited by Eisner Amper
LLP or another firm of independent certified public accountants of nationally
recognized standing reasonably acceptable to the Administrative Agent, setting
forth in each case in comparative form the figures for the previous year,
reported on without a “going concern” or like qualification or exception, or
qualification indicating that the scope of the audit was inadequate to permit
such independent certified public accountants to certify such financial
statements without such qualification;

 

87 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(b)          Quarterly Financial Statements. As soon as available and in any
event no later than forty-five (45) days after the end of each fiscal quarter of
the Borrower (excluding the last fiscal quarter of the Borrower’s fiscal year),
a copy of the Consolidated balance sheet of the Borrower and its Subsidiaries as
of the end of such period and related Consolidated statements of income and
retained earnings and of cash flows for the Borrower and its Subsidiaries for
such quarterly period and for the portion of the fiscal year ending with such
period, in each case setting forth in comparative form Consolidated figures for
the corresponding period or periods of the preceding fiscal year; and

 

(c)          Annual Operating Budget and Cash Flow. As soon as available, but in
any event within sixty (60) days after the end of each fiscal year, beginning
with the fiscal year ending December 31, 2019, a copy of the detailed annual
operating budget or plan including cash flow projections of the Borrower and its
Subsidiaries for the next four fiscal quarter period prepared on a monthly
basis, in form and detail reasonably acceptable to the Administrative Agent and
the Lenders, together with a summary of the material assumptions made in the
preparation of such annual budget or plan;

 

all such financial statements shall be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year-end audit adjustments) and to be prepared in reasonable detail and, in the
case of the annual, quarterly financial statements provided in accordance with
subsections (a) and (b) above, in accordance with GAAP applied consistently
throughout the periods reflected therein and further accompanied by a
description of, and an estimation of the effect on the financial statements on
account of, a change, if any, in GAAP as provided in Section 1.3(b).

 

Notwithstanding the foregoing, financial statements and reports required to be
delivered pursuant to the foregoing provisions of this Section may be delivered
electronically and if so, shall be deemed to have been delivered on the date on
which the Administrative Agent receives such reports from the Borrower through
electronic mail; provided that, upon the Administrative Agent’s request, the
Borrower shall provide paper copies of any documents required hereby to the
Administrative Agent.

 

Section 5.2              Certificates; Other Information.

 

Furnish to the Administrative Agent and each of the Lenders:

 

(a)          [Reserved].

 

(b)          Officer’s Certificate. Concurrently with the delivery of the
financial statements referred to in Sections 5.1(a) and 5.1(b) above, a
certificate of an Authorized Officer substantially in the form of Exhibit 5.2(b)
stating that (i) such financial statements present fairly the financial position
of the Credit Parties and their Subsidiaries for the periods indicated in
conformity with GAAP applied on a consistent basis, (ii) to the knowledge of
such Authorized Officer, each of the Credit Parties during such period observed
or performed all of its covenants and other agreements, and satisfied every
condition, contained in this Agreement to be observed, performed or satisfied by
it, and (iii) such Authorized Officer has obtained no knowledge of any Default
or Event of Default except as specified in such certificate and such certificate
shall include the calculations in reasonable detail required to indicate
compliance with Section 5.9 as of the last day of such period.

 

88 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(c)          Updated Schedules. Concurrently with or prior to the delivery of
the financial statements referred to in Sections 5.1(a) and 5.1(b) above, (i) an
updated copy of Schedule 3.3 and Schedule 3.12 if the Credit Parties or any of
their Subsidiaries has formed or acquired a new Subsidiary since the Closing
Date or since such Schedule was last updated, as applicable, (ii)  an updated
copy of Schedule 3.6 to the extent any litigation has been threatened, filed or
otherwise become pending since the Closing Date or since such Schedule was last
updated, as applicable, which, individually or in the aggregate, could
reasonably be expected to involve a monetary claim in excess of $10,000,000,
(iii) an updated copy of Schedule 3.16(a) if the Credit Parties have registered,
applied for registration of, acquired or otherwise obtained ownership of any new
registered Intellectual Property since the Closing Date or since such Schedule
was last updated, as applicable, (iv) an updated copy of Schedule 3.16(b) if the
Credit Parties have obtained any Documents (as defined in the UCC), Instruments
(as defined in the UCC) or Tangible Chattel Paper (as defined in the UCC) since
the Closing Date or since such Schedule was last updated, as applicable, (v) an
updated copy of Schedule 3.16(c) if the Credit Parties maintain any Deposit
Accounts (as defined in the UCC), Electronic Chattel Paper (as defined in the
UCC), Letter-of-Credit Rights (as defined in the UCC), Securities Accounts (as
defined in the UCC) or uncertificated Investment Property (as defined in the
UCC) to the extent not otherwise set forth on such Schedule as of the Closing
Date or since such Schedule was last updated, as applicable, (vi) an updated
copy of Schedule 3.16(d) if the Credit Parties have any Commercial Tort Claims
not otherwise set forth on such Schedule as of the Closing Date or since such
Schedule was last updated, as applicable, (vii) an updated copy of Schedule
3.16(e) to the extent required to be updated to make the representation in
Section 3.16(e) true and correct, (viii) an updated copy of Schedule 3.16(f)(i)
to the extent any Credit Party is obligated to provide a mortgage or deed of
trust on any Property in accordance with Section 5.12, (ix) an updated copy of
Schedule 3.16(f)(ii) to the extent any Credit Party has a (1) headquarter
location, (2) location where any significant administrative or governmental
functions are performed, (3) location where any Credit Party maintains books or
records and (4) location where any personal property Collateral is located at
any premises owned or leased by a Credit Party with a Collateral value in excess
of $1,000,000 (and an indication whether such location is leased or owned), to
the extent not otherwise set forth on such Schedule as of the Closing Date or
since such Schedule was last updated, as applicable, (x) an updated copy of
Schedule 3.23 if any new Material Contract has been entered into since the
Closing Date or since such Schedule was last updated, as applicable, together
with a copy of each new Material Contract and (xi) an updated copy of
Schedule 3.24 if the Credit Parties or any of their Subsidiaries has altered or
acquired any insurance policies since the Closing Date or since such Schedule
was last updated.

 

(d)          Reports; SEC Filings; Regulatory Reports; Press Releases; Etc.
Promptly upon their becoming available, (i) copies of all reports (other than
those provided pursuant to Section 5.1 and those which are of a promotional
nature) and other financial information which any Credit Party sends to its
shareholders, (ii) copies of all reports and all registration statements and
prospectuses, if any, which any Credit Party may make to, or file with, the SEC
(or any successor or analogous Governmental Authority) or any securities
exchange or other private regulatory authority, (iii) all material regulatory
reports and (iv) all press releases and other statements made available by any
of the Credit Parties to the public concerning material developments in the
business of any of the Credit Parties.

 

(e)          Calculations. Within ninety (90) days after the end of each fiscal
year of the Borrower, a certificate containing information including the amount
of all Restricted Payments, Investments (including Permitted Acquisitions),
Asset Dispositions, Consolidated Capital Expenditures and Debt Issuances that
were made during the prior fiscal year and amounts received in connection with
any Extraordinary Receipt during the prior fiscal year.

 

(f)          Management Letters; Etc. Promptly upon receipt thereof, a copy or
summary of any other report, or “management letter” or similar report submitted
by independent accountants to any Credit Party or any of their Subsidiaries in
connection with any annual, interim or special audit of the books of such
Person.

 

89 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(g)          Changes in Corporate Structure. Within ten days prior to any
merger, consolidation, dissolution or other change in corporate structure of any
Credit Party or any of its subsidiaries permitted pursuant to the terms hereof,
provide notice of such change in corporate structure to the Administrative
Agent.

 

(h)          General Information. Promptly, such additional financial and other
information as the Administrative Agent, on behalf of any Lender, may from time
to time reasonably request.

 

Section 5.3              Payment of Taxes and Other Obligations.

 

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, subject, where applicable, to specified grace
periods, (a) all of its federal and other material taxes and (b) all of its
other material obligations and material liabilities of whatever nature in
accordance with industry practice and (c) any additional material costs that are
imposed as a result of any failure to so pay, discharge or otherwise satisfy
such taxes, obligations and liabilities, except when the amount or validity of
any such taxes, obligations and liabilities is currently being contested in good
faith by appropriate proceedings and reserves, if applicable, in conformity with
GAAP with respect thereto have been provided on the books of the Credit Parties.

 

Section 5.4              Conduct of Business and Maintenance of Existence.

 

Except as expressly permitted under Section 6.4, continue to engage in business
of the same general type as now conducted by it on the Closing Date and
preserve, renew and keep in full force and effect its corporate or other
formative existence and good standing, take all reasonable action to maintain
all rights, privileges and franchises necessary or desirable in the normal
conduct of its business and to maintain its goodwill and comply with all
Contractual Obligations and Requirements of Law.

 

Section 5.5              Maintenance of Property; Insurance.

 

(a)          Keep all material property useful and necessary in its business in
good working order and condition (ordinary wear and tear and obsolescence and
casualty resulting in a Recovery Event excepted).

 

(b)          Maintain with financially sound and reputable insurance companies
liability, casualty, property and business interruption insurance (including,
without limitation, insurance with respect to its tangible Collateral) in at
least such amounts and against at least such risks as are usually insured
against in the same general area by companies engaged in the same or a similar
business; and furnish to the Administrative Agent, upon the request of the
Administrative Agent, full information as to the insurance carried. The
Administrative Agent shall be named (i) as lenders’ loss payee, as its interest
may appear with respect to any property insurance, and (ii) as additional
insured, as its interest may appear, with respect to any such liability
insurance, and each provider of any such insurance shall agree, by endorsement
upon the policy or policies issued by it or by independent instruments to be
furnished to the Administrative Agent, that it will give the Administrative
Agent thirty (30) days prior written notice before any such policy or policies
shall be altered or canceled, and such policies shall provide that no act or
default of the Credit Parties or any of their Subsidiaries or any other Person
shall affect the rights of the Administrative Agent or the Lenders under such
policy or policies.

 

90 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(c)          In case of any material loss, damage to or destruction of the
Collateral of any Credit Party or any part thereof, such Credit Party shall
promptly give written notice thereof to the Administrative Agent generally
describing the nature and extent of such damage or destruction.

 

Section 5.6              Maintenance of Books and Records.

 

Keep proper books, records and accounts in which full, true and correct entries
in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities.

 

Section 5.7              Notices.

 

Give notice in writing to the Administrative Agent (which shall promptly
transmit such notice to each Lender):

 

(a)          promptly, but in any event within three (3) Business Days after any
Credit Party knows thereof, the occurrence of any Default or Event of Default;

 

(b)          promptly, any default or event of default under any Contractual
Obligation of any Credit Party or any of its Subsidiaries which, individually or
in the aggregate, could reasonably be expected to have a Material Adverse Effect
or involve a monetary claim in excess of $10,000,000;

 

(c)          promptly, any litigation, or any investigation or proceeding known
or threatened to any Credit Party (i) affecting any Credit Party or any of its
Subsidiaries which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or involve a monetary claim in excess
of $10,000,000 or involving injunctions or requesting injunctive relief by or
against any Credit Party or any Subsidiary of any Credit Party, (ii) affecting
or with respect to this Agreement, any other Credit Document or any security
interest or Lien created thereunder, (iii) involving an environmental claim or
potential liability under Environmental Laws which could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, or (iv) by
any Governmental Authority relating to any Credit Party or any Subsidiary
thereof and alleging fraud, deception or willful misconduct by such Person;

 

(d)          of any labor controversy that has resulted in, or threatens to
result in, a strike or other work action against any Credit Party which could
reasonably be expected to have a Material Adverse Effect;

 

(e)          of any attachment, judgment, lien, levy or order exceeding
$10,000,000 that may be assessed against or threatened against any Credit Party
other than Permitted Liens;

 

(f)          as soon as possible and in any event within thirty (30) days after
any Credit Party knows thereof: (i) the occurrence of any Reportable Event with
respect to any ERISA Plan, a failure to make any required contribution to an
ERISA Plan, the creation of any Lien in favor of the PBGC (other than a
Permitted Lien) or an ERISA Plan or any withdrawal from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan or (ii) the institution
of proceedings or the taking of any other action by the PBGC or any Credit
Party, any Commonly Controlled Entity or any Multiemployer Plan, with respect to
the withdrawal from, or the terminating, Reorganization or Insolvency of, any
ERISA Plan;

 

91 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(g)          promptly, any written notice of any material violation received by
any Credit Party from any Governmental Authority including, without limitation,
any written notice of a material violation of Environmental Laws;

 

(h)          promptly, any other development or event which could reasonably be
expected to have a Material Adverse Effect;

 

(i)          (i) prompt written notice of any warning letter (or letter of
similar effect or import) from the FDA received by any Person (to the knowledge
of the Borrower in the case of a person that is not the Borrower or a
Subsidiary) seeking the withdrawal, recall, suspension, import detention or
seizure of any Product in excess of $10,000,000 or which could reasonably be
expected to have, in the aggregate, a Material Adverse Effect; and

 

(j)          promptly, any change in the information provided in the Beneficial
Ownership Certification that would result in a change to the list of beneficial
owners identified in parts (c) and (d) of such certification.

 

Each notice pursuant to this Section shall be accompanied by a statement of an
Authorized Officer setting forth details of the occurrence referred to therein
and stating what action the Credit Parties propose to take with respect thereto.
In the case of any notice of a Default or Event of Default, the Borrower shall
specify that such notice is a Default or Event of Default notice on the face
thereof.

 

Section 5.8              Environmental Laws.

 

(a)          Comply in all material respects with all applicable Environmental
Laws and obtain and comply in all material respects with and maintain any and
all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws; and

 

(b)          Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply with in all material respects all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws except to the extent that the same are being contested in good faith by
appropriate proceedings.

 

Section 5.9              Financial Covenants.

 

Comply with the following financial covenants:

 

(a)          Total Net Leverage Ratio. The Total Net Leverage Ratio, calculated
as of the last day of each fiscal quarter occurring during the periods set forth
below, shall be less than or equal to the following:

 

Period   Ratio Closing Date through and including September 30, 2019   3.75 to
1.00 October 1, 2019 through and including September 30, 2020   3.50 to 1.00
October 1, 2020 through and including September 30, 2021   3.25 to 1.00 October
1, 2021 and thereafter   3.00 to 1.00

 

92 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(b)          [Reserved].

 

(c)          Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio,
calculated as of the last day of each fiscal quarter, shall be greater than or
equal to 1.25 to 1.00.

 

(d)          Specified Equity Contribution. Notwithstanding the above, the
parties hereto acknowledge and agree that, solely for purposes of calculations
made in determining compliance with this Section 5.9, any cash equity
contribution (which equity shall be common equity or other equity having terms
reasonably satisfactory to the Administrative Agent and the Required Lenders)
made to the Borrower by the holders of its Equity Interests following the
request therefor by the Borrower during the fiscal quarter or on or prior to the
day that is ten (10) Business Days after the day on which financial statements
are required to be delivered with respect to a fiscal year pursuant to Section
5.1(a) or a fiscal quarter pursuant to Section 5.1(b), as applicable, will be
deemed to increase, dollar for dollar, Consolidated EBITDA for the purposes of
determining compliance with the financial covenants contained herein at the end
of such fiscal year or fiscal quarter and each applicable subsequent period (any
such equity contribution, a “Specified Equity Contribution”); provided that (i)
in any four (4) fiscal quarter period, there shall be at least two (2) fiscal
quarters in respect of which no Specified Equity Contribution is made, (ii)
there shall not be more than three (3) Specified Equity Contributions made
during the term of this Agreement, (iii) the amount of any Specified Equity
Contribution shall be no greater than the amount required to cause the Credit
Parties to be in compliance with the financial covenants set forth above, (iv)
the amount of any Indebtedness repaid with the proceeds of the Specified Equity
Contribution shall be disregarded for purposes of calculating the financial
covenants set forth above for each such period during which the Specified Equity
Contribution is included in the calculation of Consolidated EBITDA and (v) a
Specified Equity Contribution shall only be included in the computation of the
financial covenants for purposes of determining compliance by the Credit Parties
with this Section 5.9 and not for any other purpose under this Agreement
(including, without limitation, any determination of the Applicable Margin, any
compliance with this Section 5.9 set forth in the definition of Permitted
Acquisition and in the determination of the availability of any baskets set
forth in Article V or Article VI). Upon the making of a Specified Equity
Contribution, the financial covenants in this Section 5.9 shall be recalculated
giving effect to the increase in Consolidated EBITDA; provided that nothing in
this subsection shall waive any Default or Event of Default that exists pursuant
to clauses (a), (b) or (c) of this Section 5.9 until such recalculation. If,
after giving effect to such recalculation, the Credit Parties are in compliance
with the financial covenants, the Credit Parties shall be deemed to have
satisfied the requirements of the financial covenants as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date and the applicable Default or Event of Default that had
occurred shall be deemed waived and not to have occurred for all purposes of
this Agreement and the other Credit Documents.

 

Section 5.10           Additional Guarantors.

 

The Credit Parties will cause each of their Subsidiaries (other than Excluded
Foreign Subsidiaries), whether newly formed, after acquired or otherwise
existing to promptly (and in any event within thirty (30) days after such
Subsidiary is formed or acquired (or such longer period of time as agreed to by
the Administrative Agent in its reasonable discretion)) become a Guarantor
hereunder by way of execution of a Joinder Agreement. In connection therewith,
the Credit Parties shall give notice to the Administrative Agent not less than
ten (10) days prior to creating a Subsidiary (or such shorter period of time as
agreed to by the Administrative Agent in its reasonable discretion), or
acquiring the Equity Interests of any other Person. In connection with the
foregoing, the Credit Parties shall comply with the requirements of Section 5.12
and shall deliver to the Administrative Agent, with respect to each new
Guarantor to the extent applicable, substantially the same documentation
required pursuant to Sections 4.1(b) – (f) and (j) and such other documents or
agreements as the Administrative Agent may reasonably request.

 

93 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 5.11           Compliance with Law.

 

Comply with all Requirements of Law and orders (including Environmental Laws,
ERISA and the Patriot Act), and all applicable restrictions imposed by all
Governmental Authorities, applicable to it and the Collateral if noncompliance
with any such Requirements of Law, order or restriction could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

Section 5.12           Pledged Assets.

 

(a)          Equity Interests. Each Credit Party will cause 100% of the Equity
Interests in each of its direct or indirect Domestic Subsidiaries (other than
any Excluded Domestic Subsidiary) and 65% (to the extent the pledge of a greater
percentage would be unlawful or would cause any materially adverse tax
consequences to the Borrower or any Guarantor) of the voting Equity Interests
and 100% of the non-voting Equity Interests of its first-tier Foreign
Subsidiaries (and any Domestic Subsidiary owned by a Foreign Subsidiary and any
CFC Holding Company), in each case to the extent owned by such Credit Party, to
be subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent pursuant to the terms and conditions of the Security
Documents or such other security documents as the Administrative Agent shall
reasonably request.

 

(b)          Personal Property. Subject to the terms of subsection (c) below,
each Credit Party will cause all of its tangible and intangible personal
property now owned or hereafter acquired by it (other than Excluded Assets (as
defined in the Security Agreement)) to be subject at all times to a first
priority, perfected Lien (subject in each case to Permitted Liens) in favor of
the Administrative Agent for the benefit of the Secured Parties to secure the
Credit Party Obligations pursuant to the terms and conditions of the Security
Documents or such other security documents as the Administrative Agent shall
reasonably request.

 

(c)          Real Property. To the extent otherwise permitted hereunder, if any
Credit Party intends to acquire a fee ownership interest in any real property
(“Real Estate”) after the Closing Date and such Real Estate has a fair market
value in excess of $5,000,000, it shall provide to the Administrative Agent
within sixty (60) days of such acquisition (or such extended period of time as
agreed to by the Administrative Agent) (i) such security documentation as the
Administrative Agent may request to cause such fee ownership interest in Real
Estate to be subject at all times to a first priority, perfected Lien (subject
in each case to Permitted Liens) in favor of the Administrative Agent and
(ii) such other documentation as the Administrative Agent may reasonably request
in connection with the foregoing, all in form and substance reasonably
satisfactory to the Administrative Agent; provided, that no Credit Party shall
pledge any Real Estate to the Administrative Agent unless and until each Lender
has received at least forty-five (45) days prior written notice that such Real
Estate shall become a Mortgaged Property.

 

Section 5.13           [Reserved].

 

94 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 5.14           Landlord Waivers.

 

In the case of (a) each headquarter location of the Credit Parties, each other
location where any significant administrative or governmental functions are
performed and each other location where the Credit Parties maintain any books or
records (electronic or otherwise) and (b) any personal property Collateral
located at any other premises leased by a Credit Party containing personal
property Collateral with a value in excess of $1,000,000, the Credit Parties
will provide the Administrative Agent with such estoppel letters, consents and
waivers from the landlords on such real property to the extent (i) requested by
the Administrative Agent and (ii) the Credit Parties are able to secure such
letters, consents and waivers after using commercially reasonable efforts (such
letters, consents and waivers shall be in form and substance satisfactory to the
Administrative Agent).

 

Section 5.15           Further Assurances and Post-Closing Covenants.

 

(a)          Public/Private Designation. The Credit Parties will cooperate with
the Administrative Agent in connection with the publication of certain materials
and/or information provided by or on behalf of the Credit Parties to the
Administrative Agent and Lenders (collectively, “Information Materials”) and
will designate Information Materials (i) that are either available to the public
or not material with respect to the Credit Parties and their Subsidiaries or any
of their respective securities for purposes of United States federal and state
securities laws, as “Public Information” and (ii) that are not Public
Information as “Private Information”.

 

(b)          Additional Information. The Credit Parties shall provide such
information regarding the operations, business affairs and financial condition
of the Credit Parties and their Subsidiaries as the Administrative Agent or any
Lender may reasonably request.

 

(c)          Visits and Inspections. The Credit Parties shall permit
representatives of the Administrative Agent or any Lender, from time to time
upon prior reasonable notice and at such times during normal business hours, to
visit and inspect its properties (including the Collateral); inspect, audit and
make extracts from its books, records and files, including, but not limited to,
management letters prepared by independent accountants; and discuss with its
principal officers, and its independent accountants, its business, assets,
liabilities, financial condition, results of operations and business prospects;
provided, that so long as no Event of Default has occurred and is continuing, no
more than one such inspection or visit shall occur per calendar year and the
Borrower shall only be required to pay for the reasonable out-of-pocket expenses
of one such inspection or visit during a calendar year. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent or any
Lender may do any of the foregoing at any time without advance notice.

 

(d)          Further Assurances. Upon the reasonable request of the
Administrative Agent, promptly perform or cause to be performed any and all
acts, provide or cause to be provided additional financial information or other
information similar to what was provided pursuant to Section 4.1(s), in each
case, with respect to the Credit Parties or any of their Subsidiaries and
execute or cause to be executed any and all documents for filing under the
provisions of the UCC or any other Requirement of Law which are necessary or
advisable to maintain in favor of the Administrative Agent, for the benefit of
the Secured Parties, Liens on the Collateral that are duly perfected in
accordance with the requirements of, or the obligations of the Credit Parties
under, the Credit Documents and all applicable Requirements of Law.

 

95 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(e)          Post-Closing Covenant. The Credit Parties shall execute and deliver
the documents and complete the tasks set forth on Schedule 5.15, in each case
within the time limits specified on such schedule (or such later period of time
as agreed to by the Administrative Agent in its sole discretion).

 

Section 5.16           Use of Proceeds.

 

The proceeds of the Extensions of Credit shall be used by the Borrower in
accordance with Section 3.11.

 

Article VI

NEGATIVE COVENANTS

 

Each of the Credit Parties hereby covenants and agrees that on the Closing Date,
and thereafter (a) for so long as this Agreement is in effect, (b) until the
Commitments have terminated, and (c) the Credit Party Obligations and all other
amounts owing to the Administrative Agent or any Lender hereunder are paid in
full in cash, that:

 

Section 6.1              Indebtedness.

 

No Credit Party will, nor will it permit any Subsidiary to, contract, create,
incur, assume or permit to exist any Indebtedness, except:

 

(a)          Indebtedness arising or existing under this Agreement and the other
Credit Documents;

 

(b)          Indebtedness of the Credit Parties and their Subsidiaries existing
as of the Closing Date as referred to in the financial statements referenced in
Section 3.1 (and set out more specifically in Schedule 6.1(b) hereto) and any
renewals, refinancings or extensions thereof in a principal amount not in excess
of that outstanding as of the date of such renewal, refinancing or extension and
the terms of any such renewal, refinancing or extension are not less favorable
to the obligor thereunder;

 

(c)          Indebtedness of the Credit Parties and their Subsidiaries incurred
after the Closing Date consisting of Capital Leases or Indebtedness incurred to
provide all or a portion of the purchase price or cost of construction of an
asset; provided that (i) such Indebtedness when incurred shall not exceed the
purchase price or cost of construction of such asset; (ii) no such Indebtedness
shall be renewed, refinanced or extended for a principal amount in excess of the
principal balance outstanding thereon at the time of such renewal, refinancing
or extension; and (iii) the total amount of all such Indebtedness shall not
exceed $5,000,000 at any time outstanding;

 

(d)          Unsecured intercompany Indebtedness among the Credit Parties and,
to the extent permitted pursuant to Section 6.5, their Subsidiaries; provided
that any such Indebtedness shall be (i) fully subordinated to the Credit Party
Obligations hereunder on terms reasonably satisfactory to the Administrative
Agent and (ii) to the extent required by the Administrative Agent, evidenced by
promissory notes which shall be pledged to the Administrative Agent as
Collateral for the Credit Party Obligations;

 

96 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(e)          Indebtedness and obligations owing under (i) Bank Products and (ii)
other Hedging Agreements entered into in order to manage existing or anticipated
interest rate, exchange rate or commodity price risks and not for speculative
purposes;

 

(f)          Indebtedness of a Person existing at the time such Person becomes a
Subsidiary of a Credit Party in a transaction permitted hereunder in an
aggregate principal amount not to exceed $15,000,000 for all such Persons;
provided that (A) the Credit Parties shall be in compliance on a Pro Forma Basis
with the financial covenants set forth in Section 5.9 hereof, recalculated for
the most recently ended fiscal quarter for which information is available and
(B) any such Indebtedness was not created in anticipation of or in connection
with the transaction or series of transactions pursuant to which such Person
became a Subsidiary of a Credit Party;

 

(g)          Indebtedness arising from agreements providing for indemnification
and purchase price adjustment obligations or similar obligations, or from
guaranties or letters of credit, surety bonds or performance bonds securing the
performance of any Credit Party or its Subsidiaries pursuant to such agreements,
in connection with Dispositions, other sales of assets or Permitted
Acquisitions;

 

(h)          Subordinated Debt or unsecured Indebtedness; provided that (i) if
such Indebtedness is secured, it shall be subordinated to the Credit Party
Obligations in a manner reasonably acceptable to the Administrative Agent and
shall otherwise be issued on terms and conditions reasonably satisfactory to the
Administrative Agent, (ii) the Total Net Leverage Ratio of the Credit Parties
and their Subsidiaries is not greater than 0.25 to 1.0 less than the then
applicable level set forth in Section 5.9, calculated on a Pro Forma Basis after
giving effect to the incurrence of such Indebtedness and (iii) at the time such
Indebtedness is incurred, no Default or Event of Default shall exist or shall
result therefrom;

 

(i)          the Existing Notes or any Permitted Refinancing Indebtedness in
respect thereof;

 

(j)          Guaranty Obligations in respect of Indebtedness of a Credit Party
to the extent such Indebtedness is permitted to exist or be incurred pursuant to
this Section;

 

(k)          Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business and other Indebtedness in respect of
obligations under any agreement or arrangement to provide cash management
services, including treasury, depository, overdraft, return items, purchasing
card, travel and entertainment card, credit or debit card, electronic funds
transfer, automated clearing house transfers of funds and other cash management
arrangements in the ordinary course of business;

 

(l)          trade payables, accruals and accounts payable in the ordinary
course of business (in each case to the extent not overdue) not for Funded Debt;

 

(m)         Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person in each case incurred in the ordinary course of business;

 

(n)          Indebtedness in respect of performance bonds, bid bonds, surety and
(other than surety bonds required in connection with any 401(d) plan(s)
maintained by the Credit Parties) and similar obligations, not to exceed
$1,000,000 in the aggregate at any time outstanding, in each case provided in
the ordinary course of business;

 

97 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(o)          Indebtedness consisting of insurance premiums accrued but not yet
due;

 

(p)          [reserved];

 

(q)          Indebtedness in respect of taxes, assessments or governmental
charges which are permitted to be outstanding in accordance with the terms
hereof;

 

(r)          Indebtedness consisting of judgments not otherwise constituting an
Event of Default;

 

(s)          Indebtedness consisting of deferred purchase price or notes issued
to officers, directors and employees to purchase or redeem Equity Interests of
Borrower in an amount not to exceed $1,000,000 at any time outstanding;

 

(t)          unsecured Indebtedness in the form of Contingent Payments; provided
that (i) the Total Net Leverage Ratio of the Credit Parties and their
Subsidiaries is not greater than 0.25 to 1.0 less than the then applicable level
set forth in Section 5.9, calculated on a Pro Forma Basis after giving effect to
the incurrence of such Indebtedness and (ii) at the time such Indebtedness is
incurred, no Default or Event of Default shall exist or shall result therefrom;
and

 

(u)          refinancings of Indebtedness permitted under this Section 6.1.

 

Section 6.2              Liens.

 

The Credit Parties will not, nor will they permit any Subsidiary to, contract,
create, incur, assume or permit to exist any Lien with respect to any of their
respective property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for the following
(the “Permitted Liens”):

 

(a)          Liens created by or otherwise existing under or in connection with
this Agreement or the other Credit Documents in favor of the Administrative
Agent on behalf of the Secured Parties;

 

(b)          Liens in favor of a Bank Product Provider in connection with a Bank
Product; provided that such Liens shall secure the Credit Party Obligations on a
pari passu basis;

 

(c)          Liens securing purchase money Indebtedness and Capital Lease
Obligations (and refinancings thereof) to the extent permitted under Section
6.1(c); provided, that (i) any such Lien attaches to such property concurrently
with or within thirty (30) days after the acquisition thereof and (ii) such Lien
attaches solely to the property so acquired in such transaction;

 

(d)          Liens for taxes, assessments, charges or other governmental levies
not yet due or as to which the period of grace, if any, related thereto has not
expired or which are being contested in good faith by appropriate proceedings;
provided that adequate reserves with respect thereto are maintained on the books
of any Credit Party or its Subsidiaries, as the case may be, in conformity with
GAAP;

 

98 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(e)          statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, landlords’, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than
sixty (60) days or which are being contested in good faith by appropriate
proceedings; provided that a reserve or other appropriate provision shall have
been made therefor and the aggregate amount of such Liens is less than
$1,000,000;

 

(f)          pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation (other than any
Lien imposed by ERISA) and deposits securing liability to insurance carriers
under insurance or self-insurance arrangements;

 

(g)          deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(h)          easements, rights of way, restrictions and other similar
encumbrances affecting real property which do not in any case materially
interfere with the ordinary conduct of the business of the applicable Person;

 

(i)          Liens existing on the Closing Date and set forth on Schedule
1.1(b); provided that (i) no such Lien shall at any time be extended to cover
property or assets other than the property or assets subject thereto on the
Closing Date and improvements thereon and (ii) the principal amount of the
Indebtedness secured by such Lien shall not be extended, renewed, refunded or
refinanced;

 

(j)          any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in this
definition (other than Liens set forth on Schedule 1.1(b)); provided that such
extension, renewal or replacement Lien shall be limited to all or a part of the
property which secured the Lien so extended, renewed or replaced (plus
improvements on such property);

 

(k)          Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set-off or similar rights and remedies covering deposit or securities
accounts (including funds or other assets credited thereto) or other funds
maintained with a depository institution or securities intermediary;

 

(l)          any reservation, covenant, zoning, building or similar laws or
rights reserved to or vested in any Governmental Authority;

 

(m)          restrictions on transfers of securities imposed by applicable
Securities Laws;

 

(n)          Liens arising out of judgments or awards not resulting in an Event
of Default; provided that the applicable Credit Party or Subsidiary shall in
good faith be prosecuting an appeal or proceedings for review, to the extent
available;

 

(o)          any Lien securing Indebtedness permitted under Section 6.1(f)
existing on any property or asset (other than Accounts and Inventory (each as
defined in the Security Agreement)) prior to the acquisition thereof by the
Borrower or any Subsidiary or existing on any property or asset (other than
Accounts and Inventory (each as defined in the Security Agreement)) of any
Person that becomes a Credit Party after the date hereof prior to the time such
Person becomes a Credit Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Credit Party, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Credit Party and (iii) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Credit Party, as the case may be;

 

99 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(p)          any interest or title of a lessor, licensor or sublessor under any
lease, license or sublease entered into by any Credit Party or any Subsidiary
thereof in the ordinary course of its business and covering only the assets so
leased, licensed or subleased;

 

(q)          Liens in favor of the Administrative Agent, Issuing Lender and/or
Swingline Lender to Cash Collateralize or otherwise secure the obligations of a
Defaulting Lender to fund risk participations hereunder;

 

(r)          assignments of insurance or condemnation proceeds provided to
landlords (or their mortgagees) pursuant to the terms of any lease and Liens or
rights reserved in any lease for rent or for compliance with the terms of such
lease;

 

(s)          Liens securing Indebtedness permitted pursuant to Section 6.1(h);

 

(t)          additional Liens so long as the principal amount of Indebtedness
and other obligations secured thereby does not exceed $1,000,000 in the
aggregate;

 

(u)          non-exclusive licenses or sublicenses of intellectual property
granted by any Credit Party in the ordinary course of business;

 

(v)         Liens on insurance premiums permitted under Section 6.1;

 

(w)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business; and

 

(x)          Liens in the nature of setoff, refund or chargeback in favor of
counterparties to contractual arrangements with Credit Parties in the ordinary
course of business.

 

Notwithstanding the foregoing, if a Credit Party shall grant a Lien on any of
its assets in violation of this Section, then it shall be deemed to have
simultaneously granted an equal and ratable Lien on any such assets in favor of
the Administrative Agent for the ratable benefit of the Secured Parties, to the
extent such Lien has not already been granted to the Administrative Agent.

 

Section 6.3              Nature of Business.

 

No Credit Party will, nor will it permit any Subsidiary to, alter the character
of its business in any material respect from that conducted as of the Closing
Date.

 

Section 6.4              Consolidation, Merger, Purchase and Sale of Assets,
etc.

 

The Credit Parties will not, nor will they permit any Subsidiary to,

 

(a)          dissolve, liquidate or wind up its affairs, or sell, transfer,
lease or otherwise dispose of its property or assets (each a “Disposition”) or
agree to do so at a future time, except the following, without duplication,
shall be expressly permitted:

 

100 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(i)          (A)         the sale, transfer, lease or other disposition of
inventory and materials in the ordinary course of business and (B) the
conversion of cash into Cash Equivalents and Cash Equivalents into cash, in each
case so long as such Disposition is for fair market value;

 

(ii)         the sale, transfer or other disposition of property or assets to an
unrelated party not in the ordinary course of business where and to the extent
that they are the result of a Recovery Event to the extent Net Cash Proceeds
from such Recovery Event are reinvested or used to make mandatory prepayments
pursuant to Section 2.7(b)(vi) or resulting from any condemnation or taking
under power of eminent domain or similar proceeding;

 

(iii)        the sale, lease, transfer or other disposition for fair market
value of machinery, parts and equipment no longer used or useful in the conduct
of the business of the Credit Parties or any of their Subsidiaries;

 

(iv)        so long as no Default or Event of Default shall exist or shall
result therefrom, the (A) sale, lease or transfer of property or assets (1) from
a Credit Party or a Subsidiary of a Credit Party to a Credit Party or (2) among
Subsidiaries that are not Credit Parties or the (B) dissolution of (1) any
Credit Party (other than the Borrower) to the extent any and all assets of such
Credit Party are distributed to another Credit Party or (2) any Subsidiary that
is not a Credit Party to the extent any and all assets of such Subsidiary are
distributed to a Credit Party or another Subsidiary that is not a Credit Party;

 

(v)         the termination of any Hedging Agreement; provided, that no Event of
Default shall exist or shall result therefrom;

 

(vi)        the sale, lease or transfer of property (including real property) or
assets not to exceed $5,000,000 in the aggregate in any fiscal year; provided,
that (A) the Credit Parties shall be in compliance on a Pro Forma Basis with the
financial covenants set forth in Section 5.9 hereof, recalculated for the most
recently ended fiscal quarter for which information is available, (B) such
Disposition shall be for fair market value and (C) no Default or Event of
Default shall exist or shall result therefrom;

 

(vii)       sales, transfers and dispositions of Accounts (as defined in the
Security Agreement) in connection with the compromise, settlement or collection
thereof;

 

(viii)      licenses of intellectual property granted in the ordinary course of
business;

 

(ix)         lapse or termination of immaterial intellectual property that is no
longer useful to its business; and

 

(x)          termination, surrender or sublease of a real estate lease in the
ordinary course of business;

 

provided that with respect to clauses (i)(A), (ii), (iii) and (vi) above, at
least 75% of the consideration received therefor by the Credit Parties or any
such Subsidiary shall be in the form of cash or Cash Equivalents; provided,
further, that with respect to sales of assets permitted hereunder only, the
Administrative Agent shall be entitled, without the consent of any Lender, to
release its Liens relating to the particular assets sold; or

 

101 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(b)          effect any merger or consolidation, except for (i) Investments or
acquisitions permitted pursuant to Section 6.5 so long as the Credit Party
subject to such merger or consolidation is the surviving entity, (ii) (y) the
merger or consolidation of a Subsidiary that is not a Credit Party with and into
a Credit Party; provided that such Credit Party will be the surviving entity and
(z) the merger or consolidation of a Credit Party with and into another Credit
Party; provided that if the Borrower is a party thereto, the Borrower will be
the surviving corporation, and (iii) the merger or consolidation of a Subsidiary
that is not a Credit Party with and into another Subsidiary that is not a Credit
Party.

 

Section 6.5              Advances, Investments and Loans.

 

The Credit Parties will not, nor will they permit any Subsidiary to, make any
Investment or contract to make any Investment except for the following (the
“Permitted Investments”):

 

(a)          cash and Cash Equivalents;

 

(b)          Investments existing as of the Closing Date as set forth on
Schedule 1.1(a);

 

(c)          extensions of trade credit in the ordinary course of business,
including receivables owing to the Credit Parties or any of their Subsidiaries
or any receivables and advances to suppliers, in each case if created, acquired
or made in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;

 

(d)          Investments in and loans to any Credit Party;

 

(e)          loans and advances to officers, directors and employees in an
aggregate amount not to exceed $5,000,000 at any time outstanding; provided that
such loans and advances shall comply with all applicable Requirements of Law
(including Sarbanes-Oxley);

 

(f)          Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;

 

(g)          Permitted Acquisitions;

 

(h)          Investments in (i) Subsidiaries that are not Credit Parties in an
aggregate amount not to exceed $10,000,000 at any one time outstanding, (ii)
joint ventures in an aggregate amount not to exceed $5,000,000 at any one time
outstanding and (iii) Subsidiaries that are not Credit Parties by other
Subsidiaries that are not Credit Parties;

 

(i)          Investments consisting of Bank Products to the extent permitted
hereunder;

 

(j)          additional loan advances and/or Investments of a nature not
contemplated by the foregoing clauses hereof; provided that (i) such loans,
advances and/or Investments made after the Closing Date pursuant to this clause
shall not exceed an aggregate amount of $5,000,000 at any one time outstanding,
and (ii) no Default or Event of Default shall exist or shall result therefrom;

 

(k)          notes payable or stock or other securities issued by account
debtors pursuant to negotiated agreements with respect to settlement of such
account debtor’s Accounts (as defined in the Security Agreement) in the ordinary
course of business;

 

102 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(l)          salary advances, travel expense advances, advances against
commissions and other similar advances to employees in the ordinary course of
business; and

 

(m)         deposits with landlords in the ordinary course of business to secure
or support obligations of Credit Parties under the lease of real property.

 

Section 6.6              Transactions with Affiliates.

 

The Credit Parties will not, nor will they permit any Subsidiary to, enter into
any transaction or series of transactions, whether or not in the ordinary course
of business, with any officer, director, shareholder or Affiliate other than on
terms and conditions substantially as favorable as would be obtainable in a
comparable arm’s-length transaction with a Person other than an officer,
director, shareholder or Affiliate, other than (a) transactions solely between
or among (i) Credit Parties or (ii) Subsidiaries that are not Credit Parties,
(b) investments in Subsidiaries permitted by Section 6.5 and (c) any Restricted
Payment permitted by Section 6.9.

 

Section 6.7              Corporate Changes; Material Contracts.

 

No Credit Party will, nor will it permit any of its Subsidiaries to, (a) change
its fiscal year or (b) amend, modify or change its articles of incorporation,
certificate of designation (or corporate charter or other similar organizational
document) operating agreement or bylaws (or other similar document) in any
respect materially adverse to the interests of the Lenders without the prior
written consent of the Required Lenders. No Credit Party shall (a) (i) except as
permitted under Section 6.4, alter its legal existence or, in one transaction or
a series of transactions, merge into or consolidate with any other entity, or
sell all or substantially all of its assets, (ii) change its state of
incorporation or organization, without providing thirty (30) days prior written
notice to the Administrative Agent and without filing (or confirming that the
Administrative Agent has filed) such financing statements and amendments to any
previously filed financing statements as the Administrative Agent may require,
or (iii) change its registered legal name, without providing thirty (30) days
prior written notice to the Administrative Agent and without filing (or
confirming that the Administrative Agent has filed) such financing statements
and amendments to any previously filed financing statements as the
Administrative Agent may require, (b) [reserved], (c) have more than one state
of incorporation, organization or formation or (d) change its accounting method
(except in accordance with GAAP) in any manner adverse to the interests of the
Lenders without the prior written consent of the Required Lenders.

 

Section 6.8              Limitation on Restricted Actions.

 

The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Person to (a) pay
dividends or make any other distributions to any Credit Party on its Equity
Interests or with respect to any other interest or participation in, or measured
by, its profits, (b) pay any Indebtedness or other obligation owed to any Credit
Party, (c) make loans or advances to any Credit Party, (d) sell, lease or
transfer any of its properties or assets to any Credit Party, or (e) act as a
Guarantor and pledge its assets pursuant to the Credit Documents or any
renewals, refinancings, exchanges, refundings or extension thereof or amend or
otherwise modify the Credit Documents, except (in respect of any of the matters
referred to in clauses (a)-(d) above) for such encumbrances or restrictions
existing under or by reason of (i) this Agreement and the other Credit
Documents, (ii) applicable law, (iii) any document or instrument governing
Indebtedness incurred pursuant to Section 6.1(c); provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (iv) customary provisions in leases, licenses
and contracts restricting assignments thereof, or (iv) any Permitted Lien or any
document or instrument governing any Permitted Lien; provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien.

 

103 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 6.9              Restricted Payments.

 

The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except:

 

(a)          to make dividends payable solely in the same class of Equity
Interests of such Person;

 

(b)          to make dividends or other distributions payable to the Credit
Parties (directly or indirectly through its Subsidiaries);

 

(c)          so long as no Default or Event of Default shall have occurred or
would result therefrom and the Credit Parties are in compliance on a Pro Forma
Basis with the financial covenants set forth in Section 5.9 after giving effect
thereto, to pay dividends and/or redeem shares of common stock in an aggregate
amount not to exceed $25,000,000 per fiscal year; and

 

(d)          to make regularly scheduled payments of interest on the Existing
Notes and similar payments in respect of Permitted Refinancing Indebtedness and,
so long as no Default or Event of Default shall have occurred or would result
therefrom and the Credit Parties are in compliance on a Pro Forma Basis with the
financial covenants set forth in Section 5.9 after giving effect thereto, to
redeem or repay principal Indebtedness under the Existing Notes or any Permitted
Refinancing Indebtedness in replacement thereof.

 

Notwithstanding the foregoing, and for the avoidance of doubt, the conversion by
holders of (including any cash payment upon conversion), or required payment of
any principal or premium on, or required payment of any interest with respect
to, any Existing Notes, in each case, in accordance with the terms of the
Existing Notes Indenture shall not constitute a Restricted Payment.

 

Notwithstanding the foregoing, the Borrower may repurchase, exchange or induce
the conversion of Existing Notes by delivery of shares of the Borrower’s common
stock and/or Permitted Refinancing Indebtedness.

 

Section 6.10           Sale Leasebacks.

 

The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, become or remain liable as lessee or as guarantor or other surety
with respect to any lease, whether an Operating Lease or a Capital Lease, of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, (a) which any Credit Party or any Subsidiary has sold or transferred
or is to sell or transfer to a Person which is not a Credit Party or a
Subsidiary or (b) which any Credit Party or any Subsidiary intends to use for
substantially the same purpose as any other property which has been sold or is
to be sold or transferred by a Credit Party or a Subsidiary to another Person
which is not a Credit Party or a Subsidiary in connection with such lease.

 

104 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 6.11           No Further Negative Pledges.

 

The Credit Parties will not, nor will they permit any Subsidiary to, enter into,
assume or become subject to any agreement prohibiting or otherwise restricting
the creation or assumption of any Lien upon any of their properties or assets,
whether now owned or hereafter acquired, or requiring the grant of any security
for such obligation if security is given for some other obligation, except
(a) pursuant to this Agreement and the other Credit Documents, (b) pursuant to
any document or instrument governing Indebtedness incurred pursuant to
Section 6.1(c); provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith, (c)
customary provisions in leases, licenses and contracts restricting assignments
thereof and (d) in connection with any Permitted Lien or any document or
instrument governing any Permitted Lien; provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien.

 

Section 6.12           Account Control Agreements; Additional Bank Accounts.

 

Set forth on Schedule 3.16(c) is a complete and accurate list of all checking,
savings or other accounts (including securities accounts) of the Credit Parties
at any bank or other financial institution, or any other account where money is
or may be deposited or maintained with any Person as of the Closing Date. Each
of the Credit Parties will not open, maintain or otherwise have any checking,
savings or other accounts (including securities accounts) at any bank or other
financial institution, or any other account where money is or may be deposited
or maintained with any Person, other than (a) deposit accounts that are subject
to a Deposit Account Control Agreement or are held with the Administrative
Agent, (b) securities accounts that are subject to a Securities Account Control
Agreement, (c)  deposit accounts established solely as payroll and other zero
balance accounts and (d) other deposit accounts, so long as of any time the
balance in such other deposit accounts referred to in this clause (d) does not
exceed $100,000 and the aggregate balance in all such accounts does not exceed
$250,000.

 

Section 6.13           [Reserved].

 

Section 6.14           Amendments to Subordinated Debt Documents.

 

The Credit Parties will not, nor will they permit any Subsidiary to, without the
prior written consent of the Required Lenders, amend, modify, waive or extend or
permit the amendment, modification, waiver or extension of any term of any
document governing or relating to any Subordinated Debt in a manner that is
adverse to the interests of the Lenders.

 

Section 6.15           Changes in Delaware Law.

                  

Notwithstanding anything herein or any other Credit Document to the contrary,
any Credit Party that is a limited liability company may divide itself into two
or more limited liability companies or series thereof (pursuant to a “plan of
division” as contemplated under the Delaware Limited Liability Company Act or
otherwise) without the prior written consent of the Administrative Agent so long
as all such limited liability companies or series thereof are Borrowers (if the
entity divided is a Borrower) or Guarantors (if the entity divided is a
Guarantor) and such new Borrowers or new Guarantors, as applicable, comply with
the obligations set forth in Section 5.15 and the other applicable further
assurances obligations set forth in the Credit Documents.

                 

105 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Article VII

 

EVENTS OF DEFAULT

 

Section 7.1              Events of Default.

 

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

(a)          Payment. (i) Any Credit Party shall fail to pay any principal on
any Loan or Note when due (whether at maturity, by reason of acceleration or
otherwise) in accordance with the terms hereof or thereof; or (ii) any Credit
Party shall fail to reimburse the Issuing Lender for any LOC Obligations when
due (whether at maturity, by reason of acceleration or otherwise) in accordance
with the terms hereof; or (iii) any Credit Party shall fail to pay any interest
on any Loan or any fee or other amount payable hereunder when due (whether at
maturity, by reason of acceleration or otherwise) in accordance with the terms
hereof and such failure shall continue unremedied for three (3) days; or
(iv) any Guarantor shall fail to pay on the Guaranty in respect of any of the
foregoing or in respect of any other Guaranty Obligations hereunder (after
giving effect to the grace period in clause (iii)); or

 

(b)          Misrepresentation. Any representation or warranty made or deemed
made herein, in the Security Documents or in any of the other Credit Documents
or which is contained in any certificate, document or financial or other
statement furnished at any time under or in connection with this Agreement shall
prove to have been (i) with respect to representations and warranties that
contain a materiality qualification, incorrect or false on or as of the date
made or deemed made and (ii) with respect to representations and warranties that
do not contain a materiality qualification, incorrect or false in any material
respect on or as of the date made or deemed made; or

 

(c)          Covenant Default.

 

   (i)          Any Credit Party shall fail to perform, comply with or observe
any term, covenant or agreement applicable to it contained in (A) Sections 5.4,
5.7, 5.9, 5.11, 5.15, 5.16 or Article VI hereof (other than Section 6.12) or (B)
Sections 5.1 or 5.2 and, with respect to this clause (B) only, such breach or
failure to comply is not cured within five (5) Business Days of its occurrence;
or

 

   (ii)         Any Credit Party shall fail to comply with any other covenant
contained in this Agreement or the other Credit Documents or any other
agreement, document or instrument among any Credit Party, the Administrative
Agent and the Lenders or executed by any Credit Party in favor of the
Administrative Agent or the Lenders (other than as described in Sections 7.1(a)
or 7.1(c)(i) above) and, with respect to this clause (ii) only, such breach or
failure to comply is not cured within thirty (30) days of its occurrence; or

 

(d)          Indebtedness Cross-Default. (i) Any Credit Party or any of its
Subsidiaries shall default in any payment of principal of or interest on any
Indebtedness (other than the Loans, Reimbursement Obligations and the Guaranty)
in a principal amount outstanding of at least $10,000,000 for the Credit Parties
and any of their Subsidiaries in the aggregate beyond any applicable grace
period (not to exceed forty-five (45) days), if any, provided in the instrument
or agreement under which such Indebtedness was created; or (ii) any Credit Party
or any of its Subsidiaries shall default in the observance or performance of any
other agreement or condition relating to any Indebtedness (other than the Loans,
Reimbursement Obligations and the Guaranty) in a principal amount outstanding of
at least $10,000,000 in the aggregate for the Credit Parties and their
Subsidiaries or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness or beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or to be
repurchased, prepaid, deferred or redeemed (automatically or otherwise); or
(iii) any Credit Party or any of its Subsidiaries shall breach or default any
payment obligation under any Hedging Agreement that is a Bank Product; or

 

106 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(e)          Criminal Forfeiture. Any Credit Party shall be criminally indicted
or convicted under any law that could lead to a forfeiture of any property of
any Credit Party; or

 

(f)          Bankruptcy Default. (i) A Credit Party or any of its Subsidiaries
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or a Credit Party or any of its Subsidiaries shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against a Credit Party or any of its Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of sixty (60)
days; or (iii) a Credit Party or any of its Subsidiaries shall take any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the acts set forth in clause (i) or (ii) above; or (iv) a Credit
Party or any of its Subsidiaries shall generally not, or shall be unable to, or
shall admit in writing their inability to, pay its debts as they become due; or

 

(g)          Judgment Default. (i) One or more monetary judgments or decrees
shall be entered against a Credit Party or any of its Subsidiaries involving in
the aggregate a liability (to the extent not covered by insurance) of
$10,000,000 or more and all such judgments or decrees shall not have been paid
and satisfied, vacated, discharged, stayed or bonded pending appeal within
forty-five (45) days from the entry thereof or (ii) any injunction, temporary
restraining order or similar decree shall be issued against a Credit Party or
any of its Subsidiaries that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect; or

 

(h)          ERISA Default. The occurrence of any of the following: (i) Any
Person shall engage in any “prohibited transaction” (as defined in Section 406
of ERISA or Section 4975 of the Code) involving any ERISA Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any ERISA Plan or any Lien in favor
of the PBGC or an ERISA Plan (other than a Permitted Lien) shall arise on the
assets of the Credit Parties or any Commonly Controlled Entity, (iii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such ERISA Plan for
purposes of Title IV of ERISA, (iv) any Single Employer Plan shall terminate for
purposes of Title IV of ERISA, (v) a Credit Party, any of its Subsidiaries or
any Commonly Controlled Entity shall, or in the reasonable opinion of the
Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, any Multiemployer Plan
or (vi) any other similar event or condition shall occur or exist with respect
to an ERISA Plan that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect; or

 

107 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(i)          Change of Control. There shall occur a Change of Control; or

 

(j)          Invalidity of Guaranty. At any time after the execution and
delivery thereof, the Guaranty, for any reason other than the satisfaction in
full of all Credit Party Obligations, shall cease to be in full force and effect
(other than in accordance with its terms) or shall be declared to be null and
void, or any Credit Party shall contest the validity, enforceability, perfection
or priority of the Guaranty, any Credit Document, or any Lien granted thereunder
in writing or deny in writing that it has any further liability, including with
respect to future advances by the Lenders, under any Credit Document to which it
is a party; or

 

(k)          Invalidity of Credit Documents. Any Credit Document shall fail to
be in full force and effect or to give the Administrative Agent and/or the
Lenders the security interests, liens, rights, powers, priority and privileges
purported to be created thereby (except as such documents may be terminated or
no longer in force and effect in accordance with the terms thereof, other than
those indemnities and provisions which by their terms shall survive) or any Lien
shall fail to be a first priority, perfected Lien (subject to Permitted Liens)
on a material portion of the Collateral; or

 

(l)          Subordinated Debt. Any default (which is not waived or cured within
the applicable period of grace) or event of default shall occur under any
Subordinated Debt or the subordination provisions contained therein shall cease
to be in full force and effect or shall cease to give the Lenders the rights,
powers and privileges purported to be created thereby; or

 

(m)         Classification as Senior Debt. The Credit Party Obligations shall
cease to be classified as “Senior Indebtedness,” “Designated Senior
Indebtedness” or any similar designation under any Subordinated Debt instrument;
or

 

(n)          Business Disruption. There shall occur a cessation of a substantial
part of the business of any Credit Party which could reasonably be expected to
have a Material Adverse Effect; or any Credit Party shall suffer the loss or
revocation of any material license or permit now held or hereafter acquired by
any Credit Party which loss could reasonably be expected to have a Material
Adverse Effect; or any Credit Party shall be enjoined, restrained or in any way
prevented by court, governmental or administrative order from conducting all or
any material part of its business affairs which injunction, restraint or other
prevention could reasonably be expected to have a Material Adverse Effect; or

 

(o)          Uninsured Loss. Any uninsured damage to or loss, theft or
destruction of any assets of the Credit Parties or any of their Subsidiaries
shall occur that is in excess of $10,000,000 (excluding customary deductible
thresholds established in accordance with historical past practices); or

 

(p)          FDA. (i) The FDA or any other Governmental Authority initiates
enforcement action against any Credit Party or any of its Subsidiaries, or any
suppliers that causes such Credit Party or Subsidiary to recall, withdraw,
remove or discontinue marketing any of its Products which could reasonably be
expected, in the aggregate, to have a Material Adverse Effect or (ii) the FDA or
any other Governmental Authority issues a warning letter to any Credit Party or
any of its Subsidiaries with respect to any Regulatory Matter which could
reasonably be expected, in the aggregate, to have a Material Adverse Effect.

 

108 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

If a Default shall have occurred under the Credit Documents, then such Default
will continue to exist until it either is cured (to the extent specifically
permitted) in accordance with the Credit Documents or is otherwise expressly
waived by Administrative Agent (with the approval of requisite Lenders (in their
sole and absolute discretion) as determined in accordance with Section 9.1); and
once an Event of Default occurs under the Credit Documents, then such Event of
Default will continue to exist until it is expressly waived by the requisite
Lenders or by the Administrative Agent with the approval of the requisite
Lenders, as required hereunder in Section 9.1.

 

Section 7.2              Acceleration; Remedies.

 

Upon the occurrence and during the continuance of an Event of Default, then, and
in any such event, (a) if such event is a Bankruptcy Event, automatically the
Commitments shall immediately terminate and the Loans (with accrued interest
thereon), and all other amounts under the Credit Documents (including, without
limitation, the maximum amount of all contingent liabilities under Letters of
Credit) shall immediately become due and payable, and (b) if such event is any
other Event of Default, any or all of the following actions may be taken:
(i) with the written consent of the Required Lenders, the Administrative Agent
may, or upon the written request of the Required Lenders, the Administrative
Agent shall, declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate; (ii) the Administrative Agent may, or
upon the written request of the Required Lenders, the Administrative Agent
shall, declare the Loans (with accrued interest thereon) and all other amounts
owing under this Agreement and the Notes to be due and payable forthwith and
direct the Borrower to pay to the Administrative Agent cash collateral as
security for the LOC Obligations for subsequent drawings under then outstanding
Letters of Credit an amount equal to the maximum amount of which may be drawn
under Letters of Credit then outstanding, whereupon the same shall immediately
become due and payable; and/or (iii) with the written consent of the Required
Lenders, the Administrative Agent may, or upon the written request of the
Required Lenders, the Administrative Agent shall, exercise such other rights and
remedies as provided under the Credit Documents and under applicable law.

 

Article VIII

THE ADMINISTRATIVE AGENT

 

Section 8.1              Appointment and Authority.

 

Each of the Lenders and the Issuing Lender hereby irrevocably appoints Citizens
to act on its behalf as the Administrative Agent hereunder and under the other
Credit Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Lender, and
neither the Borrower nor any other Credit Party shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” herein or in any other Credit Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

109 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 8.2           Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for, and generally engage in any kind
of business with, the Borrower or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

 

Section 8.3           Exculpatory Provisions.

 

(a)       The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Credit Documents, and
its obligations hereunder shall be administrative in nature. Without limiting
the generality of the foregoing, the Administrative Agent:

 

(i)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)         shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 

(iii)        shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Credit Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

(b)      The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 9.1 and 7.2) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by the Borrower, a Lender or an Issuing Lender.

 

110 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(c)       The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

Section 8.4           Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

Section 8.5           Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub agents appointed by the Administrative Agent. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub agents.

 

Section 8.6           Resignation of Administrative Agent.

 

(a)       The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lender and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, with
the written consent of Borrower (such consent not to be unreasonably withheld
and which consent shall not be required during any period in which a Default or
Event of Default exists), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation (or
such earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Lender, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that in no event shall any such successor Administrative Agent be a
Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

111 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(b)          If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)          With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Credit Documents (except that in the case of any Collateral held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Credit Documents, the retiring Administrative Agent shall continue to hold
such Collateral until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the Issuing Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents. The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Credit Documents, the provisions of this Article
and Section 9.5 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

Section 8.7              Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

 

112 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 8.8           No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the bookrunners or
arrangers listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an Issuing Lender hereunder.

 

Section 8.9           Administrative Agent May File Proof of Claim.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LOC Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

 

(a)       to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LOC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lender and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lender and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lender and the Administrative
Agent under Sections 2.5 and 9.5) allowed in such judicial proceeding; and

 

(b)       to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Lender to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Lender, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.5
and 9.5.

 

Section 8.10         Collateral and Guaranty Matters.

 

(a)       The Lenders and the Bank Product Provider irrevocably authorize and
direct the Administrative Agent:

 

(i)          to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Credit Document (A) upon termination of the
Commitments and payment in full of all Credit Party Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (B) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted under the Credit Documents, or (C) subject to Section 9.1,
if approved, authorized or ratified in writing by the Required Lenders;

 

113 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(ii)         to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Credit Document to the holder of any Lien on such
Collateral that is permitted by Section 6.2(c); and

 

(iii)        to release any Guarantor from its obligations under the applicable
Guaranty if such Person ceases to be a Guarantor as a result of a transaction
permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section.

 

(b)       The Administrative Agent shall not be responsible for or have a duty
to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

 

Section 8.11         Notice of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not taken, only
with the consent or upon the authorization of the Required Lenders, or all of
the Lenders, as the case may be.

 

Section 8.12         Indemnification.

 

The Lenders agree to indemnify the Administrative Agent, the Issuing Lender, and
the Swingline Lender in its capacity hereunder and their Affiliates and their
respective officers, directors, agents and employees (to the extent not
reimbursed by the Credit Parties and without limiting the obligation of the
Credit Parties to do so), ratably according to their respective Commitment
Percentages in effect on the date on which indemnification is sought under this
Section, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Credit Party Obligations) be imposed on,
incurred by or asserted against any such indemnitee in any way relating to or
arising out of any Credit Document or any documents contemplated by or referred
to herein or therein or the Transactions or any action taken or omitted by any
such indemnitee under or in connection with any of the foregoing; provided,
however, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting from such indemnitee’s
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction. The agreements in this Section shall survive the termination of
this Agreement and payment of the Notes, any Reimbursement Obligation and all
other amounts payable hereunder.

 

114 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 8.13         Credit Bidding.

 

(a)       The Administrative Agent, on behalf of itself and the Secured Parties,
shall have the right to credit bid and purchase for the benefit of the
Administrative Agent and the Secured Parties all or any portion of Collateral at
any sale thereof conducted by the Administrative Agent under the provisions of
the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC, at any sale
thereof conducted under the provisions of the Bankruptcy Code, including
Section 363 thereof, or a sale under a plan of reorganization, or at any other
sale or foreclosure conducted by the Administrative Agent (whether by judicial
action or otherwise) in accordance with applicable law.

 

(b)       Each Lender hereby agrees that, except as otherwise provided in any
Credit Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Credit Documents, or exercise any right that it might
otherwise have under applicable law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.

 

Article IX

MISCELLANEOUS

 

Section 9.1           Amendments, Waivers, Consents and Release of Collateral.

 

Neither this Agreement nor any of the other Credit Documents, nor any terms
hereof or thereof may be amended, modified, extended, restated, replaced, or
supplemented (by amendment, waiver, consent or otherwise) except in accordance
with the provisions of this Section, nor may Collateral be released except as
specifically provided for herein or in the Security Documents. The Required
Lenders may or, with the written consent of the Required Lenders, the
Administrative Agent may, from time to time, (a) enter into with the Borrower
written amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the rights of the Lenders or of
the Borrower hereunder or thereunder or (b) waive or consent to the departure
from, on such terms and conditions as the Required Lenders may specify in such
instrument, any of the requirements of this Agreement or the other Credit
Documents or any Default or Event of Default and its consequences; provided,
however, that no such amendment, supplement, modification, release, waiver or
consent shall:

 

(i)          (A) reduce the amount or extend the scheduled date of maturity of
any Loan or Note or any installment thereon, or (B) reduce the stated rate of
any interest or fee payable hereunder (except in connection with (x) a waiver of
the Default Rate, which shall be determined by a vote of the Required Lenders or
(y) any amendment to this Agreement to provide for an alternative benchmark
interest rate for LIBOR Rate Loans in the case where LIBOR (or any component
thereof) is no longer available on account of the implementation of the policy
announced by the U.K. Financial Conduct Authority on July 27, 2017 (or
otherwise), in which case, only the consent of the Borrower, the Required
Lenders and the Administrative Agent shall be required)) or (C) extend the
scheduled date of any payment of any Loan or Note or any installment thereon or
(D) increase the amount or extend the expiration date of any Lender’s Commitment
(or reinstate any Commitment terminated pursuant to Section 2.6), in each case
without the written consent of each Lender directly affected thereby; provided
that, it is understood and agreed that (1) no waiver, reduction or deferral of a
mandatory prepayment required pursuant to Section 2.7(b), nor any amendment of
Section 2.7(b) or the definitions of Asset Disposition, Debt Issuance, Equity
Issuance or Extraordinary Receipt, shall constitute a reduction of the amount
of, or an extension of the scheduled date of, the scheduled date of maturity of,
or any installment of, any Loan or Note, (2) any reduction in the stated rate of
interest on Revolving Loans shall only require the written consent of each
Lender holding a Revolving Commitment, (3) any reduction in the stated rate of
interest on the Term Loans shall only require the written consent of each Lender
holding a portion of the outstanding Term Loans and (4) in the event LIBOR is
discontinued, any amendment to the calculation of LIBOR in accordance with such
definition shall only require the consent of the Required Lenders; or

 

115 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(ii)         amend, modify or waive any provision of this Section or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all the Lenders; or

 

(iii)        release the Borrower or all or substantially all of the value of
the Guaranty, without the written consent of all of the Lenders; provided that
the Administrative Agent may release any Guarantor permitted to be released
pursuant to the terms of this Agreement; or

 

(iv)        release all or substantially all of the value of the Collateral
without the written consent of all of the Lenders; provided that the
Administrative Agent may release any Collateral permitted to be released
pursuant to the terms of this Agreement or the Security Documents; or

 

(v)         except as permitted by Section 8.10, subordinate the Loans to any
other Indebtedness without the written consent of all of the Lenders; or

 

(vi)        permit a Letter of Credit to have an original expiry date more than
twelve (12) months from the date of issuance without the consent of each of the
Revolving Lenders; provided, that the expiry date of any Letter of Credit may be
extended in accordance with the terms of Section 2.3(a); or

 

(vii)       permit the Borrower to assign or transfer any of its rights or
obligations under this Agreement or other Credit Documents without the written
consent of all of the Lenders; or

 

(viii)      amend, modify or waive any provision of the Credit Documents
requiring consent, approval or request of all Lenders without the written
consent of all the Lenders; or

 

(ix)         amend, modify or waive (A) the order in which Credit Party
Obligations are paid or (B) the pro rata sharing of payments by and among the
Lenders, in each case in accordance with Section 2.11(b) or Section 9.7(b)
without the written consent of each Lender directly affected thereby; or

 

(x)          amend, modify or waive any provision of Article VIII without the
written consent of the then Administrative Agent; or

 

116 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(xi)         amend or modify the definition of Credit Party Obligations to
delete or exclude any obligation or liability described therein without the
written consent of each Lender directly affected thereby; or

 

(xii)        amend the definitions of “Hedging Agreement,” “Bank Product,” or
“Bank Product Provider” without the consent of any Bank Product Provider that
would be adversely affected thereby;

 

provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent, the Issuing Lender or the Swingline Lender
under any Credit Document shall in any event be effective, unless in writing and
signed by the Administrative Agent, the Issuing Lender and/or the Swingline
Lender, as applicable, in addition to the Lenders required hereinabove to take
such action.

 

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the other Credit Parties, the Lenders, the Administrative Agent and
all future holders of the Notes. In the case of any waiver, the Borrower, the
other Credit Parties, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the outstanding Loans
and Notes and other Credit Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon.

 

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower and the other Credit Parties shall not be required for any amendment,
modification or waiver of the provisions of Article VIII (other than the
provisions of Section 8.6).

 

Notwithstanding any of the foregoing to the contrary, the Credit Parties and the
Administrative Agent, without the consent of any Lender, may enter into any
amendment, modification or waiver of any Credit Document, or enter into any new
agreement or instrument, to (i) effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law or (ii) correct any obvious error
or omission of a technical nature, in each case that is immaterial (as
determined by the Administrative Agent), in any provision of any Credit
Document, if the same is not objected to in writing by the Required Lenders
within five (5) Business Days following receipt of notice thereof. Furthermore,
to the extent necessary to effect any modification in accordance with the terms
of the Engagement Letter, the Credit Parties agree to enter into any amendment,
modification or waiver of any Credit Document to the extent reasonably required
by the Administrative Agent.

 

117 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (a) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth
herein, (b) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding and (c) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except (i) that the Commitment of such Lender may
not be increased or extended without the consent of such Lender and (ii) to the
extent such amendment, waiver or consent impacts such Defaulting Lender more
than the other Lenders.

 

For the avoidance of doubt and notwithstanding any provision to the contrary
contained in this Section 9.1, this Agreement may be amended (or amended and
restated) with the written consent of the Credit Parties and the Administrative
Agent in accordance with Section 2.22.

 

Section 9.2           Notices.

 

(a)       Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:

 

(i)If to the Borrower or any other Credit Party:

 

ANI Pharmaceuticals, Inc.

210 Main Street West

Baudette, MN 56623

Attention: Stephen Carey

Telephone:

Fax:

Email: Stephen.carey@anipharmaceuticals.com

 

(ii)If to the Administrative Agent:

 

Citizens Bank, N.A., as Administrative Agent

28 State Street

Boston, Massachusetts 02109

Attention: Harriette M. Batson

Telephone: (617) 944-7062

Email: Harriette.M.Batson@citizensbank.com

 

(iii)If to the Issuing Lender:

 

Citizens Bank, N.A., as Administrative Agent

600 Washington Blvd, CS 117E

Stamford, CT 06901

Attention: Prasanna Manyem

Telephone: (203) 900-6832

Email: prasanna.manyem@citizensbank.com

 

(iv)        if to a Lender, to it at its address (or facsimile number) set forth
in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

118 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(b)       Electronic Communications. Notices and other communications to the
Lenders, the Swingline Lender and the Issuing Lender hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender, the
Swingline Lender or the Issuing Lender pursuant to Article II if such Lender,
the Swingline Lender or the Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

(c)       Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

 

(d)       Platform.

 

(i)          Each Credit Party agrees that the Administrative Agent may, but
shall not be obligated to, make the Communications (as defined below) available
to the Issuing Lender and the other Lenders by posting the Communications on the
Platform.

 

(ii)         The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower
or the other Credit Parties, any Lender or any other Person or entity for
damages of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s, any Credit Party’s or the
Administrative Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Credit
Party pursuant to any Credit Document or the transactions contemplated therein
which is distributed to the Administrative Agent, any Lender or any Issuing
Lender by means of electronic communications pursuant to this Section, including
through the Platform.

 

119 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 9.3           No Waiver; Cumulative Remedies.

 

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Section 9.4           Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans; provided that all such representations and warranties shall
terminate on the date upon which the Commitments have been terminated and all
Credit Party Obligations have been paid in full.

 

Section 9.5           Payment of Expenses and Taxes; Indemnity.

 

(a)       Costs and Expenses. The Credit Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the fees, charges and disbursements of any counsel for the
Administrative Agent or its Affiliates), and shall pay all fees and time charges
and disbursements for attorneys who may be employees of the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Credit Documents or any amendments, modifications
or waivers of the provisions hereof or thereof, (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lender and the Swingline Lender
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or Swingline Loan or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender, the
Issuing Lender or the Swingline Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender, the
Swingline Lender or the Issuing Lender), and shall pay all fees and time charges
for attorneys who may be employees of the Administrative Agent, any Lender, the
Issuing Lender or the Swingline Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Credit Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

120 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(b)       Indemnification by the Credit Parties. The Credit Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender, the
Issuing Lender and the Swingline Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, penalties,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrower or any
other Credit Party) other than such Indemnitee and its Related Parties arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
Transactions, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any property owned or operated by any Credit
Party or any of its Subsidiaries, or any liability under Environmental Law
related in any way to any Credit Party or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Credit Party,
and regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (A) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of an
Indemnitee, (B) disputes solely between or among Indemnitees that does not
result from any act or omission by any Credit Party; provided that, if such a
dispute involves a claim or proceeding brought against Citizens in its capacity
as Administrative Agent or Arranger by other Indemnitees, Citizens shall be
entitled, subject to the other limitations and exceptions set forth in this
Section 9.5(b), to the benefits of the indemnifications provided for in this
Section 9.5(b) or (C) result from a claim brought by the Borrower or any other
Credit Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Credit Document, if the Borrower or
such Credit Party has obtained a final and nonappealable judgment in its favor
on such claim as determined by a court of competent jurisdiction. This section
(b) shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim. Notwithstanding
the foregoing, the Credit Parties shall only be responsible to indemnify the
Indemnitees for one external counsel and one external local counsel in each
applicable jurisdiction if required and as selected by the Administrative Agent
(and to the extent an Indemnitee determines, after consultation with legal
counsel, that an actual or potential conflict may exist, separate legal counsel
for such Indemnitee).

 

(c)       Reimbursement by Lenders. To the extent that the Credit Parties for
any reason fail to indefeasibly pay any amount required under paragraph (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Issuing Lender, Swingline Lender or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Issuing Lender, Swingline Lender or such
Related Party, as the case may be, such Lender’s Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), the Issuing Lender or Swingline Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), Issuing Lender or Swingline Lender
in connection with such capacity.

 

(d)       Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, none of the Credit Parties shall assert, and each of the
Credit Parties hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof. No Indemnitee referred to in paragraph (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the Transactions.

 

121 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(e)       Payments. All amounts due under this Section shall be payable
promptly/not later than five (5) days after demand therefor.

 

(f)        Survival. Each party’s obligations under this Section shall survive
the termination of the Credit Documents and payment of the obligations
hereunder.

 

Section 9.6           Successors and Assigns; Participations.

 

(a)       Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)       Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that (in each case with respect to any Tranche) any
such assignment shall be subject to the following conditions:

 

(i)            Minimum Amounts.

 

(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Tranche) or contemporaneous assignments to related
Approved Funds (determined after giving effect to such assignment) that equal at
least the amount specified in paragraph (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and

 

(B)         in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Facility, or $1,000,000, in the case of any assignment
in respect of the Term Loan Facility, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

122 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(ii)           Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Tranches
on a non-pro rata basis.

 

(iii)          Required Consents. No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:

 

 (A)         the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment, (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund or (z) such
assignment occurs within 60 days of the Closing Date; provided that (other than
in the case of (x), (y) or (z) above) the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof and provided, further, that the Borrower’s consent shall
not be required during the primary syndication of the Loans;

 

 (B)         the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (x) the Revolving Facility or any unfunded Commitments with respect to the
Term Loan Facility if such assignment is to a Person that is not a Lender with a
Commitment in respect of such facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender or (y) any Term Loans to a Person who
is not a Lender, an Affiliate of a Lender or an Approved Fund; and

 

 (C)         the consent of the Issuing Lender and Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of a Revolving Commitment.

 

(iv)          Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)           No Assignment to Certain Persons. No such assignment shall be made
to (A) any Credit Party or any Credit Party’s Affiliates or Subsidiaries or (B)
any Defaulting Lender or any of its Subsidiaries or any Person who, upon
becoming a Lender hereunder, would constitute a Defaulting Lender or a
Subsidiary thereof.

 

(vi)          No Assignment to Natural Persons. No such assignment shall be made
to a natural Person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person).

 

123 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(vii)        Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Lender, each Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.14 and 9.5 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

 

(c)       Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in Boston,
Massachusetts a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 

(d)       Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person,
or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent, the Issuing Lenders and
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 9.5(c) with respect to any payments made by such Lender to its
Participant(s).

 

124 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 9.1 that affects
such Participant. The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements and
limitations therein, including the requirements under Section 2.16(g) (it being
understood that the documentation required under Section 2.16(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.14 or Section 2.16, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.19 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.7 as though
it were a Lender; provided that such Participant agrees to be subject to Section
9.7 as though it were a Lender. Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Credit Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)          Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

125 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 9.7           Right of Set-off; Sharing of Payments.

 

(a)       If an Event of Default shall have occurred and be continuing, each
Lender, the Issuing Lender, the Swingline Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing, by such Lender, such Issuing Lender, such Swingline Lender or any
such Affiliate, to or for the credit or the account of the Borrower or any other
Credit Party against any and all of the obligations of the Borrower or such
Credit Party now or hereafter existing under this Agreement or any other Credit
Document to such Lender, the Swingline Lender or the Issuing Lender,
irrespective of whether or not such Lender, the Swingline Lender or the Issuing
Lender shall have made any demand under this Agreement or any other Credit
Document and although such obligations of the Borrower or such Credit Party may
be contingent or unmatured or are owed to a branch, office or affiliate of such
Lender, the Swingline Lender or the Issuing Lender different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (i) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.21 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Lender, the Swingline Lender
and the other Lenders, and (ii) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the Credit
Party Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender, the Swingline Lender, the Issuing
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the Swingline Lender, the Issuing Lender or their respective Affiliates may
have. Each Lender, the Swingline Lender and the Issuing Lender agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

(b)       If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or other obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (i) notify the Administrative Agent of such fact, and (ii) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

(A)         if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(B)         the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letters of Credit to any assignee or participant,
other than to any Credit Party or any Subsidiary thereof (as to which the
provisions of this paragraph shall apply).

 

126 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(c)       Each Credit Party consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

 

Section 9.8           Table of Contents and Section Headings.

 

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Agreement.

 

Section 9.9           Counterparts; Integration; Effectiveness; Electronic
Execution.

 

(a)       Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents, and any separate letter agreements with respect to fees
payable to the Administrative Agent, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.1, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

(b)       Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

Section 9.10         Severability.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 9.11         Integration.

 

This Agreement and the other Credit Documents represent the agreement of the
Borrower, the other Credit Parties, the Administrative Agent and the Lenders
with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent, the
Borrower, the other Credit Parties, or any Lender relative to the subject matter
hereof not expressly set forth or referred to herein or therein.

 

127 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 9.12         Cashless Settlement.

 

Notwithstanding anything to the contrary contained in this Agreement, any Lender
may exchange, continue or rollover all or a portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent and such Lender.

 

Section 9.13         Governing Law; Consent to Jurisdiction; Service of Process
and Venue.

 

(a)       Governing Law. This Agreement and the other Credit Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Credit Document (except, as to any other Credit Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

 

(b)       Consent to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, any Issuing Lender, or any Related Party of the foregoing in any way
relating to this Agreement or any other Credit Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in New York County, and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or in any other Credit Document shall affect any
right that the Administrative Agent, any Lender or any Issuing Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Credit Document against the Borrower or any other Credit Party or its
properties in the courts of any jurisdiction.

 

(c)       Service of Process. Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 9.2. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

 

(d)       Waiver of Venue. The Borrower and each other Credit Party irrevocably
and unconditionally waives, to the fullest extent permitted by applicable law,
any objection that it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement or any other
Credit Document in any court referred to in paragraph (b) of this Section. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by applicable law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

128 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 9.14         Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the Issuing Lenders agree to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process; (d)
to any other party hereto; (e) in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Agreement or any other Credit Document or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement , or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder; (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Loans or (ii) the CUSIP Service Bureau or any similar agency
in connection with the issuance and monitoring of CUSIP numbers with respect to
the Loans; (h) with the written consent of the Borrower; or (i) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section, or (y) becomes available to the Administrative Agent,
any Lender, any Issuing Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Credit Documents, and the Commitments.

 

For purposes of this Section, “Information” shall mean all information received
from any Credit Party or any of its Subsidiaries relating to any Credit Party or
any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender, the
Swingline Lender or the Issuing Lender on a nonconfidential basis prior to
disclosure by any Credit Party or any of its Subsidiaries; provided that, in the
case of Information received from any Credit Party or any of its Subsidiaries
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Section 9.15         Acknowledgments.

 

The Borrower and the other Credit Parties each hereby acknowledges that:

 

(a)       it has been advised by counsel in the negotiation, execution and
delivery of each Credit Document;

 

(b)       neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Agreement and the relationship between the
Administrative Agent and the Lenders, on one hand, and the Borrower and the
other Credit Parties, on the other hand, in connection herewith is solely that
of creditor and debtor; and

 

129 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(c)        no joint venture exists among the Lenders and the Administrative
Agent or among the Borrower, the Administrative Agent or the other Credit
Parties and the Lenders.

 

Section 9.16         Waivers of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

Section 9.17         Patriot Act Notice.

 

Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrower that, (a) pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and the other Credit Parties, which information includes
the name and address of the Borrower and the other Credit Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and the other Credit Parties in accordance
with the Patriot Act, and (b) pursuant to the Beneficial Ownership Regulation,
it is required to obtain a Beneficial Ownership Certificate.

 

Section 9.18         Resolution of Drafting Ambiguities.

 

Each Credit Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of this Agreement and the other
Credit Documents to which it is a party, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and thereof and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation hereof or
thereof.

 

Section 9.19         Subordination of Intercompany Debt.

 

Each Credit Party agrees that all intercompany Indebtedness among Credit Parties
(the “Intercompany Debt”) is subordinated in right of payment, to the prior
payment in full of all Credit Party Obligations. Notwithstanding any provision
of this Agreement to the contrary, provided that no Event of Default has
occurred and is continuing, Credit Parties may make and receive payments with
respect to the Intercompany Debt to the extent otherwise permitted by this
Agreement; provided that in the event of and during the continuation of any
Event of Default, no payment shall be made by or on behalf of any Credit Party
on account of any Intercompany Debt. In the event that any Credit Party receives
any payment of any Intercompany Debt at a time when such payment is prohibited
by this Section, such payment shall be held by such Credit Party, in trust for
the benefit of, and shall be paid forthwith over and delivered, upon written
request, to, the Administrative Agent.

 

130 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 9.20         Continuing Agreement.

 

This Agreement shall be a continuing agreement and shall remain in full force
and effect until all Credit Party Obligations (other than those obligations that
expressly survive the termination of this Agreement) have been paid in full and
all Commitments and Letters of Credit have been terminated. Upon termination,
the Credit Parties shall have no further obligations (other than those
obligations that expressly survive the termination of this Agreement) under the
Credit Documents and the Administrative Agent shall, at the request and expense
of the Borrower, deliver all the Collateral in its possession to the Borrower
and release all Liens on the Collateral; provided that should any payment, in
whole or in part, of the Credit Party Obligations be rescinded or otherwise
required to be restored or returned by the Administrative Agent or any Lender,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise, then the Credit Documents shall automatically be reinstated and all
Liens of the Administrative Agent shall reattach to the Collateral and all
amounts required to be restored or returned and all costs and expenses incurred
by the Administrative Agent or any Lender in connection therewith shall be
deemed included as part of the Credit Party Obligations.

 

Section 9.21         Press Releases and Related Matters.

 

The Credit Parties and their Affiliates agree that they will not in the future
issue any press releases or other public disclosure using the name of
Administrative Agent or any Lender or their respective Affiliates or referring
to this Agreement or any of the Credit Documents without the prior written
consent of such Person, unless (and only to the extent that) the Credit Parties
or such Affiliate is required to do so under law and then, in any event, the
Credit Parties or such Affiliate will consult with such Person before issuing
such press release or other public disclosure. The Credit Parties consent to the
publication by Administrative Agent or any Lender of customary advertising
material relating to the Transactions using the name, product photographs, logo
or trademark of the Credit Parties.

 

Section 9.22         Appointment of Borrower.

 

Each of the Guarantors hereby appoints the Borrower to act as its agent for all
purposes under this Agreement and agrees that (a) the Borrower may execute such
documents on behalf of such Guarantor as the Borrower deems appropriate in its
sole discretion and each Guarantor shall be obligated by all of the terms of any
such document executed on its behalf, (b) any notice or communication delivered
by the Administrative Agent or the Lender to the Borrower shall be deemed
delivered to each Guarantor and (c) the Administrative Agent or the Lenders may
accept, and be permitted to rely on, any document, instrument or agreement
executed by the Borrower on behalf of each Guarantor.

 

131 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 9.23         No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each Transaction, each of the Credit Parties
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) the credit facility provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Credit Parties and their
Affiliates, on the one hand, and Citizens (in its capacity as the Administrative
Agent and the Arranger), on the other hand, and the Credit Parties are capable
of evaluating and understanding and understands and accepts the terms, risks and
conditions of the Transactions and by the other Credit Documents (including any
amendment, waiver or other modification hereof or thereof); (b) in connection
with the process leading to such transaction, Citizens (in its capacity as the
Administrative Agent and the Arranger) is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for any Credit
Party or any of their Affiliates, stockholders, creditors or employees or any
other Person; (c) Citizens, as either the Administrative Agent or the Arranger,
has not assumed or will assume an advisory, agency or fiduciary responsibility
in favor of any Credit Party with respect to any of the Transactions or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Credit Document (irrespective of
whether Citizens (in its capacity as the Administrative Agent and the Arranger)
has advised or is currently advising any Credit Party or any of its Affiliates
on other matters) and Citizens, as either the Administrative Agent or the
Arranger, does not have any obligation to any Credit Party or any of their
Affiliates with respect to the Transactions except those obligations expressly
set forth herein and in the other Credit Documents; (d) Citizens and its
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Credit Parties and their Affiliates, and
Citizens has no obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (e) Citizens has not provided
and will not provide any legal, accounting, regulatory or tax advice with
respect to any of the Transactions (including any amendment, waiver or other
modification hereof or of any other Credit Document) and the Credit Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. Each of the Credit Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against Citizens with respect to any breach or alleged breach of agency or
fiduciary duty.

 

Section 9.24         Responsible Officers and Authorized Officers.

 

The Administrative Agent and each of the Lenders are authorized to rely upon the
continuing authority of the Responsible Officers and the Authorized Officers
with respect to all matters pertaining to the Credit Documents including, but
not limited to, the selection of interest rates, the submission of requests for
Extensions of Credit and certificates with regard thereto. Such authorization
may be changed only upon written notice to Administrative Agent accompanied by
(a) an updated Schedule 3.28 and (b) evidence, reasonably satisfactory to
Administrative Agent, of the authority of the Person giving such notice and such
notice shall be effective not sooner than five (5) Business Days following
receipt thereof by Administrative Agent (or such earlier time as agreed to by
the Administrative Agent).

 

Section 9.25         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)       the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

132 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 9.26         Certain ERISA Matters

 

(a)       Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:

 

(i)          such Lender is not using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more ERISA
Plans in connection with the Loans, the Letters of Credit or the Commitments;

 

(ii)         the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender's entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

 

(iii)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender's entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or

 

(iv)        such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)       In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Credit Party, that:

 

133 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(i)          none of the Administrative Agent or the Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Credit Document or any documents
related to hereto or thereto);

 

(ii)         the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

 

(iii)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Credit Party Obligations);

 

(iv)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and

 

(v)         no fee or other compensation is being paid directly to the
Administrative Agent or the Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.

 

(c)       The Administrative Agent and the Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Credit Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker's acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

134 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 9.27         Amendment and Restatement.

 

This Agreement constitutes an amendment and restatement of the Existing Credit
Agreement effective from and after the Closing Date. The execution and delivery
of this Agreement shall not constitute a novation of any indebtedness or other
obligations owing to the lenders or the Administrative Agent under the Existing
Credit Agreement based on facts or events occurring or existing prior to the
execution and delivery of this Agreement. On the Closing Date, the credit
facilities described in the Existing Credit Agreement shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans and other obligations of the Credit Parties
outstanding as of such date under the Existing Credit Agreement shall be deemed
to be loans and obligations outstanding under the corresponding facilities
described herein, without any further action by any Person, except that
Administrative Agent shall make such transfers of funds as are necessary in
order that the outstanding balance of such loans, together with any extensions
of credit made on the Closing Date, reflecting the Commitments of the Lenders
hereunder.

 

Article X

GUARANTY

 

Section 10.1         The Guaranty.

 

In order to induce the Lenders to enter into this Agreement and any Bank Product
Provider to enter into any Bank Product and to extend credit hereunder and
thereunder and in recognition of the direct benefits to be received by the
Guarantors from the Extensions of Credit hereunder and any Bank Product, each of
the Guarantors hereby agrees with the Administrative Agent, the Lenders and the
Bank Product Provider as follows: each Guarantor hereby unconditionally and
irrevocably jointly and severally guarantees as primary obligor and not merely
as surety the full and prompt payment when due, whether upon maturity, by
acceleration or otherwise, of any and all Credit Party Obligations. If any or
all of the indebtedness becomes due and payable hereunder or under any Bank
Product, each Guarantor unconditionally promises to pay such indebtedness to the
Administrative Agent, the Lenders, the Bank Product Providers, or their
respective order, on demand, together with any and all reasonable expenses which
may be incurred by the Administrative Agent or the Lenders in collecting any of
the Credit Party Obligations. The Guaranty set forth in this Article X is a
guaranty of timely payment and not of collection. The word “indebtedness” is
used in this Article X in its most comprehensive sense and includes any and all
advances, debts, obligations and liabilities of the Borrower, including
specifically all Credit Party Obligations, arising in connection with this
Agreement, the other Credit Documents or any Bank Product, in each case,
heretofore, now, or hereafter made, incurred or created, whether voluntarily or
involuntarily, absolute or contingent, liquidated or unliquidated, determined or
undetermined, whether or not such indebtedness is from time to time reduced, or
extinguished and thereafter increased or incurred, whether the Borrower may be
liable individually or jointly with others, whether or not recovery upon such
indebtedness may be or hereafter become barred by any statute of limitations,
and whether or not such indebtedness may be or hereafter become otherwise
unenforceable.

 

135 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).

 

Section 10.2         Bankruptcy.

 

Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Credit Party Obligations of the
Borrower to the Lenders and any Bank Product Provider whether or not due or
payable by the Borrower upon the occurrence of any Bankruptcy Event and
unconditionally promises to pay such Credit Party Obligations to the
Administrative Agent for the account of the Lenders and to any such Bank Product
Provider, or order, on demand, in lawful money of the United States. Each of the
Guarantors further agrees that to the extent that the Borrower or a Guarantor
shall make a payment or a transfer of an interest in any property to the
Administrative Agent, any Lender or any Bank Product Provider, which payment or
transfer or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, or otherwise is avoided, and/or required to be
repaid to the Borrower or a Guarantor, the estate of the Borrower or a
Guarantor, a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then to the extent of such
avoidance or repayment, the obligation or part thereof intended to be satisfied
shall be revived and continued in full force and effect as if said payment had
not been made.

 

Section 10.3         Nature of Liability.

 

The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Credit Party Obligations of the Borrower
whether executed by any such Guarantor, any other guarantor or by any other
party, and no Guarantor’s liability hereunder shall be affected or impaired by
(a) any direction as to application of payment by the Borrower or by any other
party, or (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the Credit Party
Obligations of the Borrower, or (c) any payment on or in reduction of any such
other guaranty or undertaking, or (d) any dissolution, termination or increase,
decrease or change in personnel by the Borrower, or (e) any payment made to the
Administrative Agent, the Lenders or any Bank Product Provider on the Credit
Party Obligations which the Administrative Agent, such Lenders or such Bank
Product Provider the Borrower pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
each of the Guarantors waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding.

 

Section 10.4         Independent Obligation.

 

The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or the Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor or the Borrower and whether or not any other
Guarantor or the Borrower is joined in any such action or actions.

 

136 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 10.5         Authorization.

 

Each of the Guarantors authorizes the Administrative Agent, each Lender and each
Bank Product Provider without notice or demand (except as shall be required by
applicable statute and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to (a) renew, compromise, extend,
increase, accelerate or otherwise change the time for payment of, or otherwise
change the terms of the Credit Party Obligations or any part thereof in
accordance with this Agreement and any Bank Product, as applicable, including
any increase or decrease of the rate of interest thereon, (b) take and hold
security from any Guarantor or any other party for the payment of this Guaranty
or the Credit Party Obligations and exchange, enforce waive and release any such
security, (c) apply such security and direct the order or manner of sale thereof
as the Administrative Agent and the Lenders in their discretion may determine,
(d) release or substitute any one or more endorsers, Guarantors, the Borrower or
other obligors and (e) to the extent otherwise permitted herein, release or
substitute any Collateral.

 

Section 10.6         Reliance.

 

It is not necessary for the Administrative Agent, the Lenders or any Bank
Product Provider to inquire into the capacity or powers of the Borrower or the
officers, directors, members, partners or agents acting or purporting to act on
its behalf, and any Credit Party Obligations made or created in reliance upon
the professed exercise of such powers shall be guaranteed hereunder.

 

Section 10.7         Waiver.

 

(a)       Each of the Guarantors waives any right (except as shall be required
by applicable statute and cannot be waived) to require the Administrative Agent,
any Lender or any Bank Product Provider to (i) proceed against the Borrower, any
other guarantor or any other party, (ii) proceed against or exhaust any security
held from the Borrower, any other guarantor or any other party, or (iii) pursue
any other remedy in the Administrative Agent’s, any Lender’s or any Bank Product
Provider’s whatsoever. Each of the Guarantors waives any defense based on or
arising out of any defense of the Borrower, any other guarantor or any other
party other than payment in full of the Credit Party Obligations (other than
contingent indemnification obligations for which no claim has been made or
cannot be reasonably identified by an Indemnitee based on the then-known facts
and circumstances), including, without limitation, any defense based on or
arising out of the disability of the Borrower, any other guarantor or any other
party, or the unenforceability of the Credit Party Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of the
Borrower other than payment in full of the Credit Party Obligations. The
Administrative Agent may, at its election, foreclose on any security held by the
Administrative Agent or a Lender by one or more judicial or nonjudicial sales,
whether or not every aspect of any such sale is commercially reasonable (to the
extent such sale is permitted by applicable law), or exercise any other right or
remedy the Administrative Agent or any Lender may have against the Borrower or
any other party, or any security, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Credit Party
Obligations have been paid in full and the Commitments have been terminated.
Each of the Guarantors waives any defense arising out of any such election by
the Administrative Agent or any of the Lenders, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of the Guarantors against the Borrower or any other party
or any security.

 

137 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

(b)       Each of the Guarantors waives all presentments, demands for
performance, protests and notices, including, without limitation, notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
this Guaranty, and notices of the existence, creation or incurring of new or
additional Credit Party Obligations. Each Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Credit Party Obligations and the nature, scope and extent of the risks which
such Guarantor assumes and incurs hereunder, and agrees that neither the
Administrative Agent nor any Lender shall have any duty to advise such Guarantor
of information known to it regarding such circumstances or risks.

 

(c)       Each of the Guarantors hereby agrees it will not exercise any rights
of subrogation which it may at any time otherwise have as a result of this
Guaranty (whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Lenders or any Bank Product Provider against the
Borrower or any other guarantor of the Credit Party Obligations of the Borrower
owing to the Lenders or such Bank Product Provider (collectively, the “Other
Parties”) and all contractual, statutory or common law rights of reimbursement,
contribution or indemnity from any Other Party which it may at any time
otherwise have as a result of this Guaranty until such time as the Credit Party
Obligations shall have been paid in full and the Commitments have been
terminated. Each of the Guarantors hereby further agrees not to exercise any
right to enforce any other remedy which the Administrative Agent, the Lenders or
any Bank Product Provider now have or may hereafter have against any Other
Party, any endorser or any other guarantor of all or any part of the Credit
Party Obligations of the Borrower and any benefit of, and any right to
participate in, any security or collateral given to or for the benefit of the
Lenders and/or the Bank Product Providers to secure payment of the Credit Party
Obligations of the Borrower until such time as the Credit Party Obligations
(other than contingent indemnification obligations for which no claim has been
made or cannot be reasonably identified by an Indemnitee based on the then-known
facts and circumstances) shall have been paid in full and the Commitments have
been terminated.

 

Section 10.8         Limitation on Enforcement.

 

The Lenders and the Bank Product Providers agree that this Guaranty may be
enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders or such Bank Product Provider (only with
respect to obligations under the applicable Bank Product) and that no Lender or
Bank Product Provider shall have any right individually to seek to enforce or to
enforce this Guaranty, it being understood and agreed that such rights and
remedies may be exercised by the Administrative Agent for the benefit of the
Lenders under the terms of this Agreement and for the benefit of any Bank
Product Provider under any Bank Product.

 

Section 10.9         Confirmation of Payment.

 

The Administrative Agent and the Lenders will, upon request after payment of the
Credit Party Obligations which are the subject of this Guaranty and termination
of the Commitments relating thereto, confirm to the Borrower, the Guarantors or
any other Person that such indebtedness and obligations have been paid and the
Commitments relating thereto terminated, subject to the provisions of
Section 10.2.

 

138 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Section 10.10       Eligible Contract Participant.

 

Notwithstanding anything to the contrary in any Credit Document, no Guarantor
shall be deemed under this Article X to be a guarantor of any Swap Obligations
if such Guarantor was not an “eligible contract participant” as defined in §
1a(18) of the Commodity Exchange Act, at the time the guarantee under this
Article X becomes effective with respect to such Swap Obligation and to the
extent that the providing of such guarantee by such Guarantor would violate the
Commodity Exchange Act; provided however that in determining whether any
Guarantor is an “eligible contract participant” under the Commodity Exchange
Act, the guarantee of the Credit Party Obligations of such Guarantor under this
Article X by a Guarantor that is also a Qualified ECP Guarantor shall be taken
into account.

 

Section 10.11       Keepwell.

 

Without limiting anything in this Article X, each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time to each
Guarantor that is not an “eligible contract participant” under the Commodity
Exchange Act at the time the guarantee under this Article X becomes effective
with respect to any Swap Obligation, to honor all of the Obligations of such
Guarantor under this Article X in respect of such Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 10.11 for the maximum amount of such liability that can be hereby
incurred without rendering its undertaking under this Section 10.11, or
otherwise under this Article X, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The undertaking of each Qualified ECP Guarantor under this Section 10.11 shall
remain in full force and effect until termination of the Commitments and payment
in full of all Loans and other Credit Party Obligations. Each Qualified ECP
Guarantor intends that this Section 10.11 constitute, and this Section 10.11
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each Guarantor that would otherwise not constitute an “eligible
contract participant” under the Commodity Exchange Act.

 

[Signature Pages Follow]

 

139

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its proper and duly authorized officers as of the day
and year first above written.

 

BORROWER: ANI PHARMACEUTICALS, INC., a Delaware corporation          By:  /s/
Stephen Carey   Name: Stephen Carey   Title: VP and CFO     GUARANTORS: ANIP
Acquisition Company, a Delaware corporation         By: /s/ Stephen Carey  
Name: Stephen Carey   Title: VP and CFO

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

ADMINISTRATIVE AGENT: CITIZENS BANK, N.A., as a Lender and as Administrative
Agent on behalf of the Lenders       By:  /s/ Terence Kelly   Name: Terence
Kelly   Title: Vice President

 

 

 